Exhibit 10.2

 

 

$3,920,000,000

Term and Revolving Loans

$525,000,000

Synthetic Letter of Credit Facility

CREDIT AGREEMENT

Dated as of April 10, 2007,

Among

DOMUS INTERMEDIATE HOLDINGS CORP.,

REALOGY CORPORATION,

as Borrower,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

CREDIT SUISSE,

as Syndication Agent,

BEAR STEARNS CORPORATE LENDING INC.,

CITICORP NORTH AMERICA, INC.

and

BARCLAYS BANK PLC

as Co-Documentation Agents

J.P. MORGAN SECURITIES INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

BEAR, STEARNS & CO. INC.

and

CITIGROUP GLOBAL MARKETS INC.

as Joint Bookrunners

 

 

J.P. MORGAN SECURITIES INC.

and

CREDIT SUISSE SECURITIES (USA) LLC

as Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions SECTION   1.01.    Defined Terms    1 SECTION   1.02.   
Terms Generally    56 SECTION   1.03.    Effectuation of Transfers    57 ARTICLE
II The Credits SECTION   2.01.    Commitments    57 SECTION   2.02.    Loans and
Borrowings    58 SECTION   2.03.    Requests for Borrowings    58 SECTION
  2.04.    Swingline Loans    59 SECTION   2.05.    Letters of Credit    61
SECTION   2.06.    Funding of Borrowings    69 SECTION   2.07.    Interest
Elections    69 SECTION   2.08.    Termination and Reduction of Commitments;
Return of Credit-Linked Deposits    71 SECTION   2.09.    Repayment of Loans;
Evidence of Debt    72 SECTION   2.10.    Repayment of Term Loans and Revolving
Facility Loans    72 SECTION   2.11.    Prepayment of Loans    74 SECTION
  2.12.    Fees    75 SECTION   2.13.    Interest    77 SECTION   2.14.   
Alternate Rate of Interest    78 SECTION   2.15.    Increased Costs    78
SECTION   2.16.    Break Funding Payments    79 SECTION   2.17.    Taxes    80
SECTION   2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs
   82 SECTION   2.19.    Mitigation Obligations; Replacement of Lenders    84
SECTION   2.20.    Incremental Commitments    85 SECTION   2.21.   
Credit-Linked Deposit Account    87 SECTION   2.22.    Currency Equivalents   
88 ARTICLE III Representations and Warranties SECTION   3.01.    Organization;
Powers    88



--------------------------------------------------------------------------------

SECTION   3.02.    Authorization    88 SECTION   3.03.    Enforceability    89
SECTION   3.04.    Governmental Approvals    89 SECTION   3.05.    Financial
Statements    89 SECTION   3.06.    No Material Adverse Effect    90
SECTION   3.07.    Title to Properties; Possession Under Leases    90 SECTION
  3.08.    Subsidiaries    90 SECTION   3.09.    Litigation; Compliance with
Laws    91 SECTION   3.10.    Federal Reserve Regulations    91 SECTION   3.11.
   Investment Company Act    91 SECTION   3.12.    Use of Proceeds    91 SECTION
  3.13.    Tax Returns    92 SECTION   3.14.    No Material Misstatements    92
SECTION   3.15.    Employee Benefit Plans    93 SECTION   3.16.    Environmental
Matters    94 SECTION   3.17.    Security Documents    94 SECTION   3.18.   
Solvency    95 SECTION   3.19.    Labor Matters    96 SECTION   3.20.   
Intellectual Property; Licenses, Etc.    96 SECTION   3.21.    Senior Debt    97
ARTICLE IV Conditions of Lending SECTION   4.01.    All Credit Events    97
SECTION   4.02.    Effectiveness of Commitments    98 ARTICLE V Affirmative
Covenants SECTION   5.01.    Existence; Businesses and Properties    100 SECTION
  5.02.    Insurance    101 SECTION   5.03.    Taxes    102 SECTION   5.04.   
Financial Statements, Reports, etc.    102 SECTION   5.05.    Litigation and
Other Notices    104 SECTION   5.06.    Compliance with Laws    105 SECTION
  5.07.    Maintenance of Records; Access to Properties and Inspections    105
SECTION   5.08.    Compliance with Environmental Laws    105 SECTION   5.09.   
Further Assurances; Additional Security    105 SECTION   5.10.    Ratings    108
SECTION   5.11.    Compliance with Material Contracts    108 SECTION   5.12.   
Post-Closing Covenant    108



--------------------------------------------------------------------------------

ARTICLE VI Negative Covenants SECTION   6.01.    Indebtedness    108 SECTION
  6.02.    Liens    113 SECTION   6.03.    Sale and Lease-Back Transactions   
118 SECTION   6.04.    Investments, Loans and Advances    118 SECTION   6.05.   
Mergers, Consolidations, Sales of Assets and Acquisitions    123 SECTION   6.06.
   Restricted Payments    126 SECTION   6.07.    Transactions with Affiliates   
129 SECTION   6.08.    Business of the Borrower and the Subsidiaries    132
SECTION   6.09.   

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

   132 SECTION   6.10.    Senior Secured Leverage Ratio    135 SECTION   6.11.
   No Other “Designated Senior Debt”    136 ARTICLE VII Holdings Covenants
ARTICLE VIII Events of Default SECTION   8.01.    Events of Default    136
SECTION   8.02.    Exclusion of Immaterial Subsidiaries    140 SECTION   8.03.
   Right to Cure    140 ARTICLE IX The Agents SECTION   9.01.    Appointment   
140 SECTION   9.02.    Delegation of Duties    142 SECTION   9.03.   
Exculpatory Provisions    142 SECTION   9.04.    Reliance by Administrative
Agent    143 SECTION   9.05.    Notice of Default    144 SECTION   9.06.   
Non-Reliance on Agents and Other Lenders    144 SECTION   9.07.   
Indemnification    145 SECTION   9.08.    Agent in Its Individual Capacity   
145



--------------------------------------------------------------------------------

SECTION   9.09.    Successor Administrative Agent    146 SECTION   9.10.   
Agents and Arrangers    146 ARTICLE X Miscellaneous SECTION 10.01.    Notices;
Communications    146 SECTION 10.02.    Survival of Agreement    147 SECTION
10.03.    Binding Effect    148 SECTION 10.04.    Successors and Assigns    148
SECTION 10.05.    Expenses; Indemnity    153 SECTION 10.06.    Right of Set-off
   155 SECTION 10.07.    Applicable Law    155 SECTION 10.08.    Waivers;
Amendment    155 SECTION 10.09.    Interest Rate Limitation    157 SECTION
10.10.    Entire Agreement    158 SECTION 10.11.    WAIVER OF JURY TRIAL    158
SECTION 10.12.    Severability    158 SECTION 10.13.    Counterparts    158
SECTION 10.14.    Headings    158 SECTION 10.15.    Jurisdiction; Consent to
Service of Process    159 SECTION 10.16.    Confidentiality    159 SECTION
10.17.    Platform; Borrower Materials    160 SECTION 10.18.    Release of Liens
and Guarantees    161 SECTION 10.19.    Judgment Currency    161 SECTION 10.20.
   USA PATRIOT Act Notice    162 SECTION 10.21.    No Liability of the Issuing
Banks    162 SECTION 10.22.    Securitization Acknowledgement    163



--------------------------------------------------------------------------------

Exhibits and Schedules      Exhibit A    Form of Assignment and Acceptance   
Exhibit B-1    Form of Borrowing Request    Exhibit B-2    Form of Swingline
Borrowing Request    Exhibit C    Form of Interest Election Request    Exhibit D
   Form of Guarantee and Collateral Agreement    Schedule 1.01A    Certain
Subsidiaries    Schedule 1.01AA    Certain Domestic Subsidiaries   
Schedule 1.01B    Mortgaged Properties    Schedule 1.01C    Existing Letters of
Credit    Schedule 1.01D    Immaterial Subsidiaries    Schedule 1.01E   
Refinanced Indebtedness    Schedule 1.01F    Subsidiary Loan Parties    Schedule
1.01G    Unrestricted Subsidiaries    Schedule 1.01H    Joint Ventures   
Schedule 2.01    Commitments    Schedule 3.01    Organization and Good Standing
   Schedule 3.04    Governmental Approvals    Schedule 3.07(b)    Intellectual
Property    Schedule 3.08    Subsidiaries    Schedule 3.13    Taxes    Schedule
3.16    Environmental Matters    Schedule 3.20(d)    Intellectual Property
Licenses and Franchises    Schedule 4.02(b)    Local Counsel    Schedule 4.02(d)
   Certain Collateral Matters    Schedule 5.12    Post-Closing Matters   
Schedule 6.01    Indebtedness    Schedule 6.02(a)    Liens    Schedule 6.04   
Investments    Schedule 6.07    Transactions with Affiliates    Schedule 10.01
   Notice Information   



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 10, 2007 (this “Agreement”), among DOMUS
INTERMEDIATE HOLDINGS CORP., a Delaware corporation (“Holdings”), REALOGY
CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS party hereto
from time to time, JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders, CREDIT SUISSE,
as syndication agent (in such capacity, the “Syndication Agent”), and BEAR
STEARNS CORPORATE LENDING INC., CITICORP NORTH AMERICA, INC. and BARCLAYS BANK
PLC, as co-documentation agents (in such capacities, the “Documentation
Agents”).

WHEREAS, Apollo Management VI, L.P. and other affiliated co-investment
partnerships (collectively, the “Fund”) have indirectly formed Holdings and
Domus Acquisition Corp., a Delaware corporation (“Merger Sub”), for the purpose
of entering into that certain Agreement and Plan of Merger by and among
Holdings, Merger Sub and Realogy Corporation, a Delaware corporation (“Target”),
dated as of December 15, 2006 (as amended or supplemented as of the date hereof,
the “Merger Agreement”), pursuant to which (a) Merger Sub will merge (the
“Merger”) with and into Target, with Target surviving as a Wholly Owned
Subsidiary of Holdings; and

WHEREAS, in connection with the consummation of the Merger, the Borrower has
requested the Lenders to extend credit in the form of (a) Term B Loans on the
Closing Date, and delayed draw Term B Loans in an aggregate principal amount not
in excess of $3.17 billion, (b) Revolving Facility Loans and Letters of Credit
at any time and from time to time prior to the Revolving Facility Maturity Date,
in an aggregate principal amount (or Dollar Amount, in the case of Revolving L/C
Exposure) at any time outstanding not in excess of $750.0 million and (c) a
synthetic letter of credit facility in an aggregate Dollar Amount not in excess
of $525.0 million;

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as announced from time to time by JPMCB as its
“prime rate” at its principal office in New York, New York. Any change in such
rate announced by JPMCB shall take effect at the opening of business on the day
specified in the announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.



--------------------------------------------------------------------------------

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.11(f).

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.09(c).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(d).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent and the Documentation Agents.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement Currency” shall have the meaning assigned to such term in
Section 10.19.

“AHYDO Payment” shall mean the Mandatory Principal Redemption Amount applicable
to the Senior Toggle Notes, as each such term is defined in the Notes Offering
Memorandum.

 

2



--------------------------------------------------------------------------------

“Alternative Currency” shall mean any currency other than Dollars in which an
Issuing Bank is willing to issue a Letter of Credit.

“Apple Ridge Documents” shall mean the Transfer and Servicing Agreement, dated
as of April 25, 2000, among Apple Ridge Services Corporation, Cartus
Corporation, Cartus Financial Corporation, Apple Ridge Funding LLC and The Bank
of New York; the Receivables Purchase Agreement, dated as of April 25, 2000,
between Cartus Financial Corporation and Apple Ridge Services Corporation; the
Purchase Agreement, dated as of April 25, 2000, between Cartus Corporation and
Cartus Financial Corporation; the Note Purchase Agreement, dated as of April 10,
2007, among Apple Ridge Funding LLC, Cartus Corporation, Calyon New York Branch
and the other parties thereto; the Master Indenture, April 25, 2000, among Apple
Ridge Funding LLC and The Bank of New York; the Indenture Supplement, dated as
of April 10, 2007, among Apple Ridge Funding LLC and The Bank of New York; the
Guaranty, dated as of May 12, 2006, by Realogy Corporation in favor of Cartus
Financial Corporation and Apple Ridge Funding LLC; the Assignment Agreement,
dated as of April 10, 2007, among Cartus Corporation, Cartus Relocation
Corporation, Cartus Financial Corporation, Kenosia Funding, LLC and The Bank of
New York; and each other agreement or other document contemplated by or entered
into in connection with and/or in replacement of the foregoing; each as amended,
restated, refinanced, modified or supplemented on or prior to the Closing Date.

“Applicable Commitment Fee” shall mean for any day 0.50% per annum; provided,
that on and after the first Adjustment Date occurring after delivery of the
financial statements and certificates required by Section 5.04 upon the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the Applicable Commitment Fee will be determined pursuant to the Pricing Grid.

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in (x) the state or other jurisdiction in which such
Insurance Subsidiary is domiciled or (y) to the extent asserting regulatory
jurisdiction over such Insurance Subsidiary, the insurance department, authority
or agency in each state or other jurisdiction in which such Insurance Subsidiary
is licensed, and shall include any Federal insurance regulatory department,
authority or agency that may be created in the future and that asserts
regulatory jurisdiction over such Insurance Subsidiary.

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
3.00% per annum in the case of any Eurocurrency Loan and 2.00% per annum in the
case of any ABR Loan and (ii) with respect to any Revolving Facility Loan,
2.25% per annum in the case of any Eurocurrency Loan and 1.25% per annum in the
case of any ABR Loan; provided, that on and after the first Adjustment Date
occurring after delivery of the financial statements and certificates required
by Section 5.04 upon the completion of one full fiscal quarter of the Borrower
after the Closing Date, the Applicable Margin with respect to Revolving Facility
Loans will be determined pursuant to the Pricing Grid.

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

 

3



--------------------------------------------------------------------------------

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b).

“Arbitrage Programs” shall mean Indebtedness and Investments relating to
operational escrow accounts of NRT or Title Resources Group.

“Arrangers” shall mean J.P. Morgan Securities Inc., Credit Suisse Securities
(USA) LLC, Bear, Stearns & Co., Inc. and Citigroup Global Markets Inc. in their
capacities as joint lead arrangers and joint bookrunners, as applicable.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to, any person of any asset or
assets of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 10.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 10.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding (a) in the case of the Revolving Facility (including Swingline
Loans and Revolving Letters of Credit thereunder), the earlier of the Revolving
Facility Maturity Date and the date of termination of the Revolving Facility
Commitments, (b) in the case of the Delayed Draw Term B Loans, the earlier of
(x) for $950.0 million of the Delayed Draw Term B Loan Commitments, July 31,
2007 and for the remainder of the Delayed Draw Term B Loan Commitments,
October 31, 2007, and (y) the date of termination of the Delayed Draw Term B
Loan Commitments and (c) in the case of Synthetic Letters of Credit, the
Synthetic L/C Maturity Date.

“Available Unused Commitment” shall mean, with respect to (a) a Revolving
Facility Lender at any time, an amount equal to the amount by which (i) the
Revolving Facility Commitment of such Revolving Facility Lender at such time
exceeds (ii) the Revolving Facility Credit Exposure of such Revolving Facility
Lender at such time and (b) a Delayed Draw Term B Lender at any time, an amount
equal to the amount by which the (i) Delayed Draw Term B Loan Commitment of such
Delayed Draw Term B Lender exceeds (ii) the Delayed Draw Term B Loans made by
such Delayed Draw Term B Lender.

“Benchmark LIBOR Rate” shall have the meaning assigned to such term in
Section 2.21(b).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

 

4



--------------------------------------------------------------------------------

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Qualified IPO” shall mean an initial public offering of Equity
Interests of the Borrower constituting a Qualified IPO.

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” shall mean $5.0 million, except in the case of Swingline
Loans, $1.0 million.

“Borrowing Multiple” shall mean $1.0 million, except in the case of Swingline
Loans, $500,000.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B-1.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include, without duplication:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of Holdings or any Parent Entity after the Closing Date or
funds that would have constituted any Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” (but for the application of the first
proviso to such clause (a)),

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 15 months of receipt of such proceeds (or, if not made
within such period of 15 months, are committed to be made during such period),

(c) interest capitalized during such period,

 

5



--------------------------------------------------------------------------------

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,

(g) Investments in respect of a Permitted Business Acquisition,

(h) the Merger,

(i) expenses constituting transition expenses attributable to the Borrower
becoming an independent operating company in connection with the Cendant
Spin-Off, or

(j) the purchase of property, plant or equipment made within 18 months of the
sale of any asset (other than inventory) to the extent purchased with the
proceeds of such sale (or, if not made within such period of 18 months, to the
extent committed to be made during such period and actually made within a
one-year period following such 18-month period).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other noncash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees and other
fees (including fees with respect to Swap Agreements) paid by, or on behalf of,
Holdings or any

 

6



--------------------------------------------------------------------------------

Subsidiary in connection with the incurrence of Indebtedness, including such
fees paid in connection with the Transactions or upon entering into a Permitted
Securitization Financing, (c) the amortization of debt discounts included in
Interest Expense and (d) cash interest income of the Borrower and the
Subsidiaries for such period.

“Cash Management Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Cendant Contingent Assets” shall have the meaning assigned to “Cendant
Contingent Asset” in the Separation and Distribution Agreement and shall also
include any tax benefits and attributes allocated or inuring to the Borrower and
its subsidiaries under the Tax Sharing Agreement.

“Cendant Contingent Liabilities” shall have the meaning assigned to “Assumed
Cendant Contingent Liabilities” as defined in the Separation and Distribution
Agreement and shall also include any liabilities that are related or
attributable to or arising in connection with the Taxes or Tax Returns as
defined the Tax Sharing Agreement.

“Cendant Spin-Off” shall mean the distribution of all of the capital stock of
the Borrower by Cendant Corporation to its shareholders and the transactions
related thereto as described in that certain Information Statement of Realogy
Corporation dated July 13, 2006, as filed with the SEC.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) prior to a Borrower Qualified IPO, Holdings shall fail to
own, directly or indirectly, beneficially and of record, 100% of the issued and
outstanding Equity Interests of the Borrower, (ii) a majority of the seats
(other than vacant seats) on the Board of Directors of Holdings (prior to a
Borrower Qualified IPO) or the Borrower (following a Borrower Qualified IPO)
shall at any time be occupied by persons who were neither (A) nominated by the
Board of Directors of Holdings (prior to a Borrower Qualified IPO) or the
Borrower (following a Borrower Qualified IPO) or a Permitted Holder,
(B) appointed by directors so nominated nor (C) appointed by a Permitted Holder
or (iii) a “change of control” (or similar event) shall occur under the Senior
Unsecured Notes Indenture, the Senior Subordinated Notes Indenture or any
Permitted Refinancing Indebtedness in respect of any of the foregoing;

(b) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rules 13d-3 and 13d-5 of
the Exchange Act as in effect on the Closing Date), directly or indirectly, in
the aggregate Equity Interests representing at least a majority of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings; or

(c) at any time after a Qualified IPO, any person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing
Date), other than any combination of the Permitted Holders or any “group”
including any Permitted Holders, shall have acquired beneficial ownership of 35%
or more on a fully diluted basis of the voting interest in Equity Interests of
Holdings (prior to a Borrower

 

7



--------------------------------------------------------------------------------

Qualified IPO) or the Borrower (following a Borrower Qualified IPO) and the
Permitted Holders shall own, directly or indirectly, less than such person or
“group” on a fully diluted basis of the voting interest in Equity Interests of
Holdings (prior to a Borrower Qualified IPO) or the Borrower (following a
Borrower Qualified IPO).

“Change in Law” shall mean (a) the adoption of any law, treaty, rule or
regulation after the Closing Date, (b) any change in law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.15(b), by such Lender’s or Issuing Bank’s holding
company, if any) with any written request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date.

“Charges” shall have the meaning assigned to such term in Section 10.09.

“Closing Date” shall mean April 10, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.

“Collateral Agent” shall mean the party acting as collateral agent for the
Secured Parties under the Security Documents. On the Closing Date, the
Collateral Agent shall mean the Administrative Agent. Unless the context
otherwise requires, the term “Administrative Agent” shall include the Collateral
Agent, notwithstanding any express reference to the Collateral Agent herein.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, as
amended, supplemented or otherwise modified from time to time, in the form of
Exhibit D, among Holdings, the Borrower, each Subsidiary Loan Party and the
Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on the Closing Date, the Collateral Agent shall have received (i) from
Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such person and
(ii) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral, if any,
that is a Subsidiary of the Borrower but is not a Loan Party;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests of (x) the Borrower
and (y) each Wholly Owned Domestic Subsidiary and Special Purpose Securitization
Subsidiary (other than Subsidiaries listed on Schedule 1.01A) owned on the
Closing Date directly by or on behalf of the Borrower or any Subsidiary Loan
Party and (B) a pledge of 65% of

 

8



--------------------------------------------------------------------------------

the outstanding Equity Interests of each (1) “first tier” Wholly Owned Foreign
Subsidiary directly owned by any Loan Party and (2) each “first tier” Qualified
CFC Holding Company directly owned by any Loan Party (in each case, other than
Subsidiaries listed on Schedule 1.01A) and (ii) subject to Section 5.12, the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c) (i) all Indebtedness of Holdings (prior to a Borrower Qualified IPO), the
Borrower and each Wholly-Owned Domestic Subsidiary having, in the case of each
instance of Indebtedness, an aggregate principal amount in excess of $5.0
million (other than (A) intercompany current liabilities in connection with the
cash management operations of Holdings and its Subsidiaries or (B) to the extent
that a pledge of such promissory note or instrument would violate applicable
law) that is owing to any Loan Party shall be evidenced by a promissory note or
an instrument and shall have been pledged pursuant to the Collateral Agreement
(or other applicable Security Document as reasonably required by the Collateral
Agent), and (ii) the Collateral Agent shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party;

(e) in the case of any person that becomes a “first tier” Wholly-Owned Foreign
Subsidiary directly owned by Holdings (prior to a Borrower Qualified IPO), the
Borrower or a Subsidiary Loan Party after the Closing Date, subject to
Section 5.09(g), the Collateral Agent shall have received, as promptly as
practicable following a request by the Collateral Agent, a Foreign Pledge
Agreement, duly executed and delivered on behalf of the direct parent company of
such Wholly-Owned Foreign Subsidiary;

(f) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.09(g), all the Equity Interests that are acquired by a
Loan Party after the Closing Date (other than (x) the Equity Interests of any
Insurance Subsidiary established after the Closing Date or (y) to the extent
that a pledge of such Equity Interests would violate applicable law or
regulation), shall have been pledged pursuant to the Collateral Agreement or a
Foreign Pledge Agreement; provided, that in no event shall more than 65% of the
issued and outstanding Equity Interests of (1) any “first tier” Foreign
Subsidiary or (2) any “first tier” Qualified CFC Holding Company directly owned
by such Loan Party be pledged to secure the Obligations, and in no event shall
any of the issued and outstanding Equity Interests of any Foreign Subsidiary
that is not a “first tier” Foreign Subsidiary of a Loan Party or any Qualified
CFC Holding Company that is not a “first tier” Subsidiary of a Loan Party be
pledged to secure Obligations, and (ii) the Collateral Agent shall have received
all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

 

9



--------------------------------------------------------------------------------

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements and other
similar statements or forms used in any other relevant jurisdiction, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(h) on the Closing Date, the Collateral Agent shall have received
(i) counterparts of each Mortgage to be entered into with respect to each
Mortgaged Property set forth on Schedule 1.01B duly executed and delivered by
the record owner of such Mortgaged Property and suitable for recording or filing
and (ii) such other documents including, but not limited to, any consents,
agreements and confirmations of third parties, as the Collateral Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property;

(i) on the Closing Date the Collateral Agent shall have received a policy or
policies or marked-up unconditional binder of title insurance, as applicable,
paid for by the Borrower, issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage to be entered into on the Closing
Date as a valid first Lien on the Mortgaged Property described therein, free of
any other Liens except Permitted Liens, together with such customary
endorsements, coinsurance and reinsurance as the Collateral Agent may reasonably
request;

(j) evidence of the insurance required by the terms of this Agreement and the
Mortgages;

(k) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(l) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.09, and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 5.09.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

10



--------------------------------------------------------------------------------

“Commitments” shall mean with respect to any Lender, such Lender’s (a) Revolving
Facility Commitment (including any Incremental Revolving Facility Commitment),
(b) Term Loan Commitment (including any Initial Term B Loan Commitment, Delayed
Draw Term B Loan Commitment and Incremental Term Loan Commitment), (c) Synthetic
L/C Commitment and (d) with respect to any Swingline Lender, its Swingline
Commitment.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 10.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (excluding (i) any letters of credit or bank guarantees, to the
extent undrawn and (ii) Indebtedness in respect of Permitted Securitization
Financings) consisting of Indebtedness for borrowed money (including any L/C
Disbursements), Capital Lease Obligations and Disqualified Stock, and
Indebtedness incurred in connection with notes and earn-out obligations (to the
extent shown as a liability on a consolidated balance sheet of the Borrower and
the Subsidiaries) payable to sellers in joint ventures and Permitted Business
Acquisitions, in each case, of the Borrower and the Subsidiaries and determined
on a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to new product lines, plant, store and office closure, consolidation,
downsizing and/or shutdown costs (including future lease commitments and
contract termination costs with respect thereto), curtailments or modifications
to pension and post-retirement employee benefit plans, acquisition integration
costs, and expenses or charges related to any offering of Equity Interests or
debt securities of Holdings or any Parent Entity, any Investment, acquisition,
disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), and any
fees, expenses, charges or change in control payments related to the
Transactions (including any transition-related expenses incurred before, on or
after the Closing Date), in each case, shall be excluded,

 

11



--------------------------------------------------------------------------------

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) except with respect to joint ventures related to Title Resources Group
and the mortgage origination business (whether conducted through PHH Home Loans,
LLC or other joint ventures of the Borrower or the Subsidiaries), the Net Income
for such period of any person that is not a subsidiary of such person, or is an
Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles arising pursuant to GAAP, shall be
excluded,

(ix) any non-cash costs or expenses realized or resulting from stock option
plans, employee benefit plans or post-employment benefit plans, long-term
incentive plans or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other rights shall
be excluded,

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date in each case related to or as a result of the
Transactions and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

 

12



--------------------------------------------------------------------------------

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,

(xiv) non-cash charges for deferred tax asset valuation allowances shall be
excluded,

(xv) any expenses or income (including increases or reversals of reserves)
relating to the Cendant Contingent Assets or Cendant Contingent Liabilities
shall be excluded; provided that any economic benefits accruing to the Borrower
and its Subsidiaries pursuant to assets arising from payments to be received
under Article III of the Tax Receivable Agreement dated as of February 22, 2005
by and among Cendant Corporation, Cendant Mobility Services Corporation and
Wright Express Corporation shall be included, and

(xvi) fees, expenses and charges incurred in connection with the Cendant
Spin-Off shall be excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Credit-Linked Deposit” shall mean, as to each Synthetic L/C Lender, the cash
deposit made by such Lender pursuant to Section 2.05, as such deposit may be
(a) reduced from time to time pursuant to Section 2.05(e)(iii) or Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04 and (c) increased from time to time pursuant to
Section 2.05(e) and Section 2.21. The amount of each Synthetic L/C Lender’s
Credit-Linked Deposit on the Closing Date is set forth in Schedule 2.01 or in
the Assignment and Acceptance pursuant to which such Synthetic L/C Lender shall
have acquired its Credit-Linked Deposit, as applicable. The initial Dollar
Amount of Credit-Linked Deposits is $525.0 million.

 

13



--------------------------------------------------------------------------------

“Credit-Linked Deposit Account” shall mean the account established by the
Administrative Agent under its sole and exclusive control maintained at the
office of JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, NY 10017,
designated as the “Credit-Linked Deposit Account” that shall be used solely to
hold the Credit-Linked Deposits.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) $175.0 million, plus

(b) the Cumulative Retained Excess Cash Flow Amount at such time, plus

(c) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to clause (a) of
the definition thereof except for the operation of clause (x), (y) or (z) of the
second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

(d) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrower) of property other than cash) from
the sale of Equity Interests of Holdings or any Parent Entity after the Closing
Date and on or prior to such time (including upon exercise of warrants or
options) which proceeds have been contributed as common equity to the capital of
the Borrower and common Equity Interests of the Borrower issued upon conversion
of Indebtedness of the Borrower or any Subsidiary owed to a person other than
the Borrower or a Subsidiary not previously applied for a purpose other than use
in the Cumulative Credit; provided, that this clause (d) shall exclude
(i) Permitted Cure Securities and the proceeds thereof, (ii) sales of Equity
Interests financed as contemplated by Section 6.04(e) and (iii) any amounts used
to finance the payments or distributions in respect of any Junior Financing
pursuant to Section 6.09(b)(i)(C), plus

(e) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (d) above), plus

(f) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower, Holdings or any Parent Entity, plus

(g) without duplication of any amounts included in the calculation of Cumulative
Retained Excess Cash Flow Amount pursuant to clause (b) above, 100% of the
aggregate amount received by Borrower or any Subsidiary in cash (and the fair
market value (as determined in good faith by the Borrower) of property other
than cash received by the Borrower or any Subsidiary) after the Closing Date
from:

(A) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

 

14



--------------------------------------------------------------------------------

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the fair market value (as determined in good faith by the Borrower)
of the Investments of the Borrower or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable), plus

(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) (other than any amounts
thereof used to increase the amount of Investments permitted to be made pursuant
to Section 6.04(j)(i)), minus

(j) any amounts thereof used to make Investments pursuant to Section 6.04(b)(y)
after the Closing Date prior to such time, minus

(k) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
after the Closing Date prior to such time, minus

(l) the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e) prior to such time, minus

(m) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i) (other than payments made with
proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (d)(iii) above);

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to:

(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Periods ending after the Closing Date and prior to such
date, plus

(b) for the Excess Cash Flow Interim Period (if any) most recently ended prior
to such date but as to which the corresponding Excess Cash Flow Period has not
ended, an amount equal to the Retained Percentage of Excess Cash Flow for such
Excess Cash Flow Interim Period.

“Cure Amount” shall have the meaning assigned to such term in Section 8.03.

 

15



--------------------------------------------------------------------------------

“Cure Right” shall have the meaning assigned to such term in Section 8.03.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Securitization
Financing is accounted for off balance sheet, (x) gross accounts receivable
comprising part of the Securitization Assets subject to such Permitted
Securitization Financing less (y) collections against the amounts sold pursuant
to clause (x).

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Delayed Draw Term B Borrowing” shall mean a Borrowing comprised of Delayed Draw
Term B Loans.

“Delayed Draw Term B Lender” shall mean a Lender with a Delayed Draw Term B Loan
Commitment or an outstanding Delayed Draw Term B Loan.

“Delayed Draw Term B Loan” shall mean a Loan made by a Delayed Draw Term B
Lender pursuant to Section 2.01(a)(ii).

“Delayed Draw Term B Loan Commitment” shall mean, with respect to each Delayed
Draw Term B Lender, the commitment of such Lender to make Delayed Draw Term B
Loans to the Borrower as set forth in Section 2.01(a)(ii). The initial amount of
each Lender’s Delayed Draw Term B Loan Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Delayed Draw Term B Loan Commitment. The aggregate amount of the
Delayed Draw Term B Loan Commitments on the Closing Date is $1,220.0 million.

 

16



--------------------------------------------------------------------------------

“Delayed Draw Term B Loan Installment Date” shall have the meaning assigned to
such term in Section 2.10(a)(ii).

“Delayed Draw Term B Tranche” shall mean the Delayed Draw Term B Loan
Commitments and the Delayed Draw Term B Loans made thereunder.

“Delayed Draw Term Loan Funding Event” shall mean the making of Delayed Draw
Term B Loans by the Delayed Draw Term B Lenders.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer, setting forth the basis of such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent sale
of such Designated Non-Cash Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) at the option of the holders thereof, is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is ninety-one (91) days after the earlier of (x) the Term B Facility Maturity
Date and (y) the date on which the Loans and all other Obligations that are
accrued and payable are repaid in full and the Commitments are terminated;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided further, however, that if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of the Borrower or the Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

 

17



--------------------------------------------------------------------------------

“Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Dollar Amount” shall mean, at any time, (a) with respect to any L/C Exposure
(or any risk participation therein), (i) if denominated in Dollars, the amount
thereof and (ii) if denominated in an Alternative Currency, the amount thereof
converted to Dollars in accordance with Section 2.22, and (b) with respect to
the Credit-Linked Deposit, the principal amount thereof in Dollars then held in
the Credit-Linked Deposit Account.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company, a Special Purpose Securitization
Subsidiary, an Insurance Subsidiary or a subsidiary listed on Schedule 1.01AA.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes, and Tax Distributions
made by the Borrower during such period,

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock of Disqualified Capital Stock and (y) costs of
surety bonds in connection with financing activities and insurance) of the
Borrower and the Subsidiaries for such period (net of interest income of the
Borrower and its Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees and capitalized software expenditures and amortization
of unrecognized prior service costs, actuarial gains and losses related to
pensions and other post-employment benefits, and, for the avoidance of doubt,
amortization of expenses attributable to pending real estate brokerage
transactions and property listings of acquired persons or acquired operations,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a

 

18



--------------------------------------------------------------------------------

refinancing thereof) (whether or not successful), including (w) such fees,
expenses or charges related to the offering of the Senior Unsecured Notes,
Senior Subordinated Notes, and the Obligations, (x) any amendment or other
modification of the Obligations or other Indebtedness, (y) any “additional
interest” with respect to the Senior Unsecured Notes and Senior Subordinated
Notes and (iv) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Permitted Securitization
Financing,

(v) storefront conversion costs relating to acquired stores by the Borrower or
any Subsidiary,

(vi) restructuring charges including those relating to NRT and Title Resource
Group office consolidation and closure,

(vii) other business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include, without limitation,
the effect of store closure, office closure, plant closure, facility
consolidations, retention, severance and systems establishment costs); provided,
that with respect to each business optimization expense or other restructuring
charge or reserve, the Borrower shall have delivered to the Administrative Agent
an officers’ certificate specifying and quantifying such expense, charge or
reserve,

(viii) any other non-cash charges; provided, that, for purposes of this
subclause (viii) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(ix) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Fund or any Fund Affiliate (or any
accruals related to such fees and related expenses) during such period;
provided, that such amount shall not exceed in any four quarter period the sum
of (i) the greater of $20.0 million and 2.5% of EBITDA for such four quarter
period, plus (ii) the amount of deferred fees (to the extent such fees would
otherwise have been permitted to be included in clause (i) if paid, but were not
included in such clause (i)), plus (iii) 2.0% of the value of transactions
permitted hereunder and entered into by the Borrower or any of the Subsidiaries
with respect to which the Fund or any Fund Affiliate provides any of the
aforementioned types of services,

(x) the amount of loss on any sale of Securitization Assets to a Special Purpose
Securitization Subsidiary in connection with any Permitted Securitization
Financing that is not shown as a liability on a consolidated balance sheet
prepared in accordance with GAAP,

(xi) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are

 

19



--------------------------------------------------------------------------------

funded with cash proceeds contributed to the capital of the Borrower or a
Subsidiary Loan Party solely to the extent that such net cash proceeds are
excluded from the calculation of the Cumulative Credit, and

(xii) non-operating expenses, and

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

For purposes of determining EBITDA under this Agreement, EBITDA for the fiscal
quarter ended March 31, 2006 shall be deemed to be $134.0 million, EBITDA for
the fiscal quarter ended June 30, 2006 shall be deemed to be $333.0 million,
EBITDA for the fiscal quarter ended September 30, 2006 shall be deemed to be
$296.0 million, and EBITDA for the fiscal quarter ended December 31, 2006 shall
be deemed to be $162.0 million.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or as otherwise
defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, treaties, directives,
judgments, or legally binding agreements promulgated or entered into by or with
any Governmental Authority, relating in any way to the Environment, preservation
or reclamation of natural resources, the generation, management, Release or
threatened Release of, or exposure to, any Hazardous Material or to health and
safety matters (to the extent relating to the Environment or Hazardous
Materials).

“Equity Financing” shall mean, in connection with the consummation of the
Merger, the purchase or contribution by the Permitted Holders, directly or
indirectly, of cash equity to or of a Parent Entity in an aggregate amount equal
to not less than $1,900.0 million on the Closing Date, which amount shall be
used to (a) finance a portion of the Transactions on the Closing Date, (b) pay
Transaction Expenses and (c) make a contribution to Holdings and then to the
Borrower as cash equity.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated
thereunder.

 

20



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Single Employer Plan; (b) the
existence with respect to any Single Employer Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA) and,
on and after the effectiveness of the Pension Act, any failure by any Single
Employer Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such plan,
whether or not waived; (c) the filing pursuant to Section 412 of the Code or
Section 303 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Single Employer Plan, the failure to make by its
due date a required installment under Section 412(m) of the Code with respect to
any Single Employer Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Single Employer Plan or Multiemployer Plan; (e) on and
after the effectiveness of the Pension Act, a determination that any Single
Employer Plan is, or is expected to be, in “at-risk” status (within the meaning
of Section 430(i)(4)(A) of the Code or Section 303(i)(4)(a) or ERISA), (f) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Single Employer Plan or to appoint a trustee to administer any Single
Employer Plan under Section 4042 of ERISA; (g) the incurrence by Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Single Employer Plan or
Multiemployer Plan; (h) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate (x) of any notice,
concerning the impending imposition of Withdrawal Liability or (y) a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA (or, after the
effectiveness of the Pension Act, that a Multiemployer Plan is in endangered or
critical status within the meaning of Section 305 of ERISA); (i) the conditions
for imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Single Employer Plan; or (j) the adoption of an amendment to a
Plan requiring the provision of security to such Single Employer Plan pursuant
to Section 307 of ERISA.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

 

21



--------------------------------------------------------------------------------

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication,

(a) Debt Service for such Applicable Period,

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Loans, which shall be the subject of Section 2.11(c)), so long as the
amount of such prepayment is not already reflected in Debt Service,

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash (to the
extent permitted under this Agreement) and (ii) the aggregate consideration paid
in cash during the Applicable Period in respect of Permitted Business
Acquisitions and other Investments permitted hereunder less any amounts received
in respect thereof as a return of capital,

(d) Capital Expenditures or Permitted Business Acquisitions that the Borrower or
any Subsidiary shall, during such Applicable Period, become obligated to make in
cash but that are not made during such Applicable Period (to the extent
permitted under this Agreement); provided, that (i) the Borrower shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Applicable Period, signed by a Responsible Officer of the Borrower and
certifying that such Capital Expenditures and the delivery of the related
equipment or Permitted Business Acquisitions will be made in cash in the
following Applicable Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period,

(e) Taxes and Tax Distributions paid in cash by the Borrower and its
Subsidiaries on a consolidated basis during such Applicable Period or that will
be paid within six months after the close of such Applicable Period; provided,
that with respect to any such amounts to be paid after the close of such
Applicable Period, (i) any amount so deducted shall not be deducted again in a
subsequent Applicable Period, and (ii) appropriate reserves shall have been
established in accordance with GAAP,

(f) an amount equal to any increase in Working Capital of the Borrower and its
Subsidiaries for the second, third and fourth fiscal quarters of such Applicable
Period, plus the good faith estimate of management of any increase in Working
Capital of the Borrower and its Subsidiaries for the first fiscal quarter of the
next succeeding 12-month period,

 

22



--------------------------------------------------------------------------------

(g) cash expenditures made in respect of Swap Agreements during such Applicable
Period, to the extent not reflected in the computation of EBITDA or Interest
Expense,

(h) permitted Restricted Payments made in cash by the Borrower during such
Applicable Period and permitted Restricted Payments made by any Subsidiary to
any person other than Holdings, the Borrower or any of the Subsidiaries during
such Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e)),

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as noncash reductions of Net Income in determining
Consolidated Net Income or as noncash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and its Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith,

(k) the aggregate amount of items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and its Subsidiaries or did not represent cash received by the
Borrower and its Subsidiaries, in each case on a consolidated basis during such
Applicable Period,

(l) increases in long-term assets funded with cash during such Applicable
Period, and without duplication, increases in underwriting reserves funded in
cash or in Permitted Investments during such Applicable Period for title
insurance, and

(m) cash expenditures with respect to Cendant Contingent Liabilities in excess
of cash received in respect of Cendant Contingent Assets and (i) not otherwise
deducted from Consolidated Net Income during such Applicable Period or
(ii) reasonably expected by management of the Borrower during the first fiscal
quarter of the next Applicable period; provided that, any amount so deducted
shall not be deducted again in a subsequent Applicable Period,

plus, without duplication,

(n) an amount equal to any decrease in Working Capital of the Borrower and its
Subsidiaries for the second, third and fourth fiscal quarters of such Applicable
Period,

 

23



--------------------------------------------------------------------------------

plus the good faith estimate of management of any decrease in Working Capital of
the Borrower and its Subsidiaries for the first fiscal quarter of the next
succeeding 12-month period,

(o) all amounts referred to in clauses (b), (c), (d) and (h) above to the extent
funded with the proceeds of the issuance or the incurrence of Indebtedness
(including Capital Lease Obligations and purchase money Indebtedness, but
excluding, solely as relating to Capital Expenditures, proceeds of Revolving
Facility Loans), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

(p) to the extent any permitted Capital Expenditures or Permitted Business
Acquisitions referred to in clause (d) above and the delivery of the related
equipment do not occur in the following Applicable Period of the Borrower
specified in the certificate of the Borrower provided pursuant to clause (d)
above, the amount of such Capital Expenditures or Permitted Business
Acquisitions that were not so made in such following Applicable Period,

(q) cash payments received in respect of Swap Agreements during such Applicable
Period to the extent (i) not included in the computation of EBITDA or (ii) such
payments do not reduce Cash Interest Expense,

(r) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),

(s) to the extent deducted in the computation of EBITDA, cash interest income,
and

(t) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one-, two-, or three-quarter period (a) commencing on the end of the
immediately preceding Excess Cash Flow Period and (b) ending on the last day of
the most recently ended fiscal quarter (other than the last day of the fiscal
year) during such Excess Cash Flow Period for which financial statements are
available and (y) during the period from the Closing Date until the beginning of
the first Excess Cash Flow Period, any period commencing on the Closing Date and
ending on the last day of the most recently ended fiscal quarter for which
financial statements are available.

 

24



--------------------------------------------------------------------------------

“Excess Cash Flow Period” shall mean any of each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2008;
provided that for purposes of determining the Cumulative Retained Excess Cash
Flow Amount, the period beginning on January 1, 2007 and ending on December 31,
2007 shall be deemed to be an Excess Cash Flow Period subject to a Required
Percentage of 50%.

“Excess Credit-Linked Deposits” shall mean, at any time, the amount by which the
total Credit-Linked Deposits of all Synthetic L/C Lenders at such time exceeds
the Synthetic L/C Exposure at such time. The Excess Credit-Linked Deposit of any
Synthetic L/C Lender at any time shall mean its Pro Rata Share of the Excess
Credit-Linked Deposits at such time.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income taxes imposed
on (or measured by) its net income (or franchise taxes imposed in lieu of net
income taxes) by the United States, any state or locality thereof, or the
District of Columbia (including any political subdivision thereof) or the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or any other jurisdiction as a result of
such recipient engaging (or having engaged) in a trade or business in such
jurisdiction for tax purposes, (b) any branch profits tax or any similar tax
that is imposed by any jurisdiction described in clause (a) above, and (c) any
withholding tax (including any backup withholding tax) imposed by the United
States (or the jurisdiction under the laws of which such Lender is organized or
in which its principal office is located or in which its applicable lending
office is located or any other jurisdiction as a result of such Lender engaging
(or having engaged) in a trade or business in such jurisdiction for tax
purposes) that (x) is in effect and would apply to amounts payable hereunder to
such Lender at the time such Lender becomes a party to such Loan to the Borrower
(or designates a new lending office) except to the extent that such Lender’s
assignor (if any) was entitled at the time of assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a) or (y) is attributable to such Lender’s failure to comply with
Section 2.17(e) with respect to such Loan.

 

25



--------------------------------------------------------------------------------

“Existing Joint Ventures” shall mean the persons set forth on Schedule 1.01H.

“Existing Letters of Credit” shall mean those Letters of Credit issued and
outstanding as of the date hereof and set forth on Schedule 1.01C.

“Existing Securitization Documents” shall mean the Apple Ridge Documents, the
Kenosia Documents and the UK Securitization Documents.

“Existing Securitization Financings” shall mean the financing programs pursuant
to the Apple Ridge Documents, the Kenosia Documents and the UK Securitization
Documents, each as amended, restated, refinanced, modified or supplemented prior
to the Closing Date.

“Existing Senior Notes” shall mean the collective reference to the Target’s
(a) Floating Rate Senior Notes due 2009, (b) 6.150% Senior Notes due 2011 and
(c) 6.500% Senior Notes due 2016, in each case, issued pursuant to the Existing
Senior Notes Indenture.

“Existing Senior Notes Indenture” shall mean the Indenture dated as of
October 20, 2006 under which the Existing Senior Notes were issued, among the
Target and the trustee named therein from time to time, as in effect on the
Closing Date and as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

“Existing Senior Notes Refinancing/Change of Control Payments” shall mean the
refinancing (substantially with the proceeds of Delayed Draw Term B Loans) of
the Existing Senior Notes, whether by tender offer, change of control offer,
discharge, defeasance or other legal means.

“Facility” shall mean any of (a) any Term Facility, (b) the Revolving Facility
and (c) the Synthetic L/C Facility, as the context may require.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided, that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to JPMCB on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” shall mean that certain Amended and Restated Fee Letter dated
January 17, 2007 by and among Holdings, JPMorgan Chase Bank, N.A., J.P. Morgan
Securities Inc., Credit Suisse, Cayman Islands Branch, Credit Suisse Securities
(USA) LLC, Bear Stearns Corporate Lending Inc., Bear, Stearns & Co. Inc.,
Citicorp North America, Inc., and Citigroup Global Markets, Inc.

 

26



--------------------------------------------------------------------------------

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, amounts
payable by the Borrower to the Synthetic L/C Lenders pursuant to Section 2.12(c)
or Section 2.21(b), the Issuing Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided, that in no event shall more than 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary be pledged to secure the
Obligations.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fund” shall have the meaning assigned to such term in the recitals hereto.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund and (ii) any
individual who is a partner or employee of Apollo Management, L.P. or the Fund.

“Fund Termination Fee” shall have the meaning specified in Section 6.07(b)(xiv).

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.19, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

 

27



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any federal, state, provincial, territorial,
municipal, local or foreign court or governmental agency, authority,
instrumentality or regulatory or legislative body.

“Guarantee” of or by any person (the “Guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the Guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit, bank guarantee or
other letter of guaranty issued to support such Indebtedness or other
obligation, or (b) any Lien on any assets of the Guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the Guarantor; provided,
however, that (i) the term “Guarantee” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness) and (ii) for purposes of its use in the definition of the term
“Indebtedness”, the term “Guarantee” shall not include any legal or contractual
obligation incurred by the Borrower or any Subsidiary in the ordinary course of
business to pay the principal of or interest on any Indebtedness owing by a
relocating employee of a customer in the relocation services business of the
Borrower or any Subsidiary secured by a mortgage on the home and related assets
of such employee. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.

“Guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature which can give rise to liability under any
Environmental Law.

 

28



--------------------------------------------------------------------------------

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower most recently ended, did not have assets with a value in excess of 10%
of Consolidated Total Assets or revenues representing in excess of 10% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date. Each Immaterial Subsidiary as of the Closing Date shall be set forth in
Schedule 1.01D.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20(a).

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) $650
million over (b) the aggregate amount of all Incremental Term Loan Commitments
and Incremental Revolving Facility Commitments established prior to such time
pursuant to Section 2.20.

“Incremental Limit” shall have the meaning assigned to such term in
Section 2.20(a).

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Facility Lenders.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.20.

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility Maturity Date” shall mean, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date as set forth in such Incremental
Assumption Agreement.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans to the
Borrower.

 

29



--------------------------------------------------------------------------------

“Incremental Term Loan Installment Date” shall have, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(iii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(d). Incremental Term Loans may be made in
the form of additional Term B Loans or, to the extent permitted by Section 2.20
and provided for in the relevant Incremental Assumption Agreement, Other Term
Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary
course), to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP, (d) all Capital
Lease Obligations of such person, (e) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding Swap Agreements,
(f) the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit and bank guarantees,
(g) the principal component of all obligations of such person in respect of
bankers’ acceptances, (h) all Guarantees by such person of Indebtedness
described in clauses (a) to (g) above) and (i) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy unperformed obligations of the seller of
such asset, (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP, (E) the excess, if
any, of the amount of the obligations under or in respect of a Permitted
Securitization Financing over the aggregate receivables balances securing or
otherwise supporting such obligations but only to the extent that the Borrower
or any Subsidiary of the Borrower other than a Special Purpose Securitization
Subsidiary is not directly or indirectly liable for such excess, or (F) Cendant
Contingent Liabilities. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such person in respect thereof.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter, with the written consent of the Administrative Agent, by
delivery of a notice thereof to the Administrative Agent setting forth such
person or persons (or the person or persons previously identified to the
Administrative Agent that are to be no longer considered “Ineligible
Institutions”).

 

30



--------------------------------------------------------------------------------

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated March 1, 2007, as modified or supplemented prior to the Closing Date.

“Initial Term B Borrowing” shall mean a Borrowing comprised of Initial Term B
Loans.

“Initial Term B Lender” shall mean a Lender with an Initial Term B Commitment or
an outstanding Initial Term B Loan.

“Initial Term B Loan” shall mean a Loan made by an Initial Term B Lender
pursuant to Section 2.01(a)(i).

“Initial Term B Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make Initial Term B Loans as set forth in
Section 2.01(a). The initial amount of each Lender’s Initial Term B Loan
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
Incremental Assumption Agreement pursuant to which such Lender shall have
assumed its Initial Term B Loan Commitment. The aggregate amount of the Initial
Term B Loan Commitments on the Closing Date is $1,950.0 million.

“Initial Term B Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a)(i).

“Initial Term B Tranche” shall mean the Initial Term B Loan Commitments and the
Initial Term B Loans made thereunder.

“Insurance Business” shall mean one or more aspects of the business of
soliciting, administering, selling, issuing or underwriting insurance or
reinsurance.

“Insurance Subsidiary” shall mean any Subsidiary that is licensed by any
Applicable Insurance Regulatory Authority to conduct, and conducts, an Insurance
Business.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.20.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person and its subsidiaries for such
period on a consolidated basis whether paid or accrued, including (i) the
amortization of debt discounts, (ii) the amortization of all fees (including
fees with respect to Swap Agreements) payable in connection with the incurrence
of Indebtedness to the extent included in interest expense, commissions,
discounts and other fees and charges incurred in respect of letters of credit or
bankers’

 

31



--------------------------------------------------------------------------------

acceptance financings and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense, and
(b) capitalized interest of such person; provided that commissions, discounts,
yield and other fees and charges incurred in connection with any Permitted
Securitization Financing shall only be included to the extent such amounts have
not been deducted from consolidated revenues. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to Swap Agreements, and interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan (other than a Swingline Loan), the last
Business Day of each March, June, September and December and (c) with respect to
any Swingline Loan, the day that such Swingline Loan is required to be repaid
pursuant to Section 2.09(a).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all relevant Lenders consent to such interest periods), as the Borrower may
elect, or the date any Eurocurrency Borrowing is converted to an ABR Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with
Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean JPMCB and each other Issuing Bank designated pursuant
to Section 2.05(k), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

 

32



--------------------------------------------------------------------------------

“JPMCB” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.19.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Kenosia Documents” shall mean the Receivables Purchase Agreement, dated as of
March 7, 2002, between Cartus Relocation Corporation and Kenosia Funding, LLC;
the CMGFSC Purchase Agreement, dated as of March 7, 2002, between Cartus
Corporation and Cartus Relocation Corporation; the Note Purchase Agreement,
dated as of April 10, 2007, among Kenosia Funding, LLC, Cartus Relocation
Corporation, Cartus Corporation, Calyon New York Branch and the other parties
thereto; the Fee Receivables Purchase Agreement, dated as of March 7, 2002,
between Cartus Corporation and Kenosia Funding, LLC; the Kenosia Funding, LLC
Secured Variable Funding Notes, Series 2002-1 Indenture, dated as of March 7,
2002, between Kenosia Funding, LLC and The Bank of New York, as trustee; the
Amended and Restated Performance Guaranty, dated as of April 10, 2007, by
Realogy Corporation in favor of Cartus Relocation Corporation and Kenosia
Funding, LLC; the Servicing Agreement, dated as of March 7, 2002, among Kenosia
Funding, LLC, Cartus Corporation, Cartus Relocation Corporation and The Bank of
New York; and each other agreement or other document contemplated by or entered
into in connection with and/or in replacement of the foregoing; each as amended,
restated, refinanced, modified or supplemented on or prior to the Closing Date.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Revolving Letter of Credit or a Synthetic Letter of Credit.

“L/C Exposure” shall mean, at any time, the sum, without duplication, of the
Revolving L/C Exposure and the Synthetic L/C Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 10.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 10.04 or
Section 2.20.

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, to acquire participations
in a Swingline Loan pursuant to Section 2.04 or to fund its portion of any
unreimbursed payment under Section 2.05(e), or (ii) a Lender having notified in
writing the Borrower and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.04, 2.05 or 2.06.

 

33



--------------------------------------------------------------------------------

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05. Each Existing Letter of Credit shall be deemed to constitute a
Letter of Credit issued hereunder on the Closing Date for all purposes of the
Loan Documents.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Bloomberg (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurocurrency
Loan being made, continued or converted by JPMorgan Chase Bank, N.A. and with a
term equivalent to such Interest Period would be offered by JPMorgan Chase Bank,
N.A.’s London Branch to major banks in the London interbank Eurocurrency market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease, an option or an agreement to sell by itself be deemed to constitute a
Lien.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents and any Promissory Note.

“Loan Parties” shall mean Holdings (prior to a Borrower Qualified IPO), the
Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Term B Loans, the Incremental Term Loans (if any), the
Revolving Facility Loans and the Swingline Loans.

“Local Time” shall mean New York City time.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and/or L/C Exposure and unused Commitments (or in the case
of the Synthetic L/C Facility, Excess Credit-Linked Deposits) representing more
than 50% of the sum of all Loans and/or L/C Exposure outstanding under such
Facility and unused Commitments (or in the case of the Synthetic L/C Facility,
Excess Credit-Linked Deposits) under such Facility at such time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings and their
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such

 

34



--------------------------------------------------------------------------------

boards of directors or whose nomination for election by the shareholders of the
Borrower or Holdings, as the case may be, was approved by a vote of a majority
of the directors of the Borrower or Holdings, as the case may be, then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (y) executive officers and other
management personnel of the Borrower, Holdings and their Subsidiaries, as the
case may be, hired at a time when the directors on the Closing Date together
with the directors so approved constituted a majority of the directors of the
Borrower or Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder; provided, however, that solely for purposes of determining whether
the condition in Section 4.01(b) has been satisfied in connection with the
Credit Events on the Closing Date, any reference to “Material Adverse Effect” in
any of the representations and warranties referred to in Section 4.01(b) shall
mean “Material Adverse Effect” as defined in the Merger Agreement.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $100.0 million. Notwithstanding the
foregoing, any Indebtedness under Permitted Securitization Financings shall not
be Material Indebtedness.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

“Merger” shall have the meaning assigned to such term in the recitals hereto.

“Merger Agreement” shall have the meaning assigned to such term in the recitals
hereto.

“Merger Documents” shall mean the collective reference to the Merger Agreement,
all material exhibits and schedules thereto and all agreements expressly
contemplated thereby.

“Merger Sub” shall have the meaning assigned to such term in the recitals
hereto.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01B and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.09.

 

35



--------------------------------------------------------------------------------

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each in form and
substance reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than those pursuant to Section 6.05(a), (b), (c), (d) (except
as contemplated by Section 6.03(b)(ii)), (e), (f), (h), (i), (j), (l), (m) (to
the extent such proceeds are not cash proceeds), (n) or (r)), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset to the extent
such debt or obligations are secured by a Lien permitted hereunder (other than
pursuant to the Loan Documents) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable as a result thereof or any Tax
Distributions resulting therefrom, and (iii) the amount of any reasonable
reserve established in accordance with GAAP against any adjustment to the sale
price or any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Asset Sale occurring on the date of such reduction); provided,
that, if no Event of Default exists and the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s intention to
use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Borrower and the
Subsidiaries or to make investments in Permitted Business Acquisitions, in each
case within 18 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 18 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 18-month period
but within such 18-month period are contractually committed to be used, then

 

36



--------------------------------------------------------------------------------

upon the earlier to occur of (A) the termination of such contract and (B) the
expiration of a 15-month period following such 18-month period, such remaining
portion shall constitute Net Proceeds as of the date of such termination or
expiry without giving effect to this proviso); provided, further, that (x) no
proceeds realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such proceeds shall exceed $10.0 million,
(y) no proceeds shall constitute Net Proceeds in any fiscal year until the
aggregate amount of all such proceeds in such fiscal year shall exceed $20.0
million, and (z) at any time during the 18-month or 15-month reinvestment period
contemplated by the immediately preceding proviso above, if, on a Pro Forma
Basis after giving effect to the Asset Sale and the application of the proceeds
thereof, the Senior Secured Leverage Ratio is less than or equal to 2.50 to
1.00, up to $200 million of such proceeds shall not constitute Net Proceeds; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of any
Borrower shall not constitute an expense that is deducted from gross proceeds,
except for financial advisory fees customary in type and amount paid to
Affiliates of the Fund and otherwise not prohibited from being paid hereunder.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Notes” shall mean the Senior Unsecured Notes and the Senior Subordinated Notes.

“Notes Offering Memorandum” shall mean the Offering Memorandum, dated April 5,
2007, in respect of the Notes.

“NRT” shall mean NRT Incorporated, a Delaware corporation, and any successors
thereto.

“Obligations” shall have the meaning assigned to the term “Loan Obligations” in
the Collateral Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar Taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.20(a).

 

37



--------------------------------------------------------------------------------

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) with respect to any such acquisition or
investment with a fair market value (as determined in good faith by the
Borrower) in excess of $50.0 million, the Borrower and its Subsidiaries shall be
in Pro Forma Compliance after giving effect to such acquisition or investment
and any related transactions; (iv) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (v) the Borrower and the Subsidiaries are in compliance with
Section 5.09 to the extent required thereby with respect to any person acquired
in such acquisition, and (vi) the aggregate amount of such acquisitions and
investments in assets that are not owned by the Borrower or Subsidiary Loan
Parties or in Equity Interests in persons that are not Subsidiary Loan Parties
or persons that do not become Subsidiary Loan Parties upon consummation of such
acquisition shall not exceed the greater of (x) 4.5% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
acquisition or investment for which financial statements have been delivered
pursuant to Section 5.04 and (y) $500.0 million.

“Permitted Cure Securities” shall mean any equity securities of Holdings other
than Disqualified Stock upon which all dividends or distributions, if any,
shall, prior to 91 days after the Term B Facility Maturity Date, be payable
solely in additional shares or such equity security.

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates and
(ii) the Management Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

 

38



--------------------------------------------------------------------------------

(b) bank deposits, checking accounts, time deposit accounts, certificates of
deposit and money market deposits maturing within 180 days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250 million and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act);

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction; and

(i) U.S. dollars, pounds sterling, euros, the national currency of any member
state in the European Union or, in the case of any Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

39



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), (i) the weighted average
life to maturity of such Permitted Refinancing Indebtedness is not shorter than
the weighted average life to maturity of the Indebtedness being Refinanced and
(ii) the maturity of such Permitted Refinancing Indebtedness is not earlier than
91 days after the Term B Facility Maturity Date (or, if earlier, the stated
maturity of the Indebtedness being Refinanced), (c) if the Indebtedness being
Refinanced is subordinated in right of payment to the Obligations or any
Guarantee thereof, such Permitted Refinancing Indebtedness shall be subordinated
in right of payment to the Obligations or such Guarantee, as the case may be, on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced and (d) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced; (provided that
(i) Indebtedness (other than the Notes) (A) of any Loan Party may be Refinanced
to add or substitute as an obligor another Loan Party that is reasonably
satisfactory to the Administrative Agent and (B) of any Subsidiary that is not a
Loan Party may be Refinanced to add or substitute as an obligor another
Subsidiary that is not a Loan Party and is reasonably satisfactory to the
Administrative Agent and (ii) other guarantees and security may be added to the
extent then permitted under Article VI) and (e) if the Indebtedness being
Refinanced is secured by any collateral (whether equally and ratably with, or
junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral (including in respect of working
capital facilities of Foreign Subsidiaries otherwise permitted under this
Agreement only, any collateral pursuant to after acquired property clauses to
the extent any such collateral secured the Indebtedness being Refinanced) on
terms no less favorable to the Secured Parties than those contained in the
documentation (including any intercreditor agreement) governing the Indebtedness
being Refinanced; provided, however, that any Lien on Collateral securing
Permitted Refinancing Indebtedness incurred pursuant to Section 6.01(b) shall be
subordinated to the Liens granted under the Loan Documents and an intercreditor
agreement reasonably satisfactory to the Administrative Agent shall be entered
into providing that such new Liens will be subordinated to the Liens granted
under the Loan Documents on customary terms.

“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.

“Permitted Securitization Financings” shall mean one or more transactions
pursuant to which Securitization Assets are sold, conveyed or otherwise
transferred to (x) a Special Purpose Securitization Subsidiary (in the case of
the Borrower or a Subsidiary of the Borrower) or (y) any other person (in the
case of a transfer by a Special Purpose Securitization Subsidiary), or Liens are
granted in Securitization Assets (whether existing on the Closing Date or
arising in the future); provided, that (1) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Securitization Subsidiaries) in
connection with such transactions shall be

 

40



--------------------------------------------------------------------------------

limited to Standard Securitization Undertakings; (2) no property or assets of
the Borrower or any other Subsidiary of the Borrower (other than a Special
Purpose Securitization Subsidiary) shall be subject to such Permitted
Securitization Financing other than pursuant to Standard Securitization
Undertakings; (3) any material contract, agreement, arrangement or understanding
with the Borrower or any Subsidiary of the Borrower included in the Permitted
Securitization Documents with respect to such Permitted Securitization Financing
shall be on terms which the Borrower reasonably believes to be not materially
less favorable to the Borrower or such Subsidiary than those that might be
obtained at the time from persons that are not Affiliates of the Borrower; and
(4) with respect to any Permitted Securitization Financing entered into after
the Closing Date, the terms of such Permitted Securitization Financing
(including financing terms, advance rates, covenants, termination events and
other provisions) are in the aggregate economically fair and reasonable to the
Borrower and the Special Purpose Securitization Subsidiaries involved in such
Permitted Securitization Financing. For the avoidance of doubt, the Existing
Securitization Financings as in effect on the Closing Date shall be Permitted
Securitization Financings.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee benefit plan, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan) and in respect of which
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 10.17.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

41



--------------------------------------------------------------------------------

“Pricing Grid” shall mean the table set forth below:

Pricing Grid for Revolving Loans

 

Senior Secured Leverage Ratio

   Applicable Margin for
ABR Revolving Loans     Applicable Margin for
Eurocurrency
Revolving Loans     Applicable
Commitment Fee  

Greater than 3.0 to 1.0

   1.25 %    2.25 %    0.50 % 

Less than or equal to 3.0 to 1.0 but greater than or equal to 2.5 to 1.0

   1.00 %    2.00 %    0.375 % 

Less than 2.5 to 1.0 but greater than or equal to 2.0 to 1.0

   0.75 %    1.75 %    0.375 % 

Less than 2.0 to 1.0

   0.50 %    1.50 %    0.25 % 

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Senior Secured Leverage
Ratio shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which financial statements are delivered to the
Lenders pursuant to Section 5.04, commencing with the delivery of such financial
statements for the first full fiscal quarter of the Borrower ending after the
Closing Date, and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 5.04, then, at the
option of the Administrative Agent or the Required Lenders, until the date that
is three Business Days after the date on which such financial statements are
delivered, the pricing level that is one pricing level higher than the pricing
level theretofore in effect shall apply as of the first Business Day after the
date on which such financial statements were to have been delivered but were not
delivered. Each determination of the Senior Secured Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 6.10.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger,

 

42



--------------------------------------------------------------------------------

amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, and any restructurings of the business of the Borrower
or any of its Subsidiaries that the Borrower or any of its Subsidiaries has made
and are expected to have a continuing impact and are factually supportable,
which would include cost savings resulting from head count reduction, closure of
facilities and similar operational and other cost savings, which adjustments the
Borrower determines are reasonable as set forth in a certificate of a Financial
Officer of the Borrower (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), in each case
that occurred during the Reference Period (or, in the case of determinations
made pursuant to the definition of the term “Permitted Business Acquisition” or
pursuant to Sections 2.11(b), 6.01(h), 6.01(r), 6.02(u) or 6.06(e), occurring
during the Reference Period or thereafter and through and including the date
upon which the respective Permitted Business Acquisition or incurrence of
Indebtedness or Liens or dividend is consummated), (ii) in making any
determination on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness
issued, incurred or assumed as a result of, or to finance, any relevant
transactions and for which the financial effect is being calculated, whether
incurred under this Agreement or otherwise, but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes and amounts
outstanding after any Permitted Securitization Financing, in each case not to
finance any acquisition) issued, incurred, assumed or permanently repaid during
the Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition” or pursuant to Sections
2.11(b), 6.01(h), 6.01(r), 6.02(u) or 6.06(e), occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness or Liens
or dividend is consummated) shall be deemed to have been issued, incurred,
assumed or permanently repaid at the beginning of such period and (y) Interest
Expense of such person attributable to interest on any Indebtedness, for which
pro forma effect is being given as provided in preceding clause (x), bearing
floating interest rates shall be computed on a pro forma basis as if the rates
that would have been in effect during the period for which pro forma effect is
being given had been actually in effect during such periods and (iii) (A) any
Subsidiary Redesignation then being designated, effect shall be given to such
Subsidiary Redesignation and all other Subsidiary Redesignations after the first
day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect shall
be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) adjustments to reflect (1) for any fiscal period
ending on or prior to the second anniversary of any relevant pro forma event,
operating expense reductions and other operating improvements, synergies or cost
savings reasonably expected to result from such relevant pro forma event
(including, to the extent applicable, the Transactions) and (2) for any fiscal
period ending on or prior to the second anniversary of the Closing Date, all
adjustments of the type used in

 

43



--------------------------------------------------------------------------------

connection with the calculation of “Adjusted EBITDA” as set forth in footnote 7
to the “Summary historical and unaudited pro forma financial data” under
“Summary” in the Notes Offering Memorandum to the extent such adjustments,
without duplication, continue to be applicable. The Borrower shall deliver to
the Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements, synergies or cost savings and information and
calculations supporting them in reasonable detail.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and its Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been delivered, and the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect, together with all relevant financial information. To the extent
that any provision of this Agreement requires or tests for Pro Forma Compliance
prior to the first test date under Section 6.10, such provision shall be deemed
to refer to the first covenant level set forth therein.

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(a).

“Projections” shall mean the projections of Holdings, the Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.

“Promissory Note” shall have the meaning assigned to such term in
Section 10.04(f).

“Pro Rata Share” shall mean, (a) with respect to any Revolving Facility Lender
at any time, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment, (b) with respect to
any Synthetic L/C Lender at any time, the percentage of the total Credit-Linked
Deposits represented by such Lender’s Credit-Linked Deposit and (c) with respect
to any Initial Term B Lender, Delayed Draw Term B Lender or Incremental Term
Lender at any time, the percentage of the sum of the total Commitments then in
effect and Loans outstanding under the relevant Term Facility represented by the
sum of such Lender’s total unused Commitment then in effect and Loans
outstanding under such Term Facility. If the Revolving Facility Commitments have
terminated or expired, the Revolving Facility Lenders’ Pro Rata Shares shall be
determined based upon the Revolving Facility Commitments most recently in
effect, giving effect to any assignments. If the Credit-Linked Deposits have
been applied in full to reimburse Synthetic L/C Disbursements, the Synthetic L/C
Lenders’ Pro Rata Shares shall be determined based upon the Credit-Linked
Deposit most recently in effect, giving effect to any assignments.

 

44



--------------------------------------------------------------------------------

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower that is a Delaware limited liability company that is treated as a
disregarded entity for U.S. federal income tax purposes, the primary asset of
which consists of Equity Interests in either (i) one or more Foreign
Subsidiaries or (ii) a Delaware limited liability company the primary asset of
which consists of Equity Interests in one or more Foreign Subsidiaries.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any direct or indirect parent of Holdings
which generates cash proceeds of at least $250.0 million.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Indebtedness” shall mean the Indebtedness described on Schedule
1.01E.

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

45



--------------------------------------------------------------------------------

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures, (d) Synthetic L/C Exposures, (e) Excess Credit-Linked Deposits and
(f) Available Unused Commitments, that taken together, represent more than 50%
of the sum of (1) all Loans (other than Swingline Loans) outstanding,
(2) Revolving L/C Exposures, (3) Swingline Exposures, (4) Synthetic L/C
Exposures, (5) Excess Credit-Linked Deposits and (6) the total Available Unused
Commitments at such time. The Loans, Revolving L/C Exposures, Swingline
Exposures, Synthetic L/C Exposures, Excess Credit-Linked Deposits and Available
Unused Commitment of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 50%; provided, that (a) if the Senior Secured
Leverage Ratio at the end of the Applicable Period (or Excess Cash Flow Interim
Period) is greater than 2.50:1.00 but less than or equal to 3.25:1.00, such
percentage shall be 25%, and (b) if the Senior Secured Leverage Ratio at the end
of the Applicable Period (or Excess Cash Flow Interim Period) is less than or
equal to 2.50:1.00, such percentage shall be 0%.

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(f).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“Revolving Facility” shall mean the Revolving Facility Commitments (including
any Incremental Revolving Facility Commitments) and the extensions of credit
made hereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate

 

46



--------------------------------------------------------------------------------

permitted amount of such Revolving Facility Lender’s Revolving Facility Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 10.04, and (c) increased as
provided under Section 2.20. The initial amount of each Lender’s Revolving
Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance or Incremental Assumption Agreement pursuant to which such Lender
shall have assumed its Revolving Facility Commitment (or Incremental Revolving
Facility Commitment), as applicable. The initial aggregate amount of the
Lenders’ Revolving Facility Commitments (prior to giving effect to any
Incremental Revolving Facility Commitments) is $750.0 million.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the product of (x) such Revolving Facility Lender’s
Pro Rata Share and (y) the aggregate Revolving Facility Credit Exposure of all
Revolving Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b).

“Revolving Facility Maturity Date” shall mean April 10, 2013.

“Revolving L/C Disbursement” shall mean any L/C Disbursement pursuant to a
Revolving Letter of Credit.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn Dollar Amount of all Revolving Letters of Credit outstanding at such
time and (b) the aggregate Dollar Amount of all Revolving L/C Disbursements that
have not yet been reimbursed at such time. The Revolving L/C Exposure of any
Revolving Facility Lender at any time shall mean its Pro Rata Share of the
aggregate Revolving L/C Exposure at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standard Practices (ISP98), such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, that with respect to any Letter of Credit that,
by its terms or the terms of any document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

“Revolving Letter of Credit” shall mean any Letter of Credit that is not a
Synthetic Letter of Credit.

 

47



--------------------------------------------------------------------------------

“Revolving Letter of Credit Commitment” shall mean, with respect to each Issuing
Bank, the commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.

“Revolving Letter of Credit Sublimit” shall mean the aggregate Revolving Letter
of Credit Commitments of the Issuing Banks, in a Dollar Amount not to exceed
$200.0 million.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securitization Assets” shall mean rights to receive payments and funds under
relocation contracts and related contracts, homes held for resale, receivables
relating to mortgage payments, equity payments and mortgage payoffs, other
related receivables, beneficial interests in such assets and assets relating
thereto and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables and similar assets, made
subject to a Permitted Securitization Financing, in each case related to the
relocation services business.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.09.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Senior Secured Net Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes
and the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes” shall mean the Borrower’s 12.375% Senior
Subordinated Notes due 2015, issued pursuant to the Senior Subordinated Notes
Indenture and any notes issued by the Borrower in exchange for, and as
contemplated by, the Senior Subordinated Notes and the related registration
rights agreement with substantially identical terms as the Senior Subordinated
Notes.

 

48



--------------------------------------------------------------------------------

“Senior Subordinated Notes Indenture” shall mean the Indenture dated as of
April 10, 2007 under which the Senior Subordinated Notes were issued, among the
Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as in effect on the Closing Date and as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes and the
Senior Unsecured Notes Indenture.

“Senior Unsecured Notes” shall mean the Borrower’s 10.50% Senior Notes due 2014
and the Borrower’s 11.00/11.75% Senior Toggle Notes due 2014, each issued
pursuant to the Senior Unsecured Notes Indenture and any notes issued by the
Borrowers in exchange for, and as contemplated by, the Senior Unsecured Notes
and the related registration rights agreement with substantially identical terms
as the Senior Unsecured Notes.

“Senior Unsecured Notes Indenture” shall mean the collective reference the
Indentures dated as of April 10, 2007 under which the Senior Unsecured Notes
were issued, each among the Borrower and certain of the Subsidiaries party
thereto and the trustee named therein from time to time, as in effect on the
Closing Date and as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

“Separation and Distribution Agreement” shall mean that certain Separation and
Distribution Agreement, dated as of July 27, 2006, by and among Cendant
Corporation, Realogy Corporation, Travelport Inc. and Wyndham Worldwide
Corporation.

“Single Employer Plan” shall mean any Plan that is covered by Section 307 or
Title IV of ERISA or Section 412 of the Code, but that is not a Multiemployer
Plan.

“Special Purpose Securitization Subsidiary” shall mean any Subsidiary (a) party
as of the Closing Date to any Existing Securitization Document or (b)(1) to
which the Borrower or a Subsidiary of the Borrower transfers or otherwise
conveys Securitization Assets, (2) which engages in no activities other than in
connection with the receipt, management, transfer and financing of those
Securitization Assets and activities incidental or related thereto, (3) none of
the obligations of which are guaranteed by the Borrower or any Subsidiary of the
Borrower (other than another Special Purpose Securitization Subsidiary) other
than pursuant to Standard Securitization Undertakings, and (4) with respect to
which neither the Borrower nor any Subsidiary of the Borrower has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results.

“Specified Aircraft” shall mean that the Aircraft as defined in that certain
Aircraft Purchase Agreement, dated as of July 29, 2005, by and between
Bombardier Aerospace Corporation and Cendant Corporation.

“Specified Aircraft Sale and Leaseback” shall mean that certain contemplated
sale and leaseback transaction in connection with the Specified Aircraft.

 

49



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” shall mean representations, warranties
(and any related repurchase obligations), servicer obligations, obligations to
transfer Securitization Assets (including provisions similar to those found in
the UK Securitization Documents as of the Closing Date) guarantees of
performance and payments (other than payments of the obligations backed by the
Securitization Assets or obligations of Special Purpose Securitization
Subsidiaries), and covenants and indemnities entered into by the Borrower or any
Subsidiary of the Borrower of a type that are customary in securitizations
and/or are reasonably similar to those in the Existing Securitization
Financings.

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined, expressed in the case of
each such requirement as a decimal. Such reserves shall include those imposed
pursuant to Regulation D of the Board. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset, fee or similar requirement .

“Subagent” shall have the meaning assigned to such term in Section 9.02.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, with respect to any person, (a) any corporation,
association or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
ordinary voting power of Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof (or persons performing similar functions) is at the time of
determination owned or controlled, directly or indirectly, by such person or one
or more of the other Subsidiaries of such person or a combination thereof,
(b) any partnership, joint venture or limited liability company or similar
entity of which (i) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general or limited partnership interests,
as applicable, is at the time of determination owned or controlled, directly or
indirectly, by such person or one or more of the other Subsidiaries of such
person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (ii) such person or
any Subsidiary of such person is a controlling general partner or otherwise
controls such entity; provided that, except where the context otherwise require,
the referred person means the Borrower. Notwithstanding the foregoing (and
except for purposes of Sections

 

50



--------------------------------------------------------------------------------

3.09, 3.13, 3.15, 3.16, 5.03, 5.06, 5.08 and 8.01(k), and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of its Subsidiaries for
purposes of this Agreement.

“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Borrower
listed on Schedule 1.01F on the Closing Date and (b) each additional Subsidiary
described in Section 5.09(d).

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future, or derivative or foreign exchange spot transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided, that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings, the Borrower or any of the Subsidiaries shall be a Swap
Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit B-2.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans pursuant to Section 2.04. The aggregate amount of the Swingline
Commitments on the Closing Date is $50.0 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Pro Rata Share of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean JPMCB, in its capacity as a lender of Swingline
Loans.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Synthetic L/C Commitment” shall mean, with respect to each Synthetic L/C
Lender, the Dollar Amount that such Lender is required hereby to deposit as its
Credit-Linked Deposit, as set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Lender assumed its
Synthetic L/C Commitment, as applicable, as the same may be (a) reduced from
time to time pursuant to Section 2.08, (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04 and
(c) increased as provided under Section 2.21.

 

51



--------------------------------------------------------------------------------

“Synthetic L/C Disbursement” shall mean any L/C Disbursement pursuant to a
Synthetic Letter of Credit.

“Synthetic L/C Facility” shall mean the Credit-Linked Deposits and the Synthetic
Letters of Credit.

“Synthetic L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Synthetic Letters of Credit at such
time and (b) the aggregate Dollar Amount of all Synthetic L/C Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time. The
Synthetic L/C Exposure of any Synthetic L/C Lender at any time shall be such
Lender’s Pro Rata Share of the aggregate Synthetic L/C Exposure of all Lenders
at such time. For all purposes of this Agreement, if on any date of
determination a Synthetic Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the International Standby Practices (ISP98), such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, that with respect to any Letter of Credit that, by its
terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

“Synthetic L/C Installment Date” shall have the meaning assigned to such term in
Section 2.10(e).

“Synthetic L/C Lender” shall mean a Lender having a Credit-Linked Deposit or
with Synthetic L/C Exposure.

“Synthetic Letter of Credit” shall mean, at any time, Letters of Credit in a
Dollar Amount equal to the lesser of (a) the aggregate of the Credit-Linked
Deposits of all Synthetic L/C Lenders at such time and (b) the aggregate amount
of Letters of Credit issued for the account of the Borrower outstanding at such
time. Letters of Credit will from time to time be deemed to be Synthetic Letters
of Credit or Revolving Letters of Credit in accordance with the provisions of
Section 2.05(a).

“Synthetic L/C Maturity Date” shall mean October 10, 2013.

“Target” shall have the meaning assigned to such term in the recitals hereto.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.

 

52



--------------------------------------------------------------------------------

“Tax Distributions” shall mean any Restricted Payments described in
Section 6.06(b)(y).

“Tax Sharing Agreement” shall mean the Tax Sharing Agreement, dated as of
July 28, 2006, by and among Cendant Corporation, Realogy Corporation, Wyndham
Worldwide Corporation and Travelport Inc.

“Term B Facility” shall mean (a) the Initial Term B Tranche, (b) the Delayed
Draw Term B Tranche and (c) any tranche or series of Incremental Term
Commitments under which Term B Loans are made.

“Term B Facility Maturity Date” shall mean October 10, 2013.

“Term B Loan Commitment” shall mean with respect to each Lender, the Initial
Term B Loan Commitment of such Lender, the Delayed Draw Term B Loan Commitment
of such Lender and such Lender’s commitment to make Incremental Term Loans in
the form of Term B Loans as set forth in Section 2.01(d). The aggregate amount
of the Term B Loan Commitments on the Closing Date is $3.17 billion.

“Term B Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) and any Incremental Term Loans in the form of Term B
Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(d)

“Term B Loan Installment Date” shall mean any Initial Term B Loan Installment
Date or any Delayed Draw Term B Loan Installment Date.

“Term Borrowing” shall mean any Initial Term B Borrowing, any Delayed Draw Term
B Borrowing or any Incremental Term Borrowing.

“Term Facility” shall mean each Term B Facility and/or any or all of the
Incremental Term Facilities that are not Term B Facilities.

“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Commitment other than a Term B Loan Commitment.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans that
are not Term B Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Title Resource Group” shall mean Title Resource Group LLC (formerly known as
Cendant Settlement Services Group LLC), a Delaware limited liability company,
and any successor thereto.

 

53



--------------------------------------------------------------------------------

“Total Senior Secured Net Debt” at any date shall mean (i) the aggregate
principal amount of Consolidated Debt of the Borrower and its Subsidiaries
outstanding at such date that consists of, without duplication, Indebtedness
that in each case is then secured by first priority Liens on property or assets
of the Borrower and its Subsidiaries (other than a Lien on property or assets
held in a defeasance or similar trust or arrangement for the benefit of the
Indebtedness secured thereby), less (ii) without duplication, the Unrestricted
Cash and Permitted Investments of the Borrower and its Subsidiaries on such
date.

“Tranche” shall mean a category of Commitments and extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (i) the Initial Term B Tranche and (ii) the Delayed Draw Term B
Tranche.

“Transaction Documents” shall mean the Merger Documents, the Senior Unsecured
Note Documents, the Senior Subordinated Note Documents, and the Loan Documents.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Fund, Holdings, the Borrower (or any direct or indirect parent of the Borrower)
or any of its Subsidiaries in connection with the Transactions, this Agreement
and the other Loan Documents (including expenses in connection with Swap
Agreements) and the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Merger; (b) the
execution and delivery of the Loan Documents, the creation of the Liens pursuant
to the Security Documents, and the initial borrowings hereunder; (c) the Equity
Financing; (d) the sale and issuance of the Senior Unsecured Notes; (e) the sale
and issuance of the Senior Subordinated Notes; (f) the refinancing (or
discharge) of the Refinanced Indebtedness (including the Existing Senior Notes
Refinancing/Change of Control Payments); (g) the restructuring of Existing
Securitization Financings; and (h) the payment of all fees and expenses to be
paid on or prior to the Closing Date and owing in connection with the foregoing.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“UK Securitization Documents” shall mean the Transfer of Receivables Agreement
and Trust Deed, dated as of April 10, 2007, among Cartus Limited, Cartus
Services Limited, Cartus Funding Limited and UK Relocation Receivables Funding
Limited; the Receivables Servicing Agreement, dated as of April 10, 2007, among
UK Relocation Receivables Funding Limited, Cartus Limited and Calyon S.A.,
London Branch; the Receivables Funding Agreement, dated as of April 10, 2007,
among UK Relocation Receivables Funding Limited and Calyon S.A., London Branch;
the Master Schedule of Definitions, Interpretation and Construction, dated as of
April 10, 2007, among UK Relocation Receivables Funding Limited, Calyon S.A.,
London Branch, Realogy Corporation, Cartus Limited, Cartus Services Limited and
Cartus Funding Limited; the Parent Undertaking Agreement, dated as of April 10,
2007, among

 

54



--------------------------------------------------------------------------------

Realogy Corporation, UK Relocation Receivables Funding Limited and Calyon S.A.,
London Branch; the Security Agreement, dated as of April 10, 2007, between UK
Relocation Receivables Funding Limited and Calyon S.A., London Branch; and each
other agreement or other document contemplated by or entered into in connection
with and/or in replacement of the foregoing; each as amended, restated,
refinanced, modified or supplemented on or prior to the Closing Date.

“Unfunded Pension Liability” shall mean the excess of a Single Employer Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of such plan’s assets, determined in accordance with the assumptions used for
funding the Plan pursuant to Section 412 of the Code for the applicable plan
year.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean (a) cash or cash equivalents of the Borrower or
any of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries (including Permitted
Investments made in connection with the Arbitrage Programs whether or not so
restricted), minus (b) cash or cash equivalents of any Insurance Subsidiary that
is not permitted to be distributed or advanced to the Borrower or any other
Subsidiary as a matter of law or regulation.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01G and (2) any Subsidiary of the Borrower designated
by the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a new Unrestricted Subsidiary after the Closing Date and so long as
(a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) immediately after giving effect to such designation (as
well as all other such designations theretofore consummated after the first day
of such Reference Period), the Borrower shall be in Pro Forma Compliance,
(c) such Unrestricted Subsidiary shall be capitalized (to the extent capitalized
by the Borrower or any of its Subsidiaries) through Investments as permitted by,
and in compliance with, Section 6.04(j), and any prior or concurrent Investments
in such Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to
have been made under Section 6.04(j), (d) without duplication of clause (c), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04(j),
and (e) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under the Senior
Unsecured Notes Indenture, the Senior Subordinated Notes Indenture, any other
Indebtedness permitted to be incurred hereunder (to the extent the concept of
unrestricted subsidiaries exists in the documents governing such Indebtedness)
and all Permitted Refinancing Indebtedness in respect of any of the foregoing
and all Disqualified Stock. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a Wholly Owned
Subsidiary of the Borrower, (ii) no Default or Event of Default has occurred and
is continuing or would result

 

55



--------------------------------------------------------------------------------

therefrom, (iii) immediately after giving effect to such Subsidiary
Redesignation (as well as all other Subsidiary Redesignations theretofore
consummated after the first day of such Reference Period), the Borrower shall be
in Pro Forma Compliance, and (iv) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of such Borrower, certifying to the best of such officer’s knowledge, compliance
with the requirements of preceding clauses (i) through (iii), inclusive, and
containing the calculations and information required by the preceding
clause (iii).

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(f).

“Wholly Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent, or (b) the effects of purchase accounting.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature

 

56



--------------------------------------------------------------------------------

shall be construed in accordance with GAAP, as in effect from time to time;
provided, that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) (i) each Initial Term B Lender agrees to make Initial Term B Loans to the
Borrower on the Closing Date in a principal amount not to exceed its Initial
Term B Loan Commitment and (ii) each Delayed Draw Term B Lender agrees to make
Delayed Draw Term B Loans to the Borrower after the Closing Date during the
Availability Period in an aggregate principal amount not to exceed its Delayed
Draw Term B Loan Commitment. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed;

(b) each Lender agrees to make Revolving Facility Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Facility Credit Exposure
exceeding such Lender’s Revolving Facility Commitment or (ii) the Revolving
Facility Credit Exposure exceeding the total Revolving Facility Commitments;
provided, that the aggregate principal amount of Revolving Facility Loans made
on the Closing Date shall not exceed $250.0 million. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Facility Loans;

(c) each Synthetic L/C Lender agrees to fund its Credit-Linked Deposit on the
Closing Date in Dollars in an amount not to exceed its Synthetic L/C Commitment;
and

(d) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment. Amounts
borrowed under this Section 2.01(d) and repaid or prepaid may not be reborrowed.

 

57



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility (or, in the case of Swingline Loans, in accordance with
their respective Swingline Commitments). The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided, that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Revolving Facility Borrowing or a Swingline Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Revolving Facility
Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e). Each Swingline Borrowing shall
be in an amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. Borrowings of more than one Type and under more
than one Facility may be outstanding at the same time; provided, that there
shall not at any time be more than a total of (i) ten Eurocurrency Borrowings
outstanding under the Term B Facility, (ii) ten Eurocurrency Borrowings
outstanding under Incremental Term Facilities that are not Term B Facilities and
(iii) ten Eurocurrency Borrowings outstanding under the Revolving Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date, the Term B Facility Maturity Date or the applicable
Incremental Term Facility Maturity Date, as the case may be.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three
Business Days (or, with respect to the Borrowings on the Closing Date, such
fewer number of Business Days as may be acceptable to the Administrative Agent)
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., Local Time, on the date of the proposed

 

58



--------------------------------------------------------------------------------

Borrowing (which shall be a Business Day); provided, that any such notice of an
ABR Revolving Facility Borrowing to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Revolving Facility Loans,
Initial Term B Loans, Delayed Draw Term B Loans or Incremental Term Loans (and,
in the case of Incremental Term Loans, whether such Loans are to be Term B Loans
or Other Term Loans);

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding the Swingline Commitment or (ii) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy), not later than 1:00
p.m., Local Time, on the day of

 

59



--------------------------------------------------------------------------------

a proposed Swingline Borrowing. Each such notice and Swingline Borrowing Request
shall be irrevocable and shall specify (i) the requested date (which shall be a
Business Day) and (ii) the amount of the requested Swingline Borrowing. The
Swingline Lender shall consult with the Administrative Agent as to whether the
making of the Swingline Loan is in accordance with the terms of this Agreement
prior to the Swingline Lender funding such Swingline Loan. The Swingline Lender
shall make each Swingline Loan in accordance with Section 2.02(a) on the
proposed date thereof by wire transfer of immediately available funds by 4:00
p.m., Local Time, to the account of the Borrower (or, in the case of a Swingline
Borrowing made to finance the reimbursement of an L/C Disbursement as provided
in Section 2.05(e), by remittance to the applicable Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 2:00 p.m., Local Time, on any Business Day require the Revolving
Facility Lenders to acquire participations on such Business Day in all or a
portion of the outstanding Swingline Loans made by it. Such notice shall specify
the aggregate amount of such Swingline Loans in which the Revolving Facility
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such Lender’s Revolving Facility Lender’s Pro Rata Share of such
Swingline Loan or Loans. Each Revolving Facility Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent for the account of the Swingline Lender, such Revolving
Facility Lender’s Pro Rata Share of such Swingline Loan or Loans. Each Revolving
Facility Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Revolving Facility Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Revolving Facility Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Revolving Facility Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Facility Lenders. The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this
paragraph (c), and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Facility Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear;
provided, that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

 

60



--------------------------------------------------------------------------------

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein (including, with respect to Synthetic Letters of
Credit, Section 2.21), the Borrower may request the issuance of Revolving
Letters of Credit and Synthetic Letters of Credit, in each case denominated in
Dollars (or in any Alternative Currency, not to exceed an aggregate Dollar
Amount of $75.0 million for all such Letters of Credit), for its own account (or
for the account of a Subsidiary, so long as such Borrower and such Subsidiary
are co-applicants) in a form reasonably acceptable to the applicable Issuing
Bank, at any time and from time to time during the Availability Period prior to
the date that is five Business Days prior to (i) the Revolving Facility Maturity
Date (in the case of Revolving Letters of Credit) and (ii) the Synthetic L/C
Maturity Date (in the case of Synthetic Letters of Credit). For purposes hereof,
(i) all Letters of Credit issued hereunder shall at all times and from time to
time be deemed to be Synthetic Letters of Credit up to the aggregate amount of
the Credit-Linked Deposit as determined in the definition of the term
“Credit-Linked Deposit” and be deemed to be Revolving Letters of Credit only to
the extent, and in an amount by which, the aggregate amount of outstanding
Letters of Credit that are issued for the account of the Borrower exceeds such
amount, (ii) drawings under any Letter of Credit shall be deemed to have been
made under Revolving Letters of Credit for so long as, and to the extent that,
there are any undrawn Revolving Letters of Credit outstanding (and thereafter
drawings under such Letters of Credit shall be deemed to have been made under
Synthetic Letters of Credit) and (iii) any Letter of Credit that expires or
terminates will be deemed to be a Revolving Letter of Credit for so long as, and
to the extent that, there are outstanding Revolving Letters of Credit
immediately prior to such expiration or termination; provided, however, that at
any time during which an Event of Default shall have occurred and be continuing,
(A) Letters of Credit shall be deemed to be in part Revolving Letters of Credit
and in part Synthetic Letters of Credit, (B) drawings under Letters of Credit
shall be deemed to have been made under Revolving Letters of Credit and
Synthetic Letters of Credit and (C) any Letter of Credit that expires or
terminates shall be deemed to be in part a Revolving Letter of Credit and in
part a Synthetic Letter of Credit, in each case pro rata based upon (1) the
total Revolving Facility Commitments at such time and (2) the sum of the total
Credit-Linked Deposits of all Synthetic L/C Lenders at such time and the amount
of the total Credit-Linked Deposits of all Synthetic L/C Lenders that shall have
been applied to reimburse outstanding Synthetic L/C Disbursements at such time.
To the extent necessary to implement the foregoing, the identification of a
Letter of Credit as a Revolving Letter of Credit or a Synthetic Letter of Credit
may change from time to time and a portion of a Letter of Credit may be deemed
to be a Synthetic Letter of Credit and the remainder be deemed to be a Revolving
Letter of Credit. Notwithstanding the foregoing, the entire face amount of any
Letter of Credit with an expiration date after the Revolving Facility Maturity
Date shall be deemed to be a Synthetic Letter of Credit, subject to the
limitations set forth in clause (i) of the second sentence of this paragraph
(a). In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Each Existing Letter of Credit
shall be deemed to be a Letter of Credit under this Agreement and each Lender
that is an issuer of an Existing Letter of Credit shall be deemed to be an
Issuing Bank with respect to such Existing Letter of Credit and shall have all
rights of an Issuing Bank hereunder (but shall have no obligation to extend or
renew any Existing Letter of Credit or to issue additional Letters of Credit)
until such Existing Letter of Credit has been terminated.

 

61



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (three Business Days in advance of the
requested date of issuance, amendment or extension or such shorter period as the
Administrative Agent and the Issuing Bank in their sole discretion may agree) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to issue, amend or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended or extended only if (and upon issuance, amendment or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment or extension (i) the
Revolving L/C Exposure shall not exceed the Revolving Letter of Credit Sublimit,
(ii) the Revolving Facility Credit Exposure shall not exceed the total Revolving
Facility Commitments, (iii) the Synthetic L/C Exposure will not exceed the total
Credit-Linked Deposits of all Synthetic L/C Lenders, and (iv) all conditions
precedent in Section 4.01 have been satisfied (or waived by the (x) the Majority
Lenders under the Revolving Facility and (y) Synthetic L/C Lenders with
Synthetic L/C Exposure and Excess Credit-Linked Deposits representing greater
than 50% of the total Synthetic L/C Exposure and Excess Credit-Linked Deposits
of all Synthetic L/C Lenders). No Issuing Bank shall permit any such issuance,
renewal, extension or amendment resulting in an increase in the amount of any
Letter of Credit without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (unless otherwise agreed
upon by the Administrative Agent and the Issuing Bank in their sole discretion)
after the date of the issuance of such Letter of Credit (or, in the case of any
extension thereof, one year (unless otherwise agreed upon by the Administrative
Agent and the Issuing Bank in their sole discretion) after such renewal or
extension) and (ii) the date that is five Business Days prior to (A) in the case
of any Revolving Letter of Credit, the Revolving Facility Maturity Date and
(B) in the case of any Synthetic Letter of Credit, the Synthetic L/C Maturity
Date; provided, that any Letter of Credit with one year tenor may provide for
automatic extension thereof for additional one year periods (which, in no event,
shall extend beyond the date referred to in clause (ii) of this paragraph (c))
so long as such Letter of Credit permits the applicable Issuing Bank to prevent
any such extension at least once in such twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit

 

62



--------------------------------------------------------------------------------

will not be renewed; provided further, that if the applicable Issuing Bank and
the Administrative Agent each consent in their sole discretion, the expiration
date on any Letter of Credit may extend beyond the date referred to in clause
(ii) above, provided, that if any such Letter of Credit is outstanding or the
expiration date is extended to a date after the date that is five Business Days
prior to (A) in the case of any Revolving Letter of Credit, the Revolving
Facility Maturity Date and (B) in the case of any Synthetic Letter of Credit,
the Synthetic L/C Maturity Date the Borrower shall provide cash collateral
pursuant to documentation reasonably satisfactory to the Administrative Agent
and the relevant Issuing Bank in an amount equal to 105% of the face amount of
each such Letter of Credit or provide a back-to-back letter of credit, in form
and substance and from an issuing bank reasonably satisfactory to the relevant
Issuing Bank, on or prior to the date that is five Business Days prior to (A) in
the case of any Revolving Letter of Credit, the Revolving Facility Maturity Date
and (B) in the case of any Synthetic Letter of Credit, the Synthetic L/C
Maturity Date.

(d) Participations. (i) By the issuance of a Revolving Letter of Credit (or an
amendment to a Revolving Letter of Credit increasing the amount thereof), and
without any further action on the part of the applicable Issuing Bank or the
Revolving Facility Lenders, such Issuing Bank hereby grants to each Revolving
Facility Lender, and each such Revolving Facility Lender hereby acquires from
such Issuing Bank, a participation in such Revolving Letter of Credit equal to
the product of (A) such Revolving Facility Lender’s Pro Rata Share and (B) the
aggregate amount available to be drawn under such Revolving Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Facility
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, an amount equal to the
product of (A) such Revolving Facility Lender’s Pro Rata Share and (B) each
Revolving L/C Disbursement made by such Issuing Bank not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Facility Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Revolving
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Revolving Letter of Credit or the occurrence and continuance of a Default or
reduction or termination of the Revolving Facility Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(ii) Each Synthetic L/C Lender hereby acknowledges that it holds a participation
in each Synthetic Letter of Credit equal to such Synthetic L/C Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Synthetic Letter
of Credit. The Administrative Agent hereby acknowledges that it holds the
Credit-Linked Deposit of each Synthetic L/C Lender. Each Synthetic L/C Lender
hereby absolutely and unconditionally agrees that if an Issuing Bank makes a
Synthetic L/C Disbursement that is not reimbursed by the Borrower on the date
due as provided in paragraph (e) of this Section, or is required to refund any
reimbursement payment in respect of a Synthetic L/C Disbursement to the Borrower
for any reason, the Administrative Agent shall reimburse the applicable Issuing
Bank for the amount of such Synthetic L/C Disbursement from such Synthetic L/C
Lender’s Credit-Linked Deposit on deposit in the Credit-Linked Deposit Account.
In the event the Credit-Linked Deposit Account is charged by the Administrative
Agent to reimburse the applicable Issuing Bank for an

 

63



--------------------------------------------------------------------------------

unreimbursed Synthetic L/C Disbursement, the Borrower shall have the right, at
any time prior to the Synthetic L/C Maturity Date, to pay over to the
Administrative Agent in reimbursement thereof an amount equal to the amount so
charged and such payment shall be deposited by the Administrative Agent in the
Credit-Linked Deposit Account. Each Synthetic L/C Lender acknowledges and agrees
that its obligation to acquire and fund participations in respect of Synthetic
Letters of Credit pursuant to this subparagraph (ii) is unconditional and
irrevocable and shall not be affected by any circumstance whatsoever, including
any amendment, renewal or extension of any Synthetic Letter of Credit or the
occurrence and continuance of a Default or Event of Default or the return of the
Credit-Linked Deposits, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Without limiting the
foregoing, each Synthetic L/C Lender irrevocably authorizes the Administrative
Agent to apply amounts of its Credit-Linked Deposit as provided in this
subparagraph (ii).

(e) Reimbursement. (i) If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount equal to such
L/C Disbursement in Dollars, or (subject to the two immediately succeeding
sentences) the applicable Alternative Currency, not later than 3:00 p.m., Local
Time, on the next Business Day after the Borrower receives notice under
paragraph (g) of this Section of such L/C Disbursement, together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Loans; provided, that, in the case of any L/C Disbursement made in
Dollars, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Facility Borrowing or a Swingline Borrowing, as
applicable, in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Facility Borrowing or Swingline Borrowing. If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Alternative Currency would subject the Administrative Agent, the applicable
Issuing Lender or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the relevant Issuing Lender or
Lender or (y) reimburse each L/C Disbursement made in such Alternative Currency
in Dollars, in an amount equal to the Dollar Amount of such L/C Disbursement. If
the Borrower fails to make such payment when due, then (i) if such payment
relates to an Alternative Currency Letter of Credit, automatically and with no
further action required, the Borrower’s obligation to reimburse the applicable
L/C Disbursement shall be permanently converted into an obligation to reimburse
the Dollar Amount of such L/C Disbursement and (ii) the Administrative Agent
shall promptly notify the applicable Issuing Lender of the applicable L/C
Disbursement and the Dollar Amount thereof.

(ii) If the Borrower fails to reimburse any Revolving L/C Disbursement when due,
then the applicable Issuing Bank shall promptly notify the Administrative Agent,
which shall promptly notify each Revolving Facility Lender of such L/C
Disbursement (as converted to Dollars, if applicable), the amount of the payment
then due from the Borrower in respect thereof and, such Lender’s Pro Rata Share
thereof. Promptly following receipt of such notice, each Revolving Facility
Lender shall pay to the Administrative Agent in Dollars its Pro Rata Share of
the payment then due from the Borrower in the same manner as provided in
Section 2.06 with

 

64



--------------------------------------------------------------------------------

respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Facility Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any L/C Disbursement (other than the funding of an
ABR Revolving Loan or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.

(iii) If the Borrower fails to reimburse any Synthetic L/C Disbursement when
due, then the Administrative Agent shall notify each Synthetic L/C Lender of the
applicable Synthetic L/C Disbursement (as converted to Dollars, if applicable),
the payment then due from the Borrower in respect thereof and such Lender’s Pro
Rata Share thereof, and the Administrative Agent shall promptly pay to the
applicable Issuing Bank each Synthetic L/C Lender’s Pro Rata Share of such
Synthetic L/C Disbursement from such Lender’s Credit-Linked Deposit. Promptly
following the receipt by the Administrative Agent of any payment by the Borrower
in respect of any Synthetic L/C Disbursement, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent
payments have been made from the Credit-Linked Deposits, to the Credit-Linked
Deposit Account to be added to the Credit-Linked Deposits of the Synthetic L/C
Lenders in accordance with their Pro Rata Shares. The Borrower acknowledges that
each payment made pursuant to this subparagraph (iii) in respect of any
Synthetic L/C Disbursement is required to be made for the benefit of the
distributees indicated in the immediately preceding sentence. Any payment from
the Credit-Linked Deposit Account, or from funds of the Administrative Agent,
pursuant to this paragraph to reimburse an Issuing Bank for any Synthetic L/C
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such Synthetic L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss

 

65



--------------------------------------------------------------------------------

or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of such Issuing Bank, or
any of the circumstances referred to in clauses (i), (ii) or (iii) of the first
sentence; provided, that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are determined by a final and binding decision of
a court of competent jurisdiction to have been caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the applicable Issuing Bank, such Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of any such demand for payment under a Letter of Credit and whether
such Issuing Bank has made or will make a L/C Disbursement thereunder; provided,
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Facility Lenders or Synthetic L/C Lenders, as applicable, with respect to any
such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided, that, if such
L/C Disbursement is not reimbursed by the Borrower when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply; provided
further that, in the case of an L/C Disbursement made under a Letter of Credit
in an Alternative Currency, the amount of interest due with respect thereto
shall (i) in the case of any L/C Disbursement that is reimbursed on the Business
Day immediately succeeding such L/C Disbursement, (A) be payable in the
applicable Alternative Currency and (B) if not reimbursed on the date of such
L/C Disbursement, bear interest at a rate equal to the rate reasonably
determined by the applicable Issuing Lender to be the cost to such Issuing
Lender of funding such L/C Disbursement plus the Applicable Margin applicable to
Eurocurrency Revolving Loans at such time and (ii) in the case of any L/C
Disbursement that is reimbursed after the Business Day immediately succeeding
such L/C Disbursement (A) be payable in Dollars, (B) accrue on the

 

66



--------------------------------------------------------------------------------

Dollar Amount of such L/C Disbursement and (C) bear interest as provided above.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Facility Lender pursuant to paragraph (e)(i) of this
Section or from the Credit-Linked Deposit Account pursuant to paragraph (e)(ii)
of this Section to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender or Synthetic L/C Lender, as applicable, to the extent
of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If required pursuant to Section 2.22(b) or if any
Event of Default shall occur and be continuing, (i) in the case of an Event of
Default described in Section 8.01(h) or (i), on the Business Day or
(ii) otherwise, on the third Business Day, in each case, following the date on
which the Borrower receives notice from the Administrative Agent (or, if the
maturity of the Loans has been accelerated, Majority Lenders with respect to
each of the Revolving Facility and the Synthetic L/C Facility) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in a separate account with or at the direction of the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash in Dollars equal to the aggregate L/C Exposure as of
such date plus any accrued and unpaid interest thereon or, as applicable, the
amount required pursuant to Section 2.22(b); provided, that (i) the portions of
such amount attributable to undrawn Alternative Currency Letters of Credit or
L/C Disbursements in an Alternative Currency that the Borrower is not late in
reimbursing shall be deposited in the applicable Alternative Currencies in the
actual amounts of such undrawn Letters of Credit and L/C Disbursements and
(ii) upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Section 8.01, the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind.
Each such deposit pursuant to this paragraph shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of (i) for so
long as an Event of Default shall be continuing, the Administrative Agent and
(ii) at any other time, the Borrower,

 

67



--------------------------------------------------------------------------------

in each case, in Permitted Investments and at the risk and expense of the
Borrower, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the L/C Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Majority Lenders with respect to each of the Revolving Facility and the
Synthetic L/C Facility), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.22(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
Section 2.22(b) no longer requires the provision of such cash collateral.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Revolving Facility Lender (in addition to
JPMCB) each of which agrees (in its sole discretion) to act in such capacity and
is reasonably satisfactory to the Administrative Agent as an Issuing Bank with
respect to Revolving Letters of Credit and Synthetic Letters of Credit.

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on the first Business Day of each week, the activity
for each day during the immediately preceding week in respect of Letters of
Credit , including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements, (B) on
or prior to each Business Day on which the Issuing Bank expects to issue, amend,
renew or extend any Letter of Credit, the date of such issuance, amendment
renewal or extension, and the aggregate face amount of the Letters of Credit to
be issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and no Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit without first obtaining written confirmation from
the Administrative Agent that such issuance, amendment, renewal or extension is
then permitted by the terms of this Agreement, (C) on each Business Day on which
such Issuing Bank makes any L/C Disbursement, the date of such L/C Disbursement
and the amount of such L/C Disbursement and (D) on any other Business Day, such
other information as the Administrative Agent shall reasonably request,
including but not limited to prompt verification of such information as may be
requested by the Administrative Agent.

(m) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 8.01, all amounts (i) that the Borrower is at
the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of L/C Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to Section

 

68



--------------------------------------------------------------------------------

2.05(j), if such cash collateral is deposited in the applicable Alternative
Currency to the extent so deposited or applied), (ii) that the Revolving
Facility Lenders or the Synthetic L/C Lenders, as the case may be, are at the
time or thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Lender pursuant to Section 2.05(e) in respect of
unreimbursed L/C Disbursements made under any Alternative Currency Letter of
Credit and (iii) of each Revolving Facility Lender’s or Synthetic L/C Lender’s,
as the case may be, participation in any Alternative Currency Letter of Credit
under which an L/C Disbursement has been made shall, automatically and with no
further action required, be converted into the Dollar Amount of such amounts. On
and after such conversion, all amounts accruing and owed to the Administrative
Agent, the applicable Issuing Lender or any Lender in respect of the Obligations
described in this paragraph shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided, that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the Borrowing Request; provided, that
ABR Revolving Loans and Swingline Borrowings made to finance the reimbursement
of a L/C Disbursement and reimbursements as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans at
such time. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. In
the event the Borrower pays such amount to the Administrative Agent, then such
amount shall reduce the principal amount of such Borrowing (but exclusive of any
accrued and unpaid interest thereon).

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.

 

69



--------------------------------------------------------------------------------

Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit C and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at

 

70



--------------------------------------------------------------------------------

the written request (including a request through electronic means) of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.08. Termination and Reduction of Commitments; Return of Credit-Linked
Deposits. (a) Unless previously terminated, (i) the Revolving Facility
Commitments shall terminate on the Revolving Facility Maturity Date, (ii) the
Initial Term B Loan Commitments shall terminate on the Closing Date,
(iii) $950.0 million of the Delayed Draw Term B Loan Commitments shall terminate
on July 31, 2007 and the remainder of the Delayed Draw Term B Loan Commitments
shall terminate on October 31, 2007 and (iv) the Synthetic L/C Commitments shall
terminate on the Closing Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments or the Delayed Draw Term Loan Commitments;
provided, that (i) each reduction of the Revolving Facility Commitments or the
Delayed Draw Term Loan Commitments shall be in an amount that is an integral
multiple of $1.0 million and not less than $5.0 million (or, if less, the
remaining amount of the Revolving Facility Commitments or Delayed Draw Term Loan
Commitments, as applicable) and (ii) the Borrower shall not terminate or reduce
the Revolving Facility Commitments if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11, the
Revolving Facility Credit Exposure would exceed the total Revolving Facility
Commitments. The Borrower may at any time or from time to time direct the
Administrative Agent to reduce the total Credit-Linked Deposits; provided that
(x) each reduction of the Credit-Linked Deposits shall be in an amount that is
an integral multiple of $1.0 million and not less than $5.0 million (or, if
less, the remaining amount of the total Credit-Linked Deposits) and (y) the
Borrower shall not direct the Administrative Agent to reduce the Credit-Linked
Deposits if, after giving effect to such reduction (and to the provisions of
Section 2.05(a)), the aggregate Synthetic L/C Exposure would exceed the total
Credit-Linked Deposits or the Revolving Facility Exposure would exceed the total
Revolving Facility Commitments. In the event the total Credit-Linked Deposits
shall be reduced as provided in the immediately preceding sentence, the
Administrative Agent shall return all amounts in the Credit-Linked Deposit
Account in excess of the reduced total Credit-Linked Deposits to the Synthetic
L/C Lenders, ratably in accordance with their Pro Rata Shares of the total
Credit-Linked Deposit (as determined immediately prior to such reduction).

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments, Delayed Draw Term Loan
Commitments or the Credit-Linked Deposits, as applicable, under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments or
reduction of the aggregate Credit-Linked Deposits delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be

 

71



--------------------------------------------------------------------------------

revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments or Credit-Linked Deposits shall be
permanent. Each reduction of the Commitments or Credit-Linked Deposits shall be
made ratably among the applicable Lenders in accordance with their respective
Pro Rata Shares.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan to the Borrower on the Revolving Facility Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Revolving Facility Maturity Date, it being understood that
on the date of any Revolving Facility Borrowing, the Borrower shall repay all
outstanding Swingline Loans.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans. (a) Subject
to the other paragraphs of this Section:

(i) The Borrower shall repay to the Administrative Agent, for the benefit of the
Initial Term B Lenders, on the last day of March, June, September and December
of each year (beginning September 30, 2007) or, if such date is not a Business
Day, the next preceding Business Day (each such date being referred to as an
“Initial Term B Loan Installment Date”) through and including the Term B
Facility Maturity Date, a principal amount of Initial Term Loans equal to the
product of (x) the principal amount of Initial Term B Loans outstanding after
the Initial Term B Loan Borrowing on the Closing Date and (y) 0.25%, with the
balance of the Initial Term B Loans due in full on the Term B Facility Maturity
Date.

 

72



--------------------------------------------------------------------------------

(ii) The Borrower shall repay to the Administrative Agent, for the benefit of
the Delayed Draw Term B Lenders, on the last day of March, June, September and
December of each year (beginning September 30, 2007) or, if such date is not a
Business Day, the next preceding Business Day (each such date being referred to
as a “Delayed Draw Term B Loan Installment Date”) through and including the Term
B Facility Maturity Date, a principal amount of Delayed Draw Term B Loans equal
to the product of (x) the principal amount of Delayed Draw Term Loans
outstanding after giving effect to the most recent Delayed Draw Term B Borrowing
and (y) 0.25%, with the balance of the Delayed Draw Term B Loans due in full on
the Term B Facility Maturity Date.

(iii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the Incremental Assumption Agreement (each such
date being referred to as an “Incremental Term Loan Installment Date”); and

(iv) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the Term B Facility Maturity Date or the applicable Incremental Term
Facility Maturity Date, as the case may be.

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date.

(c) Prepayment of the Term Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be applied to the Term Loans ratably among the Term
Facilities, with the application thereof reducing in direct order the remaining
installments thereof in forward order of maturity, and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans as the
Borrowers may direct.

(d) Prior to the scheduled or voluntary repayment of any Loan or reduction of
the Credit-Linked Deposits, the Borrower shall select the Borrowing or
Borrowings and/or Credit-Linked Deposits to be repaid or reduced and shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 1:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurocurrency Borrowing or Credit-Linked Deposit, three
Business Days before the scheduled date of such repayment. Each repayment of a
Borrowing shall be applied ratably to the Loans included in the repaid Borrowing
and each reduction of the total Credit-Linked Deposits shall be applied ratably
to the Credit-Linked Deposits of the Synthetic L/C Lenders. Notwithstanding
anything to the contrary in the immediately preceding sentence, prior to any
repayment of a Swingline Loan hereunder, the Borrower shall select the Borrowing
or Borrowings to be repaid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 1:00 p.m.,
Local Time, on the scheduled date of such repayment. Repayments of Borrowings
shall be accompanied by accrued interest on the amount repaid.

 

73



--------------------------------------------------------------------------------

(e) The Administrative Agent shall return the Credit-Linked Deposit to the
Synthetic L/C Lenders, on the last day of March, June, September and December of
each year (beginning September 30, 2007) or, if such date is not a Business Day,
the next preceding Business Day (each such date being referred to as a
“Synthetic L/C Installment Date”) through and including the Synthetic L/C
Maturity Date, in an amount equal to the product of (x) the Credit-Linked
Deposit held by the Administrative Agent on the Closing Date and (y) 0.25%, with
the balance of the Credit-Linked Deposit returned in full to the Synthetic L/C
Lenders on the Synthetic L/C Maturity Date. Any optional return of Credit-Linked
Deposits effected pursuant to Section 2.08 shall be applied to reduce the
subsequent scheduled returns of Credit-Linked Deposits to be effected pursuant
to this Section as directed by the Borrower. Each return of Credit-Linked
Deposits pursuant to this Section 2.10(e) shall be accompanied by accrued fees
and other amounts payable by the Borrower pursuant to Section 2.12(c) and
Section 2.21(b) on the amount of such Credit-Linked Deposits paid to but
excluding the date of return.

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.16), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
notice in accordance with Section 2.10(d), which notice shall be irrevocable
except to the extent conditioned on a refinancing of all or any portion of the
Facilities.

(b) Promptly upon receipt thereof by Holdings or any of its Subsidiaries, all
Net Proceeds shall be applied to prepay Term Loans in accordance with paragraphs
(c) and (d) of Section 2.10. Notwithstanding the foregoing, the Borrower may
retain Net Proceeds pursuant to clause (b) of the definition thereof, provided
that the Senior Secured Leverage Ratio on the last day of the Borrower’s then
most recently completed fiscal quarter for which financial statements are
available shall be less than or equal to 2.50 to 1.00.

(c) Not later than 90 days after the end of each Excess Cash Flow Period, the
Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period and
shall apply an amount equal to (i) the Required Percentage of such Excess Cash
Flow, minus (ii) to the extent not financed using the proceeds of, without
duplication, the incurrence of Indebtedness and the sale or issuance of any
Equity Interests (including any capital contributions), the sum of (A) the
amount of any voluntary prepayments of Term Loans made during such Excess Cash
Flow Period (plus, with respect to the Excess Cash Flow Period ending
December 31, 2008, the amount of any voluntary prepayments of Term Loans made
prior to such Excess Cash Flow Period) and (B) the amount of any prepayments of
Revolving Facility Loans made during such Excess Cash Flow Period, solely to the
extent of any permanent reductions in the Revolving Facility Commitments
accompanying such prepayment, to prepay Term Loans in accordance with
paragraphs (c) and (d) of Section 2.10. Not later than the date on which the
Borrower is required to deliver financial statements with respect to the end of
each Excess Cash Flow Period under Section 5.04(a), the Borrower will deliver to
the Administrative Agent a certificate signed by a Financial Officer of the
Borrower setting forth the amount, if any, of Excess Cash Flow for such fiscal
year and the calculation thereof in reasonable detail.

 

74



--------------------------------------------------------------------------------

(d) In the event and on such occasion that the total Revolving Facility Credit
Exposure exceeds the total Revolving Facility Commitments, the Borrower shall
prepay Revolving Facility Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount equal
to such excess.

(e) In the event and on such occasion as the Revolving L/C Exposure exceeds the
Revolving Letter of Credit Sublimit, the Borrower shall deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.05(j) in an
amount equal to such excess.

(f) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, the Borrower
shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Administrative Agent of its election to do so on or before the second Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify the Administrative Agent of its election to exercise such
option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option.)
On the Required Prepayment Date, the Borrower shall pay to Administrative Agent
the amount of the Waivable Mandatory Prepayment, which amount shall be applied
(i) in an amount equal to that portion of the Waivable Mandatory Prepayment
payable to those Lenders that have elected not to exercise such option (each, an
“Accepting Lender”), to prepay the Term Loans of such Accepting Lenders (which
prepayment shall be applied to the scheduled Installments of principal of the
Term Loans in accordance with Section 2.11(b)), and (ii) in an amount equal to
that portion of the Waivable Mandatory Prepayment otherwise payable to those
Lenders that have elected to exercise such option, to the Borrower.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to each Lender (other than
any Defaulting Lender), through the Administrative Agent, three Business Days
after the last Business Day of March, June, September and December in each year,
and three Business Days after the date on which the Revolving Facility
Commitments of all the Lenders or Delayed Draw Term Loan Commitments, as
applicable, shall be terminated as provided herein, a commitment fee (a
“Commitment Fee”) on the average daily amount of the Available Unused Commitment
of such Lender during the preceding quarter (or other period commencing with the
Closing Date or ending with the date on which the last of the Commitments of
such Lender shall be terminated) at a rate equal to the Applicable Commitment
Fee. All Commitment Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during

 

75



--------------------------------------------------------------------------------

the period for which such Lender’s Commitment Fee is calculated shall be deemed
to be zero. The Commitment Fee due to each Lender shall commence to accrue on
the Closing Date and shall cease to accrue on the date on which the last of the
Commitments of such Lender shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent,
three Business Days after the last day of March, June, September and December of
each year and three Business Days after the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a fee (an
“L/C Participation Fee”) on such Lender’s Pro Rata Share of the daily aggregate
Revolving L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements), during the preceding quarter (or shorter period
commencing with the Closing Date or ending with the Revolving Facility Maturity
Date or the date on which the Revolving Facility Commitments shall be
terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings effective for each day in such period
and (ii) to each Issuing Bank, for its own account (x) three Business Days after
the last Business Day of March, June, September and December of each year and
three Business Days after the date on which the Revolving Facility Commitments
of all the Lenders shall be terminated as provided herein, a fronting fee in
respect of each Revolving Letter of Credit issued by such Revolving Issuing Bank
for the period from and including the date of issuance of such Revolving Letter
of Credit to and including the termination of such Revolving Letter of Credit,
computed at a rate equal to 1/8 of 1% per annum of the daily stated amount of
such Revolving Letter of Credit), plus (y) in connection with the issuance,
amendment or transfer of any such Letter of Credit or any L/C Disbursement
thereunder, such Issuing Bank’s customary documentary and processing fees and
charges (collectively, “Issuing Bank Fees”). All L/C Participation Fees and
Issuing Bank Fees that are payable on a per annum basis shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.

(c) The Borrower agrees to pay (i) in addition to the amounts payable by the
Borrower to the Synthetic L/C Lenders pursuant to Section 2.21(b), to the
Administrative Agent for the account of each Synthetic L/C Lender, three
Business Days after the last day of March, June, September and December of each
year and three Business Days after the date on which the Credit-Linked Deposit
shall be terminated as provided herein, a participation fee with respect to its
participations in Synthetic Letters of Credit, which shall accrue at the
Applicable Margin from time to time in effect in respect of Eurocurrency Term
Loans on the average daily amount of such Synthetic L/C Lender’s Credit-Linked
Deposit during the period from and including the Closing Date to but excluding
the date on which the entire amount of such Lender’s Credit-Linked Deposit is
returned to it and (ii) to each Issuing Bank, for its own account, (x) three
Business Days after the last day of March, June, September and December of each
year and three Business Days after the date on which the Credit-Linked Deposits
shall be terminated as provided herein, a fronting fee in respect of each
Synthetic Letter of Credit issued by such Issuing Bank for the period from and
including the date of issuance of such Synthetic Letter of Credit to and
including the termination of such Synthetic Letter of Credit, computed at a rate
equal to 1/8 of 1% per annum of the daily average stated amount of such
Synthetic Letter of Credit (or as otherwise agreed with such Issuing Bank), plus
(y) in connection with the issuance, amendment or transfer of any such Letter of
Credit or any Synthetic L/C

 

76



--------------------------------------------------------------------------------

Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges; provided that all such fees shall be payable on the date on
which the Credit-Linked Deposits are returned to the Synthetic L/C Lenders and
any such fees accruing after the date on which the Credit-Linked Deposits are
returned to the Synthetic L/C Lenders shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees in respect of
Synthetic Letters of Credit that are payable on a per annum basis shall be
computed on the basis of the number of days elapsed in a year of 360 days

(d) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein (the
“Administrative Agent Fees”).

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided,
that this paragraph (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 10.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the Revolving Facility Commitments and (iii) in the
case of the Term Loans, on the Term B Facility Maturity Date and the applicable
Incremental Term Facility Maturity Date; provided, that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Swingline Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

77



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the prime rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

 

78



--------------------------------------------------------------------------------

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) The foregoing provisions of this Section 2.15 shall not apply in the case of
any Change in Law in respect of Taxes, which shall instead be governed by
Section 2.17.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to

 

79



--------------------------------------------------------------------------------

Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender (it being understood that the deemed
amount shall not exceed the actual amount) to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in dollars of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Except as required by law, any and all payments by or
on account of any obligation of any Loan Party hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided, that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or any Issuing Bank, as applicable, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Loan Party shall make such deductions and (iii) such Loan Party shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as applicable, on or with respect to any
payment by or on account of any obligation of such Loan Party hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any interest, penalties
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that a Loan Party
shall not be obligated to make a payment to a Lender or the Administrative Agent
pursuant to this Section 2.17 in respect of penalties, interest and other
expenses to the extent (i) such penalties, interest and other expenses have
accrued after the earlier of (x) the date the Loan Party has paid the
indemnification or other amount pursuant to this Section 2.17 or (y) 60 days
after the Lender or the Administrative Agent, as the case may be, knew and did
not provide written notice to the Borrower of the imposition of the Indemnified
Taxes or Other Taxes to which such penalties, interest or other expenses relate
or (ii) such penalties, interest and other expenses are attributable to the
gross

 

80



--------------------------------------------------------------------------------

negligence or willful misconduct of such Lender or the Administrative Agent. A
certificate as to the amount of such payment or liability delivered to such Loan
Party by a Lender or an Issuing Bank, or by the Administrative Agent on its own
behalf, on behalf of another Agent or on behalf of a Lender or an Issuing Bank,
shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) on or before the date on which such
Foreign Lender becomes a Lender under this Agreement (or, in the case of a
Participant, on or before the date such Participant purchases the related
participation), at other times prescribed by applicable laws, and from time to
time thereafter upon the reasonable written request of the Borrower or the
Administrative Agent, two original copies of whichever of the following is
applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or
any subsequent versions thereof or successors thereto), (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 871(h) or 881(c) of the Code, (x) a certificate to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W 8BEN (or any
subsequent versions thereof or successors thereto), (iv) duly completed copies
of Internal Revenue Service Form W-8IMY, together with forms and certificates
described in clauses (i) through (iii) above (and additional Form W-8IMYs) as
may be required or (v) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made. In addition, in each of the foregoing
circumstances, each Foreign Lender shall deliver such forms, if legally entitled
to deliver such forms, promptly upon the obsolescence, expiration or invalidity
of any form previously delivered by such Foreign Lender. Each Foreign Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the United States of
America or other taxing authorities for such purpose). In addition, each Lender
that is not a Foreign Lender shall deliver to the Borrower and the
Administrative Agent two copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) on or before the date such
Lender becomes a party and upon the expiration of any form previously delivered
by such Lender. For any period with respect to which a Lender has failed to
provide to the Borrower the forms prescribed by this Section 2.17(e), at the
time or times prescribed herein (other than if such failure is due to either
(I) a Change in Law occurring after the date on which such Lender

 

81



--------------------------------------------------------------------------------

becomes a party to this Agreement or (II) any action taken by any Loan Party
after the date of this Agreement, and as a result of such Change in Law or Loan
Party action, such Lender is not legally entitled to deliver such form), such
Lender shall not be entitled to indemnification or additional amounts under this
Section 2.17. Notwithstanding any other provision of this paragraph, a Lender
shall not be required to deliver any form pursuant to this paragraph that such
Lender is not legally entitled to deliver.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, acting in good faith, that it has received a refund or tax credit of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which a Loan Party has paid additional amount
pursuant to this Section 2.17, it shall pay over such refund (or the benefit
realized as a result of such tax credit) to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund (or tax credit)), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, for the avoidance of doubt, nothing herein
shall require the Administrative Agent or any Lender to pay out any benefit
realized as a result of a tax credit unless such Administrative Agent or Lender
has actual knowledge that such credit is directly attributable to a payment of
an additional amount pursuant to this Section 2.17. If a payment is made
pursuant to the preceding sentence, the Loan Party that received such payment,
upon the request of the Administrative Agent or such Lender, agrees to repay as
soon as reasonably practicable the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority except to the extent such penalties, interest or other charges are due
to the willful misconduct or gross negligence of the Administrative Agent or
such Lender) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it, acting in good faith, deems
confidential) to any Loan Party or any other person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16, or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 10.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,

 

82



--------------------------------------------------------------------------------

interest thereon shall be payable for the period of such extension. Except as
provided in Section 2.05(e), all payments under the Loan Documents shall be made
in Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed L/C
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans or participations in L/C Disbursements
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans, Revolving Facility Loans and participations in
L/C Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans, Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans; provided, that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such

 

83



--------------------------------------------------------------------------------

payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans or Credit-Linked Deposits hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or Affiliates, if,
in the reasonable judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as applicable, in the future and (ii) would not, in the reasonable judgment of
the Lender, subject such Lender to any material unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender in any material respect.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment. Nothing in
this Section shall affect or postpone any of the Obligations or the rights of
any Lender pursuant to Section 2.17(a).

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Swingline Lender and the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in L/C Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for

 

84



--------------------------------------------------------------------------------

compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. Nothing in this Section 2.19 shall be deemed to prejudice any rights
that the Borrower may have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 10.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 10.04(b)(ii)(B)) to replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Loans, Commitments and Credit-Linked Deposits hereunder to one or more assignees
reasonably acceptable to (i) the Administrative Agent (unless, in the case of an
assignment of Term Loans, such assignee is a Lender, an Affiliate of a Lender or
an Approved Fund) and (ii) if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Swingline Lender and the Issuing Bank); provided,
that: (a) all Obligations owing to such Non-Consenting Lender being replaced
shall be paid in full to such Non-Consenting Lender concurrently with such
assignment and (b) the replacement Lender shall purchase the foregoing by paying
to such Non-Consenting Lender a price equal to the principal amount thereof plus
accrued and unpaid interest thereon. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 10.04; provided, that if such Non-Consenting
Lender does not comply with Section 10.04 within three Business Days after
Borrower’s request, compliance with Section 10.04 shall not be required to
effect such assignment.

SECTION 2.20. Incremental Commitments. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments, as applicable, in
an amount not to exceed the Incremental Amount from one or more Incremental Term
Lenders and/or Incremental Revolving Facility Lenders (which may include any
existing Lender) willing to provide such Incremental Term Loans and/or
Incremental Revolving Facility Commitments, as the case may be, in their own
discretion; provided, that each Incremental Revolving Facility Lender and
Incremental Term Lender shall be subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) unless, in the case of
any Incremental Term Lender, such Incremental Term Lender is a Lender, an
Affiliate of a Lender or an Approved Fund. Such notice shall set forth (i) the
amount of the Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments being requested, (ii) the aggregate amount of all
Incremental Term Loan Commitments and Incremental Revolving Facility
Commitments, when taken together with all other Incremental Commitments, shall
not exceed $650.0 million in the aggregate (the “Incremental Limit”), (iii) the
date on which such Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments are requested to become effective (the “Increased
Amount Date”) and (iv) in the case of Incremental Term Loan Commitments, whether
such Incremental Term Loan Commitments are to be Term Loan Commitments or
commitments to make term loans with pricing and/or amortization terms different
from the Term B Loans (“Other Term Loans”).

 

85



--------------------------------------------------------------------------------

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that (i) the Other Term Loans shall rank pari passu or junior in right
of payment and of security with the Term B Loans and, except as to pricing,
amortization and final maturity date, shall have (x) the same terms as the Term
B Loans, as applicable, or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Other Term Loans shall be no earlier than the Term B Facility Maturity Date,
(iii) the weighted average life to maturity of any Other Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Term B Loans
and (iv) from and after the effectiveness of the each Incremental Assumption
Agreement, the associated Incremental Revolving Facility Commitments shall
thereafter be Revolving Facility Commitments. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Assumption Agreement,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loan Commitments
and/or Incremental Revolving Facility Commitments evidenced thereby as provided
for in Section 10.08(e). Any such deemed amendment may be memorialized in
writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.20 unless (i) on the date of such effectiveness, the conditions set
forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower, (ii) the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date under Section 4.02 and such additional customary documents and
filings (including amendments to the Mortgages and other Security Documents and
title endorsement bringdowns) as the Administrative Agent may reasonably require
to assure that the Incremental Term Loans and/or Revolving Facility Loans in
respect of Incremental Revolving Facility Commitments are secured by the
Collateral ratably with (or, to the extent agreed by the applicable Incremental
Term Lenders in the applicable Incremental Assumption Agreement, junior to) the
existing Term B Loans and Revolving Facility Loans and (iii) the Borrower shall
be in Pro Forma Compliance after giving effect to such Incremental Term Loan
Commitment and/or Incremental Revolving Facility Commitments, the Loans to be
made thereunder and the application of the proceeds therefrom as if made and
applied on such date.

 

86



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans) in the form of additional
Term B Loans, when originally made, are included in each Borrowing of
outstanding Term B Loans on a pro rata basis, and (ii) all Revolving Facility
Loans in respect of Incremental Revolving Facility Commitments, when originally
made, are included in each Borrowing of outstanding Revolving Facility Loans on
a pro rata basis. The Borrower agrees that Section 2.16 shall apply to any
conversion of Eurocurrency Loans to ABR Loans reasonably required by the Lenders
to effect the foregoing.

SECTION 2.21. Credit-Linked Deposit Account. (a) The Credit-Linked Deposits
shall be held by the Administrative Agent in the Credit-Linked Deposit Account,
and no party other than the Administrative Agent shall have a right of
withdrawal from the Credit-Linked Deposit Account or any other right or power
with respect to the Credit-Linked Deposits, except as expressly set forth in
Section 2.05, 2.08 or 2.10. Notwithstanding any provision in this Agreement to
the contrary, the sole funding obligation of each Synthetic L/C Lender in
respect of its participation in Synthetic Letters of Credit shall be satisfied
in full upon the funding of its Credit-Linked Deposit on the Closing Date.

(b) Each of the Borrower, the Administrative Agent, each Issuing Bank issuing
any Synthetic Letter of Credit and each Synthetic L/C Lender hereby acknowledges
and agrees that each Synthetic L/C Lender is funding its Credit-Linked Deposit
to the Administrative Agent for application in the manner contemplated by
Section 2.05 and that the Administrative Agent has agreed to invest the
Credit-Linked Deposits so as to earn a return (except during periods when, and
to the extent to which, such Credit-Linked Deposits are used to cover
unreimbursed Synthetic L/C Disbursements, and subject to Section 2.14) for the
Synthetic L/C Lenders equal to a rate per annum, reset daily on each Business
Day for the period until the next following Business Day, equal to (i) such
day’s rate for one month LIBOR deposits (the “Benchmark LIBOR Rate”) computed on
the basis of the actual number of days elapsed in a year of 365 days (or 366
days in a leap year) minus (ii) 0.15%. Such interest will be paid to the
Synthetic L/C Lenders by the Administrative Agent quarterly in arrears when
Letter of Credit fees are payable pursuant to Section 2.12. In addition to the
foregoing payments by the Administrative Agent, the Borrower agrees to make
payments to the Synthetic L/C Lenders quarterly in arrears when Letter of Credit
fees are payable pursuant to Section 2.12 (and together with the payment of such
fees) in an amount equal to 0.15% per annum on the amounts of their respective
Credit-Linked Deposits.

(c) The Borrower shall have no right, title or interest in or to the
Credit-Linked Deposits and no obligations with respect thereto (except for the
reimbursement obligations provided in Section 2.05 and the obligation to pay
fees as provided in this Section 2.21), it being acknowledged and agreed by the
parties hereto that the making of the Credit-Linked Deposits by the Synthetic
L/C Lenders, the provisions of this Section 2.21 and the application of the
Credit-Linked Deposits in the manner contemplated by Section 2.05 constitute
agreements among the Administrative Agent, each Issuing Bank issuing any
Synthetic Letter of Credit and each Synthetic L/C Lender with respect to the
funding obligations of each Synthetic L/C Lender in respect of its participation
in Synthetic L/C Letters of Credit and do not constitute any loan or extension
of credit to the Borrower.

 

87



--------------------------------------------------------------------------------

(d) Subject to the Borrower’s compliance with the cash-collateralization
requirements set forth in Section 2.05(j), the Administrative Agent shall return
any remaining Credit-Linked Deposits to the Synthetic L/C Lenders following the
occurrence of the Synthetic L/C Maturity Date.

SECTION 2.22. Currency Equivalents. (a) The Administrative Agent shall determine
the Dollar Amount of the L/C Exposure in respect of Letters of Credit
denominated in an Alternative Currency based on the Exchange Rate (i) as of the
end of each fiscal quarter of the Borrower and (ii) on or about the date of the
related notice requesting the issuance of such Letter of Credit.

(b) If after giving effect to any such determination of a Dollar Amount, the
Revolving L/C Exposure exceeds the Revolving Letter of Credit Sublimit or the
Synthetic L/C Exposure exceeds the total Credit-Linked Deposits of all Synthetic
L/C Lenders, the Borrower shall, within five (5) Business Days of receipt of
notice thereof from the Administrative Agent setting forth such calculation in
reasonable detail, deposit cash collateral in an account with the Administrative
Agent pursuant to Section 2.05(j) in an amount equal to such excess.

ARTICLE III

Representations and Warranties

On the date of each Credit Event as provided in Section 4.01, the Borrower
represents and warrants to each of the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings (prior to a Borrower Qualified IPO), the Borrower and each of the
Material Subsidiaries (a) (i) is a partnership, limited liability company or
corporation duly organized, validly existing and (ii) in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction where such
qualification is required, except where the failure so to qualify would not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrower, to borrow and
otherwise obtain credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by Holdings
(prior to a Borrower Qualified IPO), the Borrower and each of the Subsidiary
Loan Parties of each of the Loan Documents to which it is a party, and the
borrowings hereunder and the transactions forming a part of the Transactions
(a) have been duly authorized by all corporate, stockholder, partnership or
limited liability company action required to be obtained by Holdings, the
Borrower and such Subsidiary Loan Parties and (b) will not (i) violate (A) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents (including any partnership,
limited liability company or operating

 

88



--------------------------------------------------------------------------------

agreements) or by-laws of Holdings, the Borrower or any such Subsidiary Loan
Party, (B) any applicable order of any court or any rule, regulation or order of
any Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, the Borrower or any such Subsidiary Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings (prior to a Borrower Qualified IPO), the
Borrower or any such Subsidiary Loan Party, other than the Liens created by the
Loan Documents and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority or
third party is or will be required in connection with the Transactions, the
perfection or maintenance of the Liens created under the Security Documents or
the exercise by any Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral, except for (a) the filing of
Uniform Commercial Code financing statements and equivalent filings,
registrations or other notifications in foreign jurisdictions, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such as have been
made or obtained and are in full force and effect, (e) such actions, consents
and approvals the failure of which to be obtained or made would not reasonably
be expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 3.04.

SECTION 3.05. Financial Statements. (a) (i) The unaudited pro forma consolidated
balance sheet and (ii) the related consolidated statement of income of the
Borrower, together with its consolidated Subsidiaries (including the notes
thereto) (the “Pro Forma Financial Statements”), for the twelve-month period
ending December 31, 2006, copies of which have heretofore been furnished to each
Lender (via inclusion in the Information Memorandum), have been prepared in the
manner set forth under the heading “Unaudited pro forma condensed consolidated
financial statements” in the Notes Offering Memorandum. The Pro Forma Financial
Statements have been prepared in good faith based on assumptions believed by the
Borrower to have been reasonable as of the date of delivery thereof (it being
understood that

 

89



--------------------------------------------------------------------------------

such assumptions are based on good faith estimates of certain items and that the
actual amount of such items on the Closing Date is subject to change), and
presents fairly in all material respects on a pro forma basis the estimated
financial position of the Borrower and its consolidated Subsidiaries as at
December 31, 2006 and the results of operations of Borrower and its consolidated
subsidiaries for the twelve-month period ended December 31, 2006.

(b) The audited consolidated and combined balance sheets of the Target as at
December 31, 2005 and 2006, and the related audited consolidated and combined
statements of income and cash flows for the years ended December 31, 2004, 2005
and 2006, reported on by and accompanied by a report from Deloitte & Touche LLP,
copies of which have heretofore been furnished to each Lender, present fairly in
all material respects in accordance with GAAP the consolidated and combined
financial position of the Target as at such date and the consolidated and
combined results of operations and cash flows of the Target for the years then
ended.

SECTION 3.06. No Material Adverse Effect. Since December 31, 2006, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of Holdings
(prior to a Borrower Qualified IPO), the Borrower and the Subsidiaries has valid
fee simple title to, or valid leasehold interests in, or easements or other
limited property interests in, all its Real Properties (including all Mortgaged
Properties but excluding any real property held by the Borrower or any
Subsidiary subject to and in connection with its relocation services business)
and has valid title to its personal property and assets, in each case, except
for Permitted Liens and except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Permitted Liens.

(b) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights, all
applications for any of the foregoing and all licenses and rights with respect
to the foregoing necessary for the present conduct of its business, without any
conflict (of which the Borrower has been notified in writing) with the rights of
others, and free from any burdensome restrictions on the present conduct of the
business of the Borrower, except where such conflicts and restrictions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or except as set forth on Schedule 3.07(b).

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date the
name and jurisdiction of incorporation, formation or organization of each direct
and indirect subsidiary of Holdings and, as to each such subsidiary, the
percentage of each class of Equity Interests owned by Holdings or by any such
subsidiary. Such schedule separately identifies each Insurance Subsidiary,
Qualified CFC Holding Company and Special Purpose Securitization Subsidiary as
of the Closing Date.

 

90



--------------------------------------------------------------------------------

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as disclosed in SEC
filings of the Borrower made in connection with or after the date of the Cendant
Spin-Off and on or before the Closing Date, there are no actions, suits or
proceedings at law or in equity or, to the knowledge of Holdings or the
Borrower, investigations by or on behalf of any Governmental Authority or in
arbitration now pending, or, to the knowledge of Holdings (prior to a Borrower
Qualified IPO) or the Borrower, threatened in writing against or affecting
Holdings or the Borrower or any of the Subsidiaries or any business, property or
rights of any such person which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) None of Holdings (prior to a Borrower Qualified IPO), the Borrower, the
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation (including any zoning,
building, ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are subject to Section 3.16) or any restriction of
record or agreement affecting any Mortgaged Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations. (a) None of Holdings (prior to a
Borrower Qualified IPO), the Borrower and the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or Regulation X.

SECTION 3.11. Investment Company Act. None of Holdings (prior to a Borrower
Qualified IPO), the Borrower and the Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 3.12. Use of Proceeds. The Borrower:

(a) shall use the proceeds of the Revolving Facility Loans and Swingline Loans
(i) for general corporate purposes (including, without limitation, for Permitted
Business Acquisitions) and (ii) in the case of up to $250.0 million of Revolving
Facility Loans made on the Closing Date, (A) to finance a portion of
Transactions and (B) to pay Transaction Expenses;

(b) may request the issuance of Letters of Credit (including under the
Credit-Linked Deposits) for general corporate purposes (including, without
limitation, for Permitted Business Acquisitions); provided that not more than
$100.0 million in stated amount of Synthetic Letters of Credit may be requested
by the Borrower that are used for purposes other than supporting the Borrower’s
obligations in respect of the Cendant Contingent Liabilities;

 

91



--------------------------------------------------------------------------------

(c) shall use the proceeds of the Initial Term B Loans made on the Closing Date
(i) to finance a portion of the Transactions, (ii) to refinance a portion of the
Refinanced Indebtedness and (iii) to pay Transaction Expenses; and

(d) shall use the proceeds of the Delayed Draw Term B Loans made after the
Closing Date (i) to finance a portion of the Existing Senior Notes
Refinancing/Change of Control Payments and (ii) to pay Transaction Expenses.

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of Holdings, the Borrower
and the Subsidiaries has filed or caused to be filed all Federal income tax and
all material state, local, non-income Federal and non-U.S. tax returns required
to have been filed by it and each such tax return is true and correct in all
material respects;

(b) Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the tax
returns referred to in clause (a) and all other material Taxes or assessments
(or made adequate provision (in accordance with GAAP) for the payment of all
Taxes due) with respect to all periods or portions thereof ending on or before
the Closing Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrower or any of the Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, there have been no
claims asserted in writing with respect to any Taxes.

SECTION 3.14. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) concerning Holdings, the Borrower,
the Subsidiaries, the Target, the Transactions and any other transactions
contemplated hereby included in the Information Memorandum or otherwise prepared
by or on behalf of the foregoing or their representatives and made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and, if delivered prior to the Closing Date, as of the Closing
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

 

92



--------------------------------------------------------------------------------

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

SECTION 3.15. Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which the Borrower, Holdings, any of their
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC;
(iii) no Single Employer Plan has any Unfunded Pension Liability in excess of
$50.0 million; (iv) no ERISA Event has occurred or, to the knowledge of the
Borrower, is reasonably expected to occur; (v) none of Holdings (prior to a
Borrower Qualified IPO) or the Subsidiaries has engaged in a “prohibited
transaction” (as defined in Section 406 of ERISA and Code Section 4975) in
connection with any employee pension benefit plan (as defined in Section 3(2) of
ERISA) that would subject Holdings or any Subsidiary to tax; and (vi) none of
Holdings or the Subsidiaries and the ERISA Affiliates has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

(b) Each of Holdings and the Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any Plan, whether or not subject to
ERISA governed by the laws of a jurisdiction other than the United States and
(ii) with the terms of any such plan, except, in each case, for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending, or to the knowledge of Holdings or the Borrower,
threatened claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any Plan or any
person as fiduciary or sponsor of any Single Employer Plan that would reasonably
be expected to result in liability to Holdings, any of the Subsidiaries or the
ERISA Affiliates.

(d) Within the last five years, no Single Employer Plan of Holdings, any
Subsidiary or the ERISA Affiliates has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041(b)(1) of ERISA, that
would reasonably be expected to result in liability to Holdings, any Subsidiary
or any of the ERISA Affiliates in excess of $50.0 million, nor has any Single
Employer Plan of Intermediate Holdings, any Subsidiary or any of the ERISA
Affiliates (determined at any time within the past five years) with Unfunded
Pension Liabilities been transferred outside of the “controlled group” (with the
meaning of Section 4001(a)(14) of ERISA) that has or would reasonably be
expected to result in a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

SECTION 3.16. Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice, claim,
demand, request for information, order, complaint or penalty has been received
by the Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Holdings’ or the Borrower’s knowledge, threatened which allege a violation of or
liability under any Environmental Laws, in each case relating to the Borrower or
any of its Subsidiaries, (ii) each of the Borrower and its Subsidiaries has all
environmental permits, licenses and other approvals necessary for its operations
to comply with all applicable Environmental Laws and is, and during the term of
all applicable statues of limitation, has been, in compliance with the terms of
such permits, licenses and other approvals and with all other applicable
Environmental Laws, (iii) to the Borrower’s knowledge, no Hazardous Material is
located at, on or under any property currently owned, operated or leased by the
Borrower or any of its Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower or any
of its Subsidiaries and transported to or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws and (iv) there are no agreements in which the Borrower or any of its
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof.

SECTION 3.17. Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the applicable
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent, and in the case of the other Collateral
described in the Collateral Agreement (other than the Intellectual Property (as
defined in the Collateral Agreement)), when financing statements and other
filings specified in the Perfection Certificate are filed in the offices
specified in the Perfection Certificate, the Collateral Agent (for the benefit
of the applicable Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by possession or by filing Uniform Commercial Code
financing statements, in each case prior and superior in right to the Lien of
any other person (except for Permitted Liens).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
applicable Secured Parties) shall have a fully perfected, first priority
(subject to Permitted Liens) Lien on, and security interest in, all right, title
and interest of the Loan Parties thereunder in the domestic Intellectual
Property (as defined in the Collateral

 

94



--------------------------------------------------------------------------------

Agreement), in each case prior and superior in right to the Lien of any other
person, except for Permitted Liens (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors after the Closing Date).

(c) Each Foreign Pledge Agreement, if any, shall be effective to create in favor
of the Collateral Agent, for the benefit of the applicable Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof to the extent permissible under applicable law. In
the case of the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Collateral Agent, the Collateral Agent (for the benefit of the applicable
Secured Parties) shall have a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to the Lien of any other person (except for Permitted Liens).

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements, neither the Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a Loan
Party, or as to the rights and remedies of the Agents or any Lender with respect
thereto, under foreign law.

SECTION 3.18. Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the fair value of the assets of the Borrower
(individually) and Holdings, the Borrower and its Subsidiaries, on a
consolidated basis and at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, unmatured, unliquidated, contingent or
otherwise, of the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries, on a consolidated basis, respectively; (ii) the present fair
saleable value of the property of the Borrower (individually) and Holdings, the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of such Borrower
(individually) and Holdings, the Borrower and its Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
unmatured, unliquidated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower (individually) and
Holdings, the Borrower and its Subsidiaries, on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries, on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) On the Closing Date, neither Holdings nor the Borrower intends to, and
neither Holdings nor the Borrower believes that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.

 

95



--------------------------------------------------------------------------------

SECTION 3.19. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings (prior to
a Borrower Qualified IPO), the Borrower or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Holdings (prior to a Borrower
Qualified IPO), the Borrower and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (c) all payments due from Holdings (prior to a Borrower Qualified
IPO), the Borrower or any of the Subsidiaries or for which any claim may be made
against Holdings (prior to a Borrower Qualified IPO), the Borrower or any of the
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Holdings
(prior to a Borrower Qualified IPO), the Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which Holdings (prior to a Borrower Qualified IPO), the Borrower or
any of the Subsidiaries (or any predecessor) is a party or by which Holdings
(prior to a Borrower Qualified IPO), the Borrower or any of the Subsidiaries (or
any predecessor) is bound.

SECTION 3.20. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) each of Holdings, the Borrower and the Subsidiaries owns, or
possesses the right to use, all of the U.S. and foreign intellectual property,
including patents, inventions, discoveries, trade secrets, know-how, proprietary
information, trademarks, service marks, trade names, logos, domain names and
other source indicators (and the goodwill of the business symbolized thereby),
copyrights, works of authorship in any media, mask works, and any and all
applications or registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, free of all Liens except Permitted Liens, and
all such Intellectual Property Rights are subsisting, unexpired and have not
been abandoned, and, to the knowledge of Holdings, the Borrower or the
Subsidiaries, their ownership or use of such Intellectual Property Rights does
not conflict with the rights of any other person, (b) none of Holdings, the
Borrower or the Subsidiaries have any knowledge that any product, process,
method, service, practice, substance, part, material now employed, sold or
offered by such persons, is interfering with, infringing upon, misappropriating
or otherwise violating any intellectual property rights of any person, and no
claim, litigation, action, arbitration or investigation regarding any of the
foregoing, or otherwise seeking to limit, cancel or invalidate any Intellectual
Property Right, is pending or, to the knowledge of Holdings and the Borrower,
threatened, (c) to the knowledge of Holdings or the Borrower, no holding,
decision or judgment has been rendered by any Governmental Authority which
limits, cancels or challenges the validity of, or Holdings’, the Borrower’s or
any Subsidiary’s rights in, any Intellectual Property Rights owned or licensed
by Holdings, the Borrower or any Subsidiary, and (d) except as disclosed on
Schedule 3.20(d), no Intellectual Property Right is the subject of any licensing
or franchise agreement pursuant to which Holdings, the Borrower or any
Subsidiary has granted an exclusive right to any person other than a franchisee
or a master franchisor in the ordinary course of business to use such
Intellectual Property Right.

 

96



--------------------------------------------------------------------------------

SECTION 3.21. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the Senior Subordinated Notes Indenture and under the documentation
governing any other subordinated Indebtedness permitted to be incurred hereunder
or any Permitted Refinancing Indebtedness in respect of the Senior Subordinated
Notes or any other Indebtedness permitted to be incurred hereunder constituting
subordinated Indebtedness.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or renew, extend,
amend or increase the stated amounts of Letters of Credit hereunder (other than
pursuant to any renewal, extension or amendment of a Letter of Credit without
any increase in the stated amount of such Letter of Credit) (each of clauses
(a) and (b), a “Credit Event”) are subject to the satisfaction of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of the issuance of
a Letter of Credit, the applicable Issuing Bank and the Administrative Agent
shall have received a notice requesting the issuance of such Letter of Credit as
required by Section 2.05(b).

(b) (i) In the case of each Credit Event that occurs on the Closing Date, the
conditions in Section 6.02(a) of the Merger Agreement (but only with respect to
representations and warranties that are material to the interests of the
Lenders, and only to the extent that Borrower has the right to terminate its
obligations under the Merger Agreement as a result of a breach of such
representations in the Merger Agreement) shall be satisfied, and the
representations and warranties made in Sections 3.01(a)(i), (b) and (d),
3.02(a), 3.03, 3.10, 3.11, 3.17(a), 3.17(c), 3.17(d) and 3.21 shall be true and
correct in all material respects; and (ii) in the case of each other Credit
Event (other than a Delayed Draw Term Loan Funding Event), the representations
and warranties set forth in the Loan Documents shall be true and correct in all
material respects as of such date (other than an amendment, extension or renewal
of a Letter of Credit without any increase in the stated amount of such Letter
of Credit), as applicable, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date).

(c) (i) In the case of each Credit Event (other than a Delayed Draw Term Loan
Funding Event) that occurs after the Closing Date, at the time of and
immediately after such Borrowing or issuance, amendment, extension or renewal of
a Letter of Credit (other than an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit), as
applicable, no Event of Default or Default shall have

 

97



--------------------------------------------------------------------------------

occurred and be continuing; and (ii) in the case of each Delayed Draw Term Loan
Funding Event that occurs after the Closing Date, at the time of and immediately
after such Borrowing, no Event of Default or Default under clauses (b), (c),
(h) or (i) of Section 8.01 shall have occurred and be continuing.

Each such Borrowing and each issuance, amendment, extension or renewal of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

SECTION 4.02. Effectiveness of Commitments. The obligations of each Lender to
make any extension of credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.08):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Closing Date, a favorable written opinion
of (i) Akin Gump Strauss Hauer & Feld LLP, special counsel for the Loan Parties,
in form and substance reasonably satisfactory to the Administrative Agent and
(ii) local counsel reasonably satisfactory to the Administrative Agent as
specified on Schedule 4.02(b), in each case (A) dated the Closing Date,
(B) addressed to each Issuing Bank on the Closing Date, the Administrative Agent
and the Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or

 

98



--------------------------------------------------------------------------------

other equivalent governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above,

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party; and

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.

(d) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied (other than in the case
of any security interest in the intended Collateral or any deliverable related
to the perfection of security interests in the intended Collateral (other than
(i) the pledge and perfection of the security interests in the Equity Interests
of the Borrower and each Subsidiary described in clause (b) of the definition of
“Collateral and Guarantee Requirement” and (ii) any Collateral the security
interest in which may be perfected by the filing of a UCC financing statement)
that is not provided on the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so, which such security interest or
deliverable shall be delivered within the time periods specified with respect
thereto in Schedule 4.02(d)) and the Administrative Agent shall have received a
completed Perfection Certificate dated the Closing Date and signed by a
Responsible Officer of the Borrower, together with all attachments contemplated
thereby, and the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are Permitted Liens or have
been released or should be released upon the funding of the Loans.

 

99



--------------------------------------------------------------------------------

(e) The Merger shall have been consummated or shall be consummated
simultaneously with or immediately following the closing under this Agreement in
accordance with the terms and conditions of the Merger as set forth in the
Merger Documents, without material amendment, supplement, modification or waiver
thereof by the Borrower which is materially adverse to the Lenders without the
prior written consent of the Administrative Agent.

(f) The Equity Financing shall have been consummated.

(g) The Lenders shall have received the pro forma balance sheet referred to in
Section 3.05(a)(i), and the related pro forma income statement referred to in
Section 3.05(a)(ii).

(h) The Lenders shall have received either (i) a solvency certificate in form
and substance reasonably satisfactory to the Administrative Agent and signed by
the Chief Financial Officer of the Borrower or (ii) a solvency opinion in form
and substance reasonably satisfactory to the Administrative Agent from an
independent investment bank or valuation firm reasonably acceptable to the
Administrative Agent, in each case confirming the solvency of Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions on
the Closing Date.

(i) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Simpson Thacher & Bartlett LLP) required to be reimbursed or paid by the Loan
Parties hereunder or under any Loan Document.

(j) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, requested not less than five business days
prior to the date hereof.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated or have expired and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired (or have been cash
collateralized on terms reasonably satisfactory to the Administrative Agent) and
all amounts drawn or paid thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of the Material Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except, in the case of a Subsidiary of the Borrower, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, and except as otherwise expressly
permitted under Section 6.05; provided that the Borrower may liquidate or
dissolve one or more Subsidiaries if the assets of such Subsidiaries to the
extent they exceed estimated liabilities are acquired by the Borrower or a
Wholly Owned Subsidiary of the Borrower in such liquidation or dissolution,
except that Subsidiary Loan Parties may not be liquidated into Subsidiaries that
are not Loan Parties and Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries.

 

100



--------------------------------------------------------------------------------

(b) Except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, do or cause to be
done all things necessary to (i) lawfully obtain, preserve, renew, extend and
keep in full force and effect the permits, franchises, authorizations, patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect thereto necessary to the normal conduct of its business, and (ii) at all
times maintain and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement).

SECTION 5.02. Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Collateral Agent to be listed as loss payee on property and casualty policies
and as an additional insured on liability policies; provided that (i) workers’
compensation insurance or similar coverage may be effected with respect to its
operations in any particular state or other jurisdiction through an insurance
fund operated by such state or jurisdiction and (ii) such insurance may contain
self-insurance retention and deductible levels consistent with normal industry
practice.

(b) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood

 

101



--------------------------------------------------------------------------------

that (A) the Loan Parties shall look solely to their insurance companies or any
other parties other than the aforesaid parties for the recovery of such loss or
damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Lenders, any Issuing Bank or their agents
or employees. If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then each of Holdings and the Borrower, on behalf of
itself and behalf of each of its Subsidiaries, hereby agrees, to the extent
permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings and (b) Holdings, the
Borrower or the affected Subsidiary, as applicable, shall have set aside on its
books reserves in accordance with GAAP with respect thereto.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
its operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall not be
qualified as to scope of audit or as to the status of the Borrower or any
Material Subsidiary as a “going concern”) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by the Borrower of annual reports on Form 10 K of the Borrower and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(a)
to the extent such annual reports include the information specified herein);

(b) within 45 days after the end of the first three quarterly periods of each
fiscal year of the Borrower, a consolidated balance sheet and related statements
of operations and

 

102



--------------------------------------------------------------------------------

cash flows showing the financial position of the Borrower and its Subsidiaries
as of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) (it being
understood that the delivery by the Borrower of quarterly reports on Form 10-Q
of the Borrower and its consolidated Subsidiaries shall satisfy the requirements
of this Section 5.04(b) to the extent such quarterly reports include the
information specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the Financial Performance
Covenant, (iii) setting forth the calculation and uses of the Cumulative Credit
for the fiscal period then ended, (iv) certifying a list of names of all
Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in clause
(b) of the definition of the term “Immaterial Subsidiary” and (v) certifying a
list of names of all Unrestricted Subsidiaries and that each Subsidiary set
forth on such list individually qualifies as an Unrestricted Subsidiary, and
(y) concurrently with any delivery of financial statements under paragraph
(a) above, if the accounting firm is not restricted from providing such a
certificate by its policies, a certificate of the accounting firm opining on or
certifying such statements stating whether they obtained knowledge during the
course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings (prior
to a Borrower Qualified IPO), the Borrower or any of the Subsidiaries with the
SEC, or after an initial public offering, distributed to its stockholders
generally, as applicable; provided, however, that such reports, proxy
statements, filings and other materials required to be delivered pursuant to
this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower;

(e) within 90 days after the beginning of each fiscal year of the Borrower, a
reasonably detailed consolidated annual budget for such fiscal year (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such fiscal year, and the related consolidated statements of
projected cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that, the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

 

103



--------------------------------------------------------------------------------

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.09(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements (it being understood that
consolidating financial statements shall not be requested until such time as the
Borrower shall have filed a registration statement with the SEC with respect to
the Senior Unsecured Notes and/or the Senior Subordinated Notes), as in each
case the Administrative Agent may reasonably request (for itself or on behalf of
any Lender); and

(h) in the event that (i) in respect of the Senior Unsecured Notes or the Senior
Subordinated Notes, and any Permitted Refinancing Indebtedness with respect
thereto, the rules and regulations of the SEC permit the Borrower, Holdings or
any Parent Entity to report at Holdings’ or such Parent Entity’s level on a
consolidated basis and (ii) Holdings or such Parent Entity, as the case may be,
is not engaged in any business or activity, and does not own any assets or have
other liabilities, other than those incidental to its ownership directly or
indirectly of the Equity Interests of the Borrower and the incurrence of
Indebtedness for borrowed money (and, without limitation on the foregoing, does
not have any subsidiaries other than the Borrower and the Borrower’s
Subsidiaries and any direct or indirect parent companies of the Borrower that
are not engaged in any other business or activity and do not hold any other
assets or have any liabilities except as indicated above) such consolidated
reporting at such Parent Entity’s level in a manner consistent with that
described in paragraphs (a) and (b) of this Section 5.04 for the Borrower
(together with a reconciliation showing the adjustments necessary to determine
compliance by the Borrower and its Subsidiaries with the Financial Performance
Covenant) shall satisfy the requirements of such paragraphs.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings (prior to a
Borrower Qualified IPO) or the Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

 

104



--------------------------------------------------------------------------------

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are occurring, would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.08, or to laws related to Taxes, which are the subject of
Section 5.03.

SECTION 5.07. Maintenance of Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings (prior to a Borrower Qualified
IPO), the Borrower or any of the Subsidiaries at reasonable times, upon
reasonable prior notice to Holdings (prior to a Borrower Qualified IPO) or the
Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings (prior to
a Borrower Qualified IPO) or the Borrower to discuss the affairs, finances and
condition of Holdings (prior to a Borrower Qualified IPO), the Borrower or any
of the Subsidiaries with the officers thereof and independent accountants
therefor (subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract).

SECTION 5.08. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.08, to the extent the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.09. Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Collateral Agent may reasonably request, to satisfy the Collateral and
Guarantee Requirement and to cause the Collateral and Guarantee Requirement to
be and remain satisfied, all at the expense of the Loan Parties and provide to
the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents, in each case subject to paragraph (g) below.

 

105



--------------------------------------------------------------------------------

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value (as determined in good faith
by the Borrower) in an amount greater than $5.0 million is acquired by the
Borrower or any other Loan Party after the Closing Date or owned by an entity at
the time it becomes a Subsidiary Loan Party (in each case other than (x) assets
constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof and (y) assets that are
not required to become subject to Liens in favor of the Collateral Agent
pursuant to Section 5.09(g) or the Security Documents) will (i) notify the
Collateral Agent thereof, (ii) if such asset is comprised of Real Property,
deliver to Collateral Agent an updated Schedule 1.01B reflecting the addition of
such asset, and (iii) cause such asset to be subjected to a Lien securing the
Obligations and take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Collateral Agent to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties, subject to paragraph (g)
below.

(c) Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests and mortgages in such owned Real Property of
the Borrower or any such Subsidiary Loan Parties as are not covered by the
original Mortgages, to the extent acquired after the Closing Date and having a
value at the time of acquisition in excess of $10.0 million pursuant to
documentation substantially in the form of the Mortgages delivered to the
Collateral Agent on the Closing Date or in such other form as is reasonably
satisfactory to the Collateral Agent (each, an “Additional Mortgage”) and
constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens at the time of perfection thereof; record or file, and cause
each such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Mortgages and pay, and
cause each such Subsidiary to pay, in full, all Taxes, fees and other charges
payable in connection therewith, in each case subject to paragraph (g) below.
Unless otherwise waived by the Collateral Agent, with respect to each such
Additional Mortgage, the Borrower shall deliver to the Collateral Agent
contemporaneously therewith a title insurance policy, and a survey.

(d) If any additional direct or indirect Subsidiary of Holdings (prior to a
Borrower Qualified IPO) or the Borrower is formed or acquired after the Closing
Date (with any Subsidiary Redesignation resulting in an Unrestricted Subsidiary
becoming a Subsidiary being deemed to constitute the acquisition of a
Subsidiary) and if such Subsidiary is a Domestic Subsidiary (other than a
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, an Insurance
Subsidiary or an Immaterial Subsidiary designated by the Borrower as not a Loan
Party) or a “first tier” Special Purpose Securitization Subsidiary, within five
Business Days after the date such Domestic Subsidiary or “first tier” Special
Purpose Securitization Subsidiary is formed or acquired, notify the Collateral
Agent and the Lenders thereof and, within 20 Business Days after the date such
Domestic Subsidiary or “first tier” Special Purpose Securitization Subsidiary is
formed or acquired or such longer period as the Collateral Agent shall agree,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Domestic Subsidiary (unless such Domestic Subsidiary is not a Wholly Owned
Subsidiary) or “first tier” Special Purpose Securitization Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Domestic Subsidiary or
“first tier” Special Purpose Securitization Subsidiary owned by or on behalf of
any Loan Party, subject to paragraph (g) below.

 

106



--------------------------------------------------------------------------------

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, notify the Collateral Agent and the Lenders thereof and,
within 20 Business Days after the date such Foreign Subsidiary (unless such
Foreign Subsidiary is not a Wholly Owned Subsidiary) is formed or acquired or
such longer period as the Collateral Agent shall agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of any Loan Party, subject to
paragraph (g) below.

(f) (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the applicable Secured Parties and (ii) promptly
notify the Collateral Agent if any material portion of the Collateral is damaged
or destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.09 need not be satisfied with respect to (i) any Real Property held by
the Borrower or any of its Subsidiaries as a lessee under a lease, (ii) any
vehicle, (iii) cash, deposit accounts and securities accounts, (iv) any
Insurance Subsidiary except to the extent that a pledge of the Equity Interests
thereof is permitted by applicable law, or any Securitization Assets, (v) any
Equity Interests acquired after the Closing Date (other than Equity Interests in
the Borrower or, in the case of any person which is a Subsidiary, Equity
Interests in such person issued or acquired after such person became a
Subsidiary) in accordance with this Agreement if, and to the extent that, and
for so long as (A) doing so would violate applicable law or a contractual
obligation binding on such Equity Interests and (B) with respect to contractual
obligations, such obligation existed at the time of the acquisition thereof and
was not created or made binding on such Equity Interests in contemplation of or
in connection with the acquisition of such Subsidiary, (vi) any assets acquired
after the Closing Date, to the extent that, and for so long as, taking such
actions would violate an enforceable contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a
Permitted Lien), (vii) (A) entities that become Subsidiaries (with any
Subsidiary Redesignation resulting in an Unrestricted Subsidiary being
designated as a Subsidiary being deemed to constitute the acquisition or
formation of a Subsidiary) after the Closing Date if the Administrative Agent,
after consultation with Holdings, shall reasonably determine that the costs of
obtaining a guarantee of the applicable Obligations from such entities is
excessive in relation to the value to be afforded to the Lenders thereby or
(B) those assets as to which the

 

107



--------------------------------------------------------------------------------

Administrative Agent, after consultation with Holdings, shall reasonably
determine that the costs of obtaining or perfecting a security interest in such
assets are excessive in relation to the value of the security to be afforded
thereby, including (w) the costs and legal and practical difficulties of
obtaining such guarantees and security from Foreign Subsidiaries, (x) the costs
of obtaining such guarantee or security interest, or perfecting such security
interest, in relation to the value of the credit support to be afforded thereby,
(y) general statutory limitations, financial assistance, corporate benefit,
fraudulent preference, thin capitalization, retention of title claims and
similar principles and (z) the fiduciary duties of directors, contravention of
legal prohibitions or risk of personal or criminal liability on the part of any
officer, (viii) perfection of any security interest in Collateral to the extent
such perfection (or the steps required to provide such perfection) would have a
material adverse effect on the ability of the relevant Loan Party to conduct its
operations and business in the ordinary course as permitted by the Loan
Documents, (ix) perfection of any security interest in receivables or other
Collateral to the extent such perfection would require notice to customers of
Borrower and the Subsidiaries prior to the time that an Event of Default has
occurred and is continuing, or (x) any real property acquired by the Borrower or
any Subsidiary in the ordinary course of its relocation services business;
provided, that, upon the reasonable request of the Administrative Agent, the
Borrower shall, and shall cause any applicable Subsidiary to, use commercially
reasonable efforts to have waived or eliminated any contractual obligation of
the types described in clauses (v) and (vi) above.

SECTION 5.10. Ratings. Exercise commercially reasonable efforts to maintain at
all times (a) corporate ratings of the Borrower and (b) ratings of the
Facilities, in case from Moody’s and S&P.

SECTION 5.11. Compliance with Material Contracts. Perform and observe all of the
terms and conditions of each material agreement to be performed or observed by
it, maintain each such material agreement in full force and effect, enforce each
such material agreement in accordance with its terms, except where the failure
to do so, individually or in the aggregate, would not be reasonably likely to
have a Material Adverse Effect.

SECTION 5.12. Post-Closing Covenant. Within the periods set forth on Schedule
5.12 (or such longer period as the Administrative Agent may determine), take the
actions described on Schedule 5.12.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated or have expired and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) have been paid in full and all Letters of Credit have been canceled
or have expired (or have been cash collateralized on terms reasonably
satisfactory to the Administrative Agent) and all amounts drawn thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Material
Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);

 

108



--------------------------------------------------------------------------------

(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower to Holdings (prior to a Borrower Qualified IPO)
or any Subsidiary and of any Subsidiary to Holdings (prior to a Borrower
Qualified IPO), the Borrower or any other Subsidiary; provided, that, other than
in the case of intercompany current liabilities incurred in the ordinary course
of business in connection with the cash management operations of Holdings and
the subsidiaries to finance working capital needs of the subsidiaries,
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of
the Borrower to Holdings or any Subsidiary and Indebtedness of any other Loan
Party to Holdings or any Subsidiary that is not a Subsidiary Loan Party (the
“Subordinated Intercompany Debt”) shall, if legally permissible, be subordinated
to the Obligations on terms reasonably satisfactory to the Administrative Agent;

(f) Indebtedness (including obligations in respect of letters of credit and bank
guarantees) in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by the Borrower or any of its Subsidiaries in the
ordinary course of business or consistent with past practice or industry
practice;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

 

109



--------------------------------------------------------------------------------

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or of an
entity merged into or consolidated or amalgamated with the Borrower or any
Subsidiary after the Closing Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger, consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger, consolidation or
amalgamation is permitted by this Agreement and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness; provided, (A) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, and (B) immediately after giving effect to such acquisition, merger,
consolidation or amalgamation, the assumption and incurrence of any Indebtedness
and any related transactions, the Senior Secured Leverage Ratio on a Pro Forma
Basis shall not be greater than 4.25 to 1.00;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the construction, acquisition, lease or improvement of the respective
property (real or personal, and whether through the direct purchase of property
or the Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such construction, acquisition, lease or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof, together with the Remaining Present Value of outstanding
leases permitted under Section 6.03, would not exceed the greater of $550.0
million and 5.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04;

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding that at the time of, and after giving effect to,
the incurrence thereof, would not exceed the greater of $550.0 million and 5.0%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

(l) Indebtedness of the Borrower pursuant to (i) the Senior Unsecured Notes in
an aggregate principal amount that is not in excess of $2,250.0 million (plus
any interest paid by increases to principal), (ii) the Senior Subordinated Notes
in an aggregate principal amount that is not in excess of $900.0 million, and
(iii) any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;

(m) Guarantees (i) by the Subsidiary Loan Parties of the Indebtedness of the
Borrower described in Section 6.01(l), so long as the Guarantee of the Senior

 

110



--------------------------------------------------------------------------------

Subordinated Notes or any Permitted Refinancing Indebtedness in respect thereof
is subordinated on substantially the same terms as set forth in the Senior
Subordinated Notes Indenture with respect to the Senior Subordinated Notes,
(ii) by the Borrower or any Subsidiary Loan Party of any Indebtedness of the
Borrower or any Subsidiary Loan Party permitted to be incurred under this
Agreement, (iii) by the Borrower or any Subsidiary Loan Party of Indebtedness of
Holdings (prior to a Borrower Qualified IPO) or any Subsidiary that is not a
Subsidiary Loan Party that is otherwise permitted hereunder to the extent such
Guarantees are permitted by Section 6.04(b), (iv) by any Subsidiary that is not
a Loan Party of Indebtedness of another Subsidiary that is not a Loan Party and
(v) by the Borrower or any Subsidiary Loan Party of Indebtedness of Subsidiaries
that are not Loan Parties incurred for working capital purposes in the ordinary
course of business on ordinary business terms so long as such Indebtedness is
permitted to be incurred under Section 6.01(s) and to the extent such Guarantees
are permitted by 6.04(b); provided, that Guarantees by the Borrower or any
Subsidiary Loan Party under this Section 6.01(m) of any other Indebtedness of a
person that is subordinated to other Indebtedness of such person shall be
expressly subordinated to the Obligations to at least the same extent as the
Guarantee of the Senior Subordinated Notes is under the Senior Subordinated
Notes Indenture;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions, any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations (other
than obligations in respect of other Indebtedness) and trade letters of credit
in the ordinary course of business;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan Party
so long as (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (B) immediately after giving effect to
the issuance, incurrence or assumption of such Indebtedness, the Senior Secured
Leverage Ratio on a Pro Forma Basis shall not be greater than 4.25 to 1.00 and
(ii) Permitted Refinancing Indebtedness in respect thereof;

 

111



--------------------------------------------------------------------------------

(s) Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
amount not to exceed at any time outstanding the greater of $330 million and
3.0% of Consolidated Total Assets;

(t) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees and directors
of the Borrower or any Subsidiary incurred (i) in the ordinary course of
business or (ii) in connection with the Transactions (including as a result of
the cancellation or vesting of outstanding options and other equity-based awards
in connection therewith);

(v) Indebtedness in connection with Permitted Securitization Financings;

(w) Indebtedness of the Borrower and the Subsidiaries incurred under overdraft,
lines of credit or cash management facilities (including, but not limited to,
intraday, ACH and purchasing card/T&E services) extended by one or more
financial institutions reasonably acceptable to the Administrative Agent or one
or more of the Lenders and (in each case) established for the Borrower’s and the
Subsidiaries’ ordinary course of operations (such Indebtedness, the “Cash
Management Line”), which Indebtedness may be secured as, but only to the extent,
provided in Section 6.02(b) and in the Security Documents;

(x) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
the greater of $550.0 million or 5.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;

(y) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 6.06;

(z) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(aa) Indebtedness incurred in connection with notes and earn-out obligations
payable to sellers in joint ventures and Permitted Business Acquisitions;
provided that required payments in respect thereof shall not exceed $50.0
million in 2007, $75.0 million in either 2008 or 2009, and 40% of the amount of
Permitted Business Acquisitions in each subsequent year;

 

112



--------------------------------------------------------------------------------

(bb) Indebtedness in respect of Arbitrage Programs in an aggregate principal
amount not to exceed the sum of (i) $10.0 million and (ii) the aggregate amount
of Permitted Investments related thereto from time to time;

(cc) all premiums (including tender premiums, if any), defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (bb) above; and

(dd) Indebtedness of the Borrower existing on the Closing Date pursuant to the
Existing Senior Notes and any Permitted Refinancing Indebtedness incurred to
Refinance any such Indebtedness.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date and set forth on Schedule 6.02(a) or, to the extent not listed
in such Schedule, where such property or assets have a fair market value (as
determined in good faith by the Borrower) that does not exceed $10.0 million in
the aggregate, and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01(a)) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

 

113



--------------------------------------------------------------------------------

(b) Liens created under the Loan Documents (including, without limitation, Liens
securing (x) obligations in respect of Swap Agreements owed to a person that is
a Lender or an Affiliate of a Lender at the time of entry into such Swap
Agreements and (y) obligations under the Existing Senior Notes Indenture on a
pari passu basis with the Obligations) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage; provided, however, that in no
event shall the holders of the Indebtedness under the Cash Management Line in
the aggregate (other than any Agent, Lender, an Affiliate of the Administrative
Agent or an Affiliate of a Lender) have the right to receive proceeds from any
realization upon the Collateral or payments from the Guarantors pursuant to the
Collateral Agreement in respect of claims in excess of $25.0 million in the
aggregate (plus (i) any accrued and unpaid interest in respect of Indebtedness
incurred by the Borrower and the Subsidiaries under the Cash Management Line and
(ii) any accrued and unpaid fees and expenses owing by the Borrower and the
Subsidiaries under the Cash Management Line) from the enforcement of any
remedies available to the Secured Parties under all of the Loan Documents;
provided, further, that in no event shall the holders of any Indebtedness in the
aggregate (other than the Cash Management Line, which shall be governed by the
preceding proviso to this clause (b)) incurred in the ordinary course of
business of the Borrower or any Subsidiary and permitted under Section 6.01 have
the right to receive proceeds from any realization upon the Collateral or
payments from the Guarantors pursuant to the Collateral Agreement in respect of
claims in excess of $25.0 million in the aggregate from the enforcement of any
remedies available to the Secured Parties under all of the Loan Documents except
with respect to any such holder that has executed an intercreditor agreement
with the Administrative Agent in form and substance satisfactory to the
Administrative Agent;

(c) Liens on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(ii) such Lien is not created in contemplation of or in connection with such
acquisition;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

 

114



--------------------------------------------------------------------------------

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory and regulatory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such other encumbrances as an
accurate survey would disclose, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
covenants, conditions, restrictions and declarations on or with respect to the
use of Real Property, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i) (limited to the
assets subject to such Indebtedness);

(j) Liens arising out of sale and lease-back transactions permitted under
Section 6.03, so long as such Liens attach only to the subject property and any
accessions thereto, proceeds thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.09 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien

 

115



--------------------------------------------------------------------------------

shall not cover any property other than the property that was subject to such
Lien prior to such replacement, extension or renewal; provided, further, that
the Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit,
trade-related bank guarantees or similar obligations permitted under
Section 6.01(f) or (o) and covering the property (or the documents of title in
respect of such property) financed by such letters of credit, bank guarantees or
similar obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens on property or assets of any Subsidiary that is not a Loan Party
securing Indebtedness of a Subsidiary that is not a Loan Party permitted under
Section 6.01;

(u) other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
creation, incurrence, acquisition or assumption of Indebtedness, if any, secured
by such Lien, the Senior Secured Leverage Ratio on a Pro Forma Basis shall not
be greater than 4.25 to 1.00, (ii) at the time of the incurrence of such Lien
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (iii) the Indebtedness or
other obligations secured by such Lien are otherwise

 

116



--------------------------------------------------------------------------------

permitted by this Agreement, (iv) if such Liens are on any Collateral, such
Liens on the Collateral are subordinated to the Liens granted under the Loan
Documents, and (v) to the extent such Liens are subordinated to the Liens
granted hereunder, an intercreditor agreement reasonably satisfactory to the
Administrative Agent shall be entered into providing that such new liens will be
subordinated to the Liens granted hereunder, in each case, on customary terms;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Permitted Securitization Financings on all or a portion
of the assets of Special Purpose Securitization Subsidiaries (including pursuant
to UCC filings covering sales of accounts, chattel paper, payment intangibles,
promissory notes and beneficial interests in such assets with respect to
Permitted Securitization Financings);

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01(f) or (o);

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party; provided that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;

(dd) Liens on not more than $50.0 million of deposits securing Swap Agreements;

(ee) equal and ratable Liens securing the Existing Senior Notes and Permitted
Refinancing Indebtedness in respect of the Existing Senior Notes;

 

117



--------------------------------------------------------------------------------

(ff) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $50.0 million;

(gg) Liens on the Specified Aircraft securing the Specified Aircraft Sale and
Leaseback;

(hh) Liens on Permitted Investments (and related segregated deposit and
securities accounts) securing Indebtedness outstanding under Section 6.01(bb);

(ii) Liens on any asset of the Borrower or any Subsidiary securing any liability
incurred in connection with the acquisition of homes and related assets in the
ordinary course of its relocation services business; provided that such Lien
(i) does not apply to any other asset of the Borrower or any Subsidiary not
securing such Indebtedness at the date of the acquisition of such property or
asset and (ii) such Lien is not created in contemplation of or in connection
with such acquisition; and

(jj) Liens on proceeds from Cendant Contingent Assets received by the Borrower
and held in trust (or otherwise segregated or pledged) for the benefit of the
other parties to the Separation and Distribution Agreement (other than
Travelport Inc.) to secure the Borrower’s obligations under Section 7.9 thereof.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property owned (i) by the Borrower or any Subsidiary Loan Party that
is acquired after the Closing Date so long as such Sale and Lease-Back
Transaction is consummated within 270 days of the acquisition of such property
or (ii) by any Subsidiary that is not a Loan Party regardless of when such
property was acquired, (b) with respect to any property owned by the Borrower or
any Subsidiary Loan Party, (i) if at the time the lease in connection therewith
is entered into, and after giving effect to the entering into of such lease, the
Remaining Present Value of such lease, together with Indebtedness outstanding
pursuant to Sections 6.01(i) and the Remaining Present Value of outstanding
leases previously entered into under this Section 6.03(b), would not exceed the
greater of $550.0 million and 5.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date the lease was entered into for
which financial statements have been delivered pursuant to Section 5.04 and
(ii) if such Sale and Lease-Back Transaction is of property owned by the
Borrower or any Subsidiary Loan Party as of the Closing Date, the Net Proceeds
therefrom are used to prepay the Term Loans to the extent required by
Section 2.11(b), and (c) with respect to the Specified Aircraft Sale and
Leaseback.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation)

 

118



--------------------------------------------------------------------------------

any Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to or Guarantees of the obligations of, or
make or permit to exist any investment or any other interest in (each, an
“Investment”), any other person, except:

(a) the Transactions (including as a result of the cancellation or vesting of
outstanding options and other equity-based awards in connection therewith);

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
any Subsidiary; (ii) intercompany loans from the Borrower or any Subsidiary to
the Borrower or any Subsidiary; and (iii) Guarantees by the Borrower or any
Subsidiary Loan Party of Indebtedness otherwise expressly permitted hereunder of
the Borrower or any Subsidiary; provided, that the sum of (A) Investments
(valued at the time of the making thereof and without giving effect to any
write-downs or write-offs thereof) made after the Closing Date by the Loan
Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary Loan
Parties, plus (B) the net amount outstanding in respect of intercompany loans
made after the Closing Date by Loan Parties to Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (ii), plus (C) Guarantees by Loan
Parties of Indebtedness after the Closing Date of Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (iii), shall not exceed an aggregate
amount equal to (x) the greater of (1) $500.0 million and (2) 4.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any return of capital actually received
by the respective investors in respect of Investments theretofore made by them
pursuant to this paragraph (b)); plus (y) the portion, if any, of the Cumulative
Credit on the date of such election that the Borrower elects to apply to this
Section 6.04(b)(y); provided, further, that intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Borrower and the Subsidiaries shall not be included
in calculating the limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made (including in connection with the Arbitrage Programs);

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$50.0 million as of the end of the fiscal quarter immediately prior to the date
of such loan or advance for which financial statements have been delivered
pursuant to Section 5.04 in the aggregate at any time outstanding (calculated
without regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings (or any direct or
indirect parent of Holdings) solely to the extent that the amount of such loans
and advances shall be contributed to the Borrower in cash as common equity, and
advances to real estate agents in the ordinary course of business;

 

119



--------------------------------------------------------------------------------

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to any increase
as required by the terms of any such Investment as in existence on the Closing
Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (ee);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of $550.0
million and 5.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04 (plus, without
duplication for such amounts included in the calculation of the Cumulative
Credit, any returns of capital actually received by the respective investor in
respect of investments theretofore made by it pursuant to this paragraph (j))
plus (ii) the portion, if any, of the Cumulative Credit on the date of such
election that the Borrower elects to apply to this Section 6.04(j)(ii); provided
that if any Investment pursuant to this clause (j) is made in any person that is
not a Subsidiary of the Borrower at the date of the making of such Investment
and such person becomes a Subsidiary of the Borrower after such date, then (so
long as such Investment also complies with clause (k) below if such person
becomes a Subsidiary as a result of such Investment) such Investment shall
thereafter be deemed to have been made pursuant to clause (b) above and shall
cease to have been made pursuant to this clause (j) for so long as such person
continues to be a Subsidiary of the Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
settlement of delinquent accounts against, and settlement, compromise or
resolution of litigation, arbitration or other disputes with or judgments
against, any other person that is not an Affiliate of the Borrower, or
Investments acquired as a result of a foreclosure by the Borrower or any of the
Subsidiaries with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

 

120



--------------------------------------------------------------------------------

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent permitted under this
Section 6.04 and, (ii) in the case of any acquisition, merger, consolidation or
amalgamation, permitted under Section 6.05 and (iii) to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, consolidation or amalgamation and were in existence on the
date of such acquisition, merger, consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);

(r) subject to the limitations of the last paragraph of Section 6.05,
Investments in the Equity Interests of one or more newly formed persons that are
received as consideration for the contribution by Holdings, the Borrower or the
applicable Subsidiary of assets (including Equity Interests and cash) to such
person or persons; provided, that (i) the fair market value of such assets,
determined in good faith by the Borrower on an arms’-length basis, so
contributed pursuant to this paragraph (r) shall not in the aggregate exceed
$50.0 million and (ii) in respect of each such contribution, a Responsible
Officer of the Borrower shall certify, in a form to be agreed upon by the
Borrower and the Administrative Agent (x) after giving effect to such
contribution, no Default or Event of Default shall have occurred and be
continuing, (y) the fair market value (as determined in good faith by the
Borrower) of the assets so contributed and (z) that the requirements of
paragraph (i) of this proviso remain satisfied;

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) Investments in Subsidiaries that are not Loan Parties not to exceed the
greater of $220.0 million and 2.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such Investment for which
financial

 

121



--------------------------------------------------------------------------------

statements have been delivered pursuant to Section 5.04 (plus an amount equal to
any return of capital actually received in respect of Investments theretofore
made pursuant to this paragraph (u))in the aggregate, as valued at the fair
market value (as determined in good faith by the Borrower) of such Investment at
the time such Investment is made;

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by Borrower and its Subsidiaries, including loans and advances
to any direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

(y) Investments arising as a result of Permitted Securitization Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings or any Parent Entity; provided that such Investments are
not included in any determination of the Cumulative Credit;

(cc) Investments in joint ventures not in excess of the greater of $220.0
million and 2.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04 in the aggregate (plus
an amount equal to any return of capital actually received in respect of
Investments theretofore made pursuant to this paragraph (cc) in the aggregate);
provided that if any Investment pursuant to this clause (cc) is made in any
person that is not a Subsidiary of the Borrower at the date of the making of
such Investment and such person becomes a Subsidiary of the Borrower after such
date, then (so long as such Investment also complies with clause (k) above if
such person becomes a Subsidiary as a result of such Investment) such Investment
shall thereafter be deemed to have been made pursuant to clause (b) above and
shall cease to have been made pursuant to this clause (cc) for so long as such
person continues to be a Subsidiary of the Borrower;

(dd) Investments in connection with the defeasance or discharge of the Existing
Senior Notes;

 

122



--------------------------------------------------------------------------------

(ee) any franchise development advances or notes and other loans to franchisees
in an aggregate amount not to exceed $75.0 million in any fiscal year; and

(ff) advances or loans to relocating employees of a customer in the relocation
services business of the Borrower or any Subsidiary made in the ordinary course
of business.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of the Borrower or
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, or liquidate or dissolve, except that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary or (iv) the sale of Permitted Investments in the
ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into or with the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation of any Subsidiary into or with any
Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party and, in the case of each of clauses (i) and
(ii), no person other than the Borrower or Subsidiary Loan Party receives any
consideration, (iii) the merger, consolidation or amalgamation of any Subsidiary
that is not a Subsidiary Loan Party into or with any other Subsidiary that is
not a Subsidiary Loan Party, (iv) the liquidation or dissolution or change in
form of entity of any Subsidiary (other than the Borrower) if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) any Subsidiary may merge, consolidate or amalgamate into or
with any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a
Subsidiary, which shall be a Loan Party if the merging, consolidating or
amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.09;

 

123



--------------------------------------------------------------------------------

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and the aggregate gross proceeds of any such sales,
transfers, leases or other dispositions plus the aggregate gross proceeds of any
or all assets sold, transferred, leased, licensed or otherwise disposed of in
reliance on clause (g) below, shall not exceed, in any fiscal year of the
Borrower, the greater of $550.0 million and 5.0% of Consolidated Total Assets as
of the end of the fiscal year ended immediately prior to the date of such sale,
transfer, lease or other disposition for which financial statements have been
delivered pursuant to Section 5.04 (determined based on the balance sheet so
delivered for such prior fiscal year);

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06;

(f) the sale or other disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of a Permitted Securitization Financing;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (g) pursuant to Section 6.05(c)); provided, that (i) the aggregate gross
proceeds (including noncash proceeds) of any or all assets sold, transferred,
leased, licensed or otherwise disposed of in reliance upon this paragraph (g),
plus the aggregate gross proceeds of any or all assets sold, transferred, leased
or otherwise disposed of to Subsidiaries that are not Loan Parties in reliance
on clause (c) above, shall not exceed, in any fiscal year of the Borrower, the
greater of $550.0 million and 5.0% of Consolidated Total Assets as of the end of
the fiscal year ended immediately prior to the date of such sale, transfer,
lease, license or other disposition for which financial statements have been
delivered pursuant to Section 5.04 (determined based on the balance sheet so
delivered for such prior fiscal year), (ii) no Default or Event of Default
exists or would result therefrom, (iii) with respect to any such sale, transfer,
lease or other disposition with aggregate gross proceeds (including noncash
proceeds) in excess of $10.0 million, immediately after giving effect thereto,
the Borrower shall be in Pro Forma Compliance, and (iv) the Net Proceeds thereof
are applied in accordance with Section 2.11(b);

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Subsidiary
Loan Party, the surviving or resulting entity shall be a Subsidiary Loan Party
that is a Wholly Owned Subsidiary and (iii) involving a Subsidiary that is not a
Loan Party, the surviving or resulting entity shall be a Wholly Owned
Subsidiary;

 

124



--------------------------------------------------------------------------------

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of paragraph (a) of the definition of “Net Proceeds”;

(l) the sale or other transfer of Securitization Assets or interests therein
pursuant to a Permitted Securitization Financing;

(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $10.0 million,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrower) in excess of $20.0 million, such exchange shall have been approved by
at least a majority of the Board of Directors of Holdings or the Borrower;
provided, further, that (A) the aggregate gross consideration (including
exchange assets, other noncash consideration and cash proceeds) of any or all
assets exchanged in reliance on this paragraph (m) shall not exceed, in any
fiscal year of the Borrower, 5.0% of Consolidated Total Assets as of the end of
the fiscal year ended immediately prior to the date of such exchange transaction
for which financial statements have been delivered pursuant to Section 5.04
(determined based on the balance sheet so delivered for such prior fiscal year),
(B) no Default or Event of Default exists or would result therefrom, (C) with
respect to any such exchange with aggregate gross consideration in excess of
$10.0 million, immediately after giving effect thereto, the Borrower shall be in
Pro Forma Compliance, and (D) the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(b);

(n) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and its
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

(o) the Transactions;

(p) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;

(q) any disposition of Permitted Investments in connection with the Arbitrage
Programs;

 

125



--------------------------------------------------------------------------------

(r) sales or other dispositions of Equity Interests in Existing Joint Ventures;

(s) any grant of a license in the ordinary course of business under any patents,
trademarks, know-how or any other intellectual property or franchise rights; and

(t) the purchase and sale of assets in the ordinary course of the relocation
services business of the Borrower or any Subsidiary.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties pursuant to paragraph (c) hereof) unless such
disposition is for fair market value (as determined in good faith by the
Borrower) and (ii) no sale, transfer or other disposition of assets in excess of
$40.0 million shall be permitted by paragraph (d) or (g) of this Section 6.05
unless such disposition is for at least 75% cash consideration; provided that
for purposes of clause (ii), (a) the amount of any liabilities (as shown on the
Borrower’s or any Subsidiary’s most recent balance sheet or in the notes
thereto) of the Borrower or any Subsidiary of the Borrower (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee of any such assets, (b) any notes or other obligations
or other securities or assets received by the Borrower or such Subsidiary of the
Borrower from such transferee that are converted by the Borrower or such
Subsidiary of the Borrower into cash within 180 days of the receipt thereof (to
the extent of the cash received) and (c) any Designated Non-Cash Consideration
received by the Borrower or any of its Subsidiaries in such Asset Sale having an
aggregate fair market value (as determined in good faith by the Borrower), taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (c) that is at that time outstanding, not to exceed $50.0 million at
the time of the receipt of such Designated Non-Cash Consideration (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value)
shall be deemed to be cash. To the extent any Collateral is disposed of in a
transaction expressly permitted by this Section 6.05 to any person other than
Holdings (prior to a Borrower Qualified IPO), the Borrower or any Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent shall take, and shall be authorized by
each Lender to take, any actions reasonably requested by the Borrower in order
to evidence the foregoing.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”; for avoidance of doubt, the payment of the Cendant Contingent
Liabilities shall not constitute Restricted Payments); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 6.04);

 

126



--------------------------------------------------------------------------------

(b) (x) the Borrower may make Restricted Payments to Holdings in respect of
(i) overhead, legal, accounting and other professional fees and expenses of
Holdings or any Parent Entity, (ii) fees and expenses related to any public
offering or private placement of equity securities or debt (including debt
securities and bank loans) of Holdings or any Parent Entity whether or not
consummated, (iii) franchise taxes and other fees, taxes and expenses in
connection with the maintenance of its (or its Parent Entity’s) existence and
its (or any Parent Entity’s indirect) ownership of the Borrower, (iv) payments
permitted by Section 6.07(b), and (v) customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of
Holdings or any Parent Entity, in each case in order to permit Holdings or any
Parent Entity to make such payments; provided, that in the case of clauses (i),
(ii) and (iii), the amount of such Restricted Payments shall not exceed the
portion of any amounts referred to in such clauses (i), (ii) and (iii) that are
allocable to the Borrower and its Subsidiaries (which shall be 100% for so long
as Holdings or such Parent Entity, as the case may be, owns no assets other than
the Equity Interests in the Borrower, Holdings, or another Parent Entity) and
(y)(i) with respect to each tax year or portion thereof that the Borrower
qualifies as a Flow Through Entity, the Borrower may make Restricted Payments to
the holders of Equity Interests of the Borrower (or to any direct or indirect
member of the Borrower or holders of Equity Interests in such member) and
(ii) with respect to any tax year or portion thereof that the Borrower does not
qualify as a Flow Through Entity, the Borrower may make Restricted Payments to
any direct or indirect parent company of the Borrower that files a consolidated
U.S. federal tax return that includes the Borrower and its subsidiaries, in each
case for clause (i) and (ii) of this clause (y) in an amount not to exceed the
amount that the Borrower (or any direct or indirect member of the Borrower, as
the case may be) and its Subsidiaries would have been required to pay in respect
of Federal, state or local Taxes (as the case may be) in respect of such year if
the Borrower and its Subsidiaries paid such taxes directly as a stand-alone
taxpayer (or stand-alone group);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of
Holdings or any Parent Entity, the Borrower or any of the Subsidiaries or by any
Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of

 

127



--------------------------------------------------------------------------------

employment or under the terms of any such Plan or any other agreement under
which such shares of stock or related rights were issued; provided, that the
aggregate amount of such purchases or redemptions under this paragraph (c) shall
not exceed in any fiscal year $50.0 million (plus any amount carried over from
prior fiscal years, up to a maximum of $75.0 million for such purchases or
redemptions in the aggregate in any fiscal year), plus (x) the amount of net
proceeds contributed as equity to the Borrower that were received by Holdings or
any Parent Entity during such calendar year from sales of Equity Interests of
Holdings or any Parent Entity of Holdings to directors, consultants, officers or
employees of Holdings, any Parent Entity, the Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements and
(y) the amount of net proceeds of any key-man life insurance policies received
during such calendar year, which, if not used in any year, may be carried
forward to any subsequent calendar year; and provided, further, that
cancellation of Indebtedness owing to the Borrower or any Subsidiary from
members of management of Holdings, any Parent Entity, the Borrower or its
Subsidiaries in connection with a repurchase of Equity Interests of Holdings or
any Parent Entity will not be deemed to constitute a Restricted Payment for
purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(e) the Borrower may make Restricted Payments to Holdings in an aggregate amount
equal to the portion, if any, of the Cumulative Credit on such date that the
Borrower elects to apply to this Section 6.06(e), such election to be specified
in a written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided, that (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) after giving effect thereto, the Senior Secured Leverage
Ratio on a Pro Forma Basis shall not be greater than 4.25 to 1.00;

(f) the Borrower may make Restricted Payments on or following the Closing Date
in connection with the consummation of the Transactions (including as a result
of the cancellation or vesting of outstanding options and other equity-based
awards in connection therewith);

(g) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) after a Qualified IPO, the Borrower may make Restricted Payments to Holdings
so that Holdings or any Parent Entity may make Restricted Payments to its equity
holders in an amount equal to 6.0% per annum of the net proceeds received by the
Borrower from any public offering of Equity Interests of the Borrower, Holdings
or any Parent Entity;

 

128



--------------------------------------------------------------------------------

(i) the Borrower may make Restricted Payments to Holdings or any Parent Entity
to finance any Investment permitted to be made pursuant to Section 6.04;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed as equity to the Borrower
or a Subsidiary or (2) the merger, consolidation or amalgamation (to the extent
permitted in Section 6.05) of the person formed or acquired into the Borrower or
a Subsidiary in order to consummate such Permitted Business Acquisition or
Investment, in each case, in accordance with the requirements of Section 5.09;

(j) the Borrower or Holdings may make Restricted Payments to its equity holders
in an amount necessary to fund payments to the Fund and the Fund Affiliates of
the type and in the amounts otherwise permitted pursuant to Sections 6.07(b)(ix)
and (xiv);

(k) other Restricted Payments by the Borrower to Holdings or Holdings’ direct
Parent Entity to finance expenses and liabilities of Holdings or such Parent
Entity, in an aggregate amount taken together with all other Restricted Payments
made pursuant to this clause (k) not to exceed $50.0 million; and

(l) Restricted Payments made within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have been permitted
under (and was counted against any applicable baskets under) this Agreement.

SECTION 6.07. Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of Equity Interests of Holdings
(prior to a Borrower Qualified IPO) or the Borrower in a transaction involving
aggregate consideration in excess of $25.0 million, unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) upon terms no
less favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate. For purposes of this Section 6.07, any transaction with any Affiliate
or any such 10% holder shall be deemed to have satisfied the standard set forth
in clause (ii) of the immediately preceding sentence if such transaction is
approved by a majority of the Disinterested Directors of the Board of Directors
of Holdings or the Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, loans (or cancellation of
loans), awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans or similar employee benefit plans approved by the
Board of Directors of Holdings or of the Borrower,

 

129



--------------------------------------------------------------------------------

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
transactions pursuant to the Transaction Documents (including as a result of the
cancellation or vesting of outstanding options and other equity-based awards in
connection therewith) and permitted transactions, agreements and arrangements in
existence on the Closing Date and set forth on Schedule 6.07 or any amendment,
waiver, consent, renewal, extension or replacement thereto or thereof to the
extent such amendment, waiver, consent, renewal, extension or replacement is not
adverse to the Lenders in any material respect and other transactions,
agreements and arrangements described on Schedule 6.07 and any amendment,
waiver, consent, renewal, extension or replacement thereto or thereof or similar
transactions, agreements or arrangements entered into by Holdings, the Borrower
or any of the Subsidiaries to the extent such amendment is not adverse to the
Lenders in any material respect,

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity),

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement,

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement

 

130



--------------------------------------------------------------------------------

services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors of the Borrower, in good faith,

(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate,

(xii) subject to paragraph (xiv) below, the payment of all fees, expenses,
bonuses and awards related to the Transactions as set forth in the Notes
Offering Memorandum or on Schedule 6.07, including fees payable to the Fund or
any Fund Affiliate,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund or any
Fund Affiliate (A) in an aggregate amount in any fiscal year not to exceed the
sum of (1) the greater of $20.0 million and 2.5% of EBITDA for such fiscal year,
plus reasonable out of pocket costs and expenses in connection therewith and
unpaid amounts accrued for prior periods; plus (2) any deferred fees (to the
extent such fees were within such amount in clause (A) (1) above originally),
plus (B) 2.0% of the value of transactions with respect to which the Fund or any
Fund Affiliate provides any transaction, advisory or other services, plus (C) a
transaction fee of not more than $75.0 million to be paid to the Fund or a Fund
Affiliate in connection with the Transactions on and/or after the Closing Date
plus (D) so long as no Event of Default has occurred and is continuing, in the
event of a Qualified IPO, the present value of all future amounts payable
pursuant to any agreement referred to in clause (A) (1) above in connection with
the termination of such agreement with the Fund and its Fund Affiliates (the
“Fund Termination Fee”); provided, that if any such payment pursuant to clause
(D) is not permitted to be paid as a result of an Event of Default, such payment
shall accrue and may be payable when no Events of Default are continuing to the
extent that no further Event of Default would result therefrom,

(xv) the issuance, sale or transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower,

 

131



--------------------------------------------------------------------------------

(xvi) the issuance of Equity Interests to the management of Holdings, the
Borrower or any Subsidiary in connection with the Transaction,

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,

(xviii) transactions pursuant to any Permitted Securitization Financing,

(xix) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of Holdings or the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement,

(xx) transactions between the Borrower or any of its Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent of the Borrower, provided, however, that (A) such director
abstains from voting as a director of the Borrower or such direct or indirect
parent company, as the case may be, on any matter involving such other person
and (B) such person is not an Affiliate of the Borrower for any reason other
than such director’s acting in such capacity,

(xxi) transactions permitted by, and complying with, the provisions of
Section 6.01, 6.04(b), 6.04(l), 6.04(u), 6.05(b), (l) or (o) or 6.06,

(xxii) transactions among Loan Parties and not involving any other Affiliate,
and

(xxiii) transactions undertaken in good faith (as certified by a Responsible
Officer of the Borrower) for the purpose of improving the consolidated tax
efficiency of the Borrower and the Subsidiaries.

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto, and in the case of a Special Purpose Securitization Subsidiary,
Permitted Securitization Financings.

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation, by-laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Borrower or any of the Subsidiaries or the Merger Agreement.

 

132



--------------------------------------------------------------------------------

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on Indebtedness outstanding under the
Notes or any Permitted Refinancing Indebtedness in respect thereof or any
preferred Equity Interests or any Disqualified Stock (“Junior Financing”), or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination in
respect of any Junior Financing except for (A) Refinancings permitted by
Section 6.01(l), (r) or (v), (B) payments of regularly scheduled interest, and,
to the extent this Agreement is then in effect, principal on the scheduled
maturity date of any Junior Financing, (C) payments or distributions in respect
of all or any portion of the Junior Financing with the proceeds contributed to
the Borrower by Holdings from the issuance, sale or exchange by Holdings (or any
direct or indirect parent of Holdings) of Equity Interests made within eighteen
months prior thereto, (D) the conversion of any Junior Financing to Equity
Interests of Holdings or any of its direct or indirect parents; (E) any AHYDO
Payment; and (F) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom and after giving effect to such payment or
distribution the Borrower would be in Pro Forma Compliance, payments or
distributions in respect of Junior Financings prior to their scheduled maturity
made, in an aggregate amount, not to exceed the sum of (x) $150.0 million and
(y) so long as after giving effect thereto, the Senior Secured Leverage Ratio on
a Pro Forma Basis shall not be greater than 4.25 to 1.00 (or greater than 4.75
to 1.00 for payments or distributions in respect of principal of or interest on
Indebtedness outstanding under the Senior Unsecured Notes), the portion, if any,
of the Cumulative Credit on the date of such election that the Borrower elects
to apply to this Section 6.09(b)(i)(F); or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Junior Financing, the Existing Senior Notes or any Permitted
Securitization Document (or any Permitted Refinancing Indebtedness in respect of
any of the foregoing), or any agreement, document or instrument evidencing or
relating thereto, other than amendments or modifications that (A) are not in any
manner materially adverse to the Lenders and (B) in the case of a refinancing of
any Junior Financing, otherwise comply with the definition of “Permitted
Refinancing Indebtedness”;

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(A) restrictions imposed by applicable law;

 

133



--------------------------------------------------------------------------------

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
Notes or any agreements related to any Permitted Refinancing Indebtedness in
respect of any such Indebtedness that do not expand the scope of any such
encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(k) or 6.01(r) or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not more restrictive, taken
as a whole, than the restrictions contained in the Senior Subordinated Note
Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

 

134



--------------------------------------------------------------------------------

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits (including escrowed funds) or net
worth imposed by customers and franchisees under contracts entered into in the
ordinary course of business;

(Q) restrictions contained in any Permitted Securitization Document reasonably
required in connection therewith; or

(R) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10. Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio on the last day of any fiscal quarter (beginning with the fiscal quarter
ended March 31, 2008) to exceed the ratio set forth below opposite the last day
of such fiscal quarter:

 

Fiscal Quarter

 

Senior Secured Leverage Ratio

March 31, 2008

  5.60:1.00

June 30, 2008

  5.60:1.00

September 30, 2008

  5.35:1.00

December 31, 2008

  5.35:1.00

March 31, 2009

  5.35:1.00

June 30, 2009

  5.35:1.00

September 30, 2009

  5.00:1.00

December 31, 2009

  5.00:1.00

March 31, 2010

  5.00:1.00

June 30, 2010

  5.00:1.00

September 30, 2010

  5.00:1.00

December 31, 2010

  5.00:1.00

March 31, 2011 and thereafter

  4.75:1.00

 

135



--------------------------------------------------------------------------------

SECTION 6.11. No Other “Designated Senior Debt” Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same in, or the
subordination provisions contained in, (a) the Senior Subordinated Notes
Indenture, (b) any other indenture governing Indebtedness permitted to be
incurred hereunder that is senior subordinated Indebtedness or (c) the Senior
Unsecured Notes or Senior Subordinated Notes, in each case other than the
Obligations under this Agreement and the other Loan Documents and the
obligations in respect of the Senior Unsecured Notes and any Permitted
Refinancing thereof and the obligations in respect of the Existing Senior Notes
and any Permitted Refinancing thereof.

ARTICLE VII

Holdings Covenants

Holdings (prior to a Borrower Qualified IPO) covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) and until the Commitments have been terminated or
expired and the principal of and interest on each Loan, all Fees and all other
expenses or amounts payable under any Loan Document have been paid in full and
all Letters of Credit have been canceled (or have expired or have been cash
collateralized on terms reasonably satisfactory to the Administrative Agent) and
all amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, (a) Holdings will not create, incur,
assume or permit to exist any Lien (other than Liens of a type described in
Section 6.02(d), (e), (k) or (ee)) on any of the Equity Interests issued by the
Borrower other than the Liens created under the Loan Documents, and (b) Holdings
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence; provided, that so long as no Default
exists or would result therefrom, Holdings may merge with any other person.

ARTICLE VIII

Events of Default

SECTION 8.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

 

136



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 2.05(c), 5.01(a) or 5.05(a) or in Article VI or Article
VII; provided that any Event of Default arising out of a breach of Section 6.10
shall be subject to cure rights pursuant to Section 8.03;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days (or 60 days if such default results solely from a Foreign Subsidiary’s
failure to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) Holdings, the Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings (so long as Holdings directly or indirectly owns a majority
of the Equity Interests of the Borrower), the Borrower or any of the
Subsidiaries, or of a substantial part of the

 

137



--------------------------------------------------------------------------------

property or assets of Holdings (so long as Holdings directly or indirectly owns
a majority of the Equity Interests of the Borrower), the Borrower or any
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings
(so long as Holdings directly or indirectly owns a majority of the Equity
Interests of the Borrower), the Borrower or any of the Subsidiaries or for a
substantial part of the property or assets of Holdings (so long as Holdings
directly or indirectly owns a majority of the Equity Interests of the Borrower),
the Borrower or any of the Subsidiaries or (iii) the winding-up or liquidation
of Holdings (so long as Holdings directly or indirectly owns a majority of the
Equity Interests of the Borrower), the Borrower or any Subsidiary (except, in
the case of any Subsidiary, in a transaction permitted by Section 6.05); and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i) Holdings (so long as Holdings directly or indirectly owns a majority of the
Equity Interests of the Borrower), the Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings (so long as Holdings directly or indirectly owns a
majority of the Equity Interests of the Borrower), the Borrower or any of the
Subsidiaries or for a substantial part of the property or assets of Holdings (so
long as Holdings directly or indirectly owns a majority of the Equity Interests
of the Borrower), the Borrower or any Subsidiary, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become unable
or admit in writing its inability or fail generally to pay its debts as they
become due;

(j) the failure by Holdings (prior to a Borrower Qualified IPO), the Borrower or
any Subsidiary to pay one or more final judgments aggregating in excess of
$100.0 million (to the extent not covered by insurance), which judgments are not
discharged or effectively waived or stayed for a period of 60 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of Holdings (prior to a Borrower Qualified IPO), the Borrower or
any Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, as applicable, (iii) Holdings
(prior to a Borrower Qualified IPO), the Borrower or any Subsidiary shall engage
in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, or (iv) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (iv) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or

 

138



--------------------------------------------------------------------------------

(l) (i) any security interest purported to be created by any Security Document
and to extend to assets that are not immaterial to Holdings (prior to a Borrower
Qualified IPO), the Borrower and the Subsidiaries on a consolidated basis shall
cease to be a valid and perfected security interest (perfected as or having the
priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and therein
and except for releases thereof as permitted herein and therein) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the limitations of foreign
laws, rules and regulations as they apply to pledges of Equity Interests in
Foreign Subsidiaries or the application thereof, or from the failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreement or to file
Uniform Commercial Code continuation statements or take the actions described on
Schedule 3.04 and except to the extent that such loss is covered by a lender’s
title insurance policy and the Collateral Agent shall be reasonably satisfied
with the credit of such insurer, or (ii) the Guarantees pursuant to the Security
Documents by Holdings (prior to a Borrower Qualified IPO), the Borrower or the
Subsidiary Loan Parties of any of the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Holdings (prior to a Borrower Qualified IPO) or the
Borrower or any Subsidiary Loan Party not to be in effect or not to be legal,
valid and binding obligations;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding, (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j), and (iv) exercise all rights and
remedies granted to it under any Loan Document and all its rights and remedies
under any other applicable law or in equity; and in any event with respect to
the Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for cash collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

139



--------------------------------------------------------------------------------

SECTION 8.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 8.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

SECTION 8.03. Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01, in the event that the Borrower fails (or, but for the operation
of this Section 8.03, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 20th day subsequent
to the date the certificate calculating such Financial Performance Covenant is
required to be delivered pursuant to Section 5.04(c), the Borrower shall have
the right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of Holdings, and, in each case, to contribute any
such cash to the capital of the Borrower (collectively, the “Cure Right”), and
upon the receipt by the Borrower of such cash (the “Cure Amount”) pursuant to
the exercise by the Borrower of such Cure Right such Financial Performance
Covenant shall be recalculated giving effect to a pro forma adjustment by which
EBITDA shall be increased with respect to such applicable quarter and any
four-quarter period that contains such quarter, solely for the purpose of
measuring the Financial Performance Covenant and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; provided, that, (i) in
each four-fiscal-quarter period there shall be at least one fiscal quarter in
which the Cure Right is not exercised and (ii) for purposes of this
Section 8.03, the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant. If, after giving
effect to the adjustments in this paragraph (b), the Borrower shall then be in
compliance with the requirements of the Financial Performance Covenant, the
Borrower shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for this purposes of the Agreement.

ARTICLE IX

The Agents

SECTION 9.01. Appointment. (a) Each Lender (in its capacities as a Lender and
the Swingline Lender (if applicable) and on behalf of itself and its Affiliates
as potential counterparties to Swap Agreements) and each Issuing Bank (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, including as the Collateral Agent for such Lender and
the other Secured Parties under the Security Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States, each of the Lenders and the Issuing
Banks hereby grants to the

 

140



--------------------------------------------------------------------------------

Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements) and each Issuing Bank
(in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent (and any Subagents appointed by the Administrative Agent
pursuant to Section 9.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights or remedies thereunder at the direction of the
Administrative Agent) shall be entitled to the benefits of this Article IX
(including, without limitation, Section 9.07) as though the Administrative Agent
(and any such Subagents) were an “Agent” under the Loan Documents, as if set
forth in full herein with respect thereto.

(c) Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) irrevocably authorizes the Administrative Agent, at its option and
in its discretion, (i) to release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and the expiration, termination or cash collateralization
of all Letters of Credit, (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (C) if approved, authorized or ratified in writing in accordance with
Section 10.08 hereof, (ii) to release any Guarantor from its obligations under
the Loan Documents if such person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; (iii) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(i) and
(j); and (iv) to make determinations and update schedules in connection with
collateral matters as set forth in clauses (vii) or (viii) of Section 5.09(g).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Loan Documents.

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of

 

141



--------------------------------------------------------------------------------

any Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise (A) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
any or all of the Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent and any Subagents
allowed in such judicial proceeding, and (B) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same, and (ii) any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under the Loan
Documents. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or Issuing Bank any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or Issuing
Bank or to authorize the Administrative Agent to vote in respect of the claim of
any Lender or Issuing Bank in any such proceeding.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by the Administrative Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 9.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

SECTION 9.03. Exculpatory Provisions. Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall

 

142



--------------------------------------------------------------------------------

be (a) liable for any action lawfully taken or omitted to be taken by it or such
person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, and (b) the Administrative
Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the
Administrative Agent in writing by the Borrower, a Lender or an Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender

 

143



--------------------------------------------------------------------------------

or Issuing Bank unless the Administrative Agent shall have received notice to
the contrary from such Lender or the Issuing Bank prior to such Credit Event.
The Administrative Agent may consult with legal counsel (including counsel to
Holdings or the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Promissory Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or, if
so specified by this Agreement, all or other Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

SECTION 9.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself

 

144



--------------------------------------------------------------------------------

as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

SECTION 9.07. Indemnification. Each Lender agrees to indemnify each Agent and
each Issuing Bank, in each case in its capacity as such (to the extent not
reimbursed by Holdings or the Borrower and without limiting the obligation of
Holdings or the Borrower to do so), in the amount of its pro rata share (based
on its aggregate Revolving Facility Exposure, outstanding Term Loans, Synthetic
L/C Exposure and unused Commitments hereunder; provided, that the aggregate
principal amount of Swingline Loans owing to the Swingline Lender and of L/C
Disbursements owing to any Issuing Bank shall be considered to be owed to the
Revolving Facility Lenders ratably in accordance with their respective Revolving
Facility Exposure) (determined at the time such indemnity is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or such Issuing
Bank in any way relating to or arising out of the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent or such Issuing Bank under or in
connection with any of the foregoing; provided, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s or such Issuing Bank’s gross
negligence or willful misconduct. The failure of any Lender to reimburse any
Agent or any Issuing Bank, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent or
such Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse such Agent or such Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse such Agent
or such Issuing Bank, as the case may be, for such other Lender’s ratable share
of such amount. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

SECTION 9.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

 

145



--------------------------------------------------------------------------------

SECTION 9.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9.09 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

SECTION 9.10. Agents and Arrangers. Neither the Syndication Agent, the
Documentation Agents nor any of the Arrangers shall have any duties or
responsibilities hereunder in its capacity as such.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 10.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the Issuing Bank or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 10.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail

 

146



--------------------------------------------------------------------------------

and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.01(b) above shall be effective as provided in such
Section 10.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 10.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent. Except for
such certificates required by Section 5.04(c), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant

 

147



--------------------------------------------------------------------------------

to this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and each Issuing Bank and shall survive the making by
the Lenders of the Loans, the execution and delivery of the Loan Documents and
the issuance of the Letters of Credit, regardless of any investigation made by
such persons or on their behalf, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or L/C Disbursement
or any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not been terminated. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.15,
2.17 and 10.05) shall survive the payment in full of the principal and interest
hereunder, the expiration of the Letters of Credit and the termination of the
Commitments or this Agreement.

SECTION 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) except
pursuant to the Merger, and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 10.04.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
any Letter of Credit), Participants (to the extent provided in paragraph (c) of
this Section 10.04), and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, each Issuing Bank and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement
or the other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Credit-Linked Deposits, its Commitments and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Sections 8.01(b), (c), (h) or
(i) has occurred and is continuing, any other person; and

 

148



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
or such Lender’s Credit-Linked Deposits to a Lender, an Affiliate of a Lender or
an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Credit-Linked-Deposits, Commitments or Loans under any
Facility, the amount of the Credit-Linked-Deposits, Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $1.0 million in the case of
Credit-Linked Deposits or Term Loans and (y) $5.0 million in the case of
Revolving Facility Loans or Revolving Facility Commitments, unless each of the
Borrower and the Administrative Agent otherwise consent; provided that
contemporaneous assignments by a Lender to two or more of its Approved Funds
shall be treated as a single assignment for purposes of determining whether such
minimum amount has been met; provided, further, that no such consent of the
Borrower shall be required if an Event of Default under Sections 8.01(b), (c),
(h) or (i) has occurred and is continuing;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (1) an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts (as defined in the Administrative
Questionnaire) to whom all syndicate-level information (which may contain
material non-public information about the Borrower, the other Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws, and
(2) all applicable tax forms required to be delivered under Section 2.17; and

(D) the Assignee shall not be the Borrower or any of the Borrower’s Affiliates
or Subsidiaries.

For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered, advised or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers,
advises or manages a Lender.

 

149



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Credit-Linked Deposits, Loans and L/C Exposures owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, each
Issuing Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all tax
forms required to be delivered under Section 2.17, the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent promptly shall accept such Assignment and Acceptance and
record the information contained therein in the Register. No assignment, whether
or not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (b)(v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan B Commitment and Revolving Facility Commitment, and the outstanding
balances of its Credit-Linked Deposits, Term Loans and Revolving Facility Loans,
in each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability,

 

150



--------------------------------------------------------------------------------

genuineness, sufficiency or value of this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto, or the financial
condition of Holdings, the Borrower or any Subsidiary or the performance or
observance by Holdings, the Borrower or any Subsidiary of any of its obligations
under this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto; (iii) the Assignee represents and warrants
that it is legally authorized to enter into such Assignment and Acceptance;
(iv) the Assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 (or delivered pursuant to Section 5.04), and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) the Assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) the
Assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms of this Agreement, together
with such powers as are reasonably incidental thereto; and (vii) the Assignee
agrees that it will perform in accordance with their terms all the obligations
which by the terms of this Agreement are required to be performed by it as a
Lender.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, each Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 10.04(a)(i) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 10.08(b) and (2) directly affects such Participant and (y) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant. Subject to paragraph (c)(ii) of this
Section 10.04, the Borrower agrees that each Participant shall be entitled to
the benefits and subject to the requirements of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 10.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.06 as though it were a Lender, provided such Participant shall be
subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such

 

151



--------------------------------------------------------------------------------

Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 to the extent such Participant fails to comply with
Section 2.17(e) and (f) as though it were a Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 10.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue promissory notes (each a “Promissory Note”) to any Lender
requiring Promissory Notes to facilitate transactions of the type described in
paragraph (e) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) If the Borrower wishes to replace the Loans, Credit-Linked Deposits or
Commitments under any Facility with ones having different terms, it shall have
the option, with the consent of the Administrative Agent and subject to at least
three Business Days’ advance notice to the Lenders under such Facility, instead
of prepaying the Loans or reducing or terminating the Commitments or
Credit-Linked Deposits to be replaced, to (i) require the Lenders under such
Facility to assign such Loans, Commitments or Credit-Linked Deposits to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 10.08 (with such replacement, if applicable, being
deemed to have been made pursuant to Section 10.08(d)). Pursuant to any such
assignment, all Loans, Commitments and Credit-Linked Deposits to be replaced
shall be purchased at par (allocated among the Lenders under such Facility in
the same manner as would be required if such Loans were being optionally prepaid
or such Commitments or Credit-Linked Deposits were being optionally reduced or
terminated by the Borrower), accompanied by payment of any accrued interest and
fees thereon and any amounts owing pursuant to Section 10.05(b). By receiving
such purchase price, the Lenders under such Facility shall automatically be
deemed to have assigned the Loans, Commitments or Credit-Linked Deposits under
such Facility pursuant to the terms of the form of Assignment and Acceptance
attached hereto as Exhibit A, and accordingly no other action by

 

152



--------------------------------------------------------------------------------

such Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(i) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution.

SECTION 10.05. Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents, or by the Administrative Agent in connection with the
syndication of the Commitments or the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the Borrower and the reasonable fees, disbursements and charges for
no more than one counsel in each jurisdiction where Collateral is located) or in
connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated), including the reasonable
fees, charges and disbursements of Simpson Thacher & Bartlett LLP, counsel for
the Administrative Agent and the Arrangers, and, if necessary, the reasonable
fees, charges and disbursements of one local counsel per jurisdiction, and
(ii) all out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder, including the fees, charges and disbursements of counsel for the
Administrative Agent (including any special and local counsel).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Arrangers, each Issuing Bank, each Lender, each of their respective Affiliates
and each of their respective directors, trustees, officers, employees, agents,
trustees and advisors (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto and regardless of whether such matter is initiated by a third party or
by Holdings, the Borrower or any of their subsidiaries or Affiliates; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee (for purposes of this proviso only, each of the Administrative
Agent, any Arranger, any Issuing Bank or any Lender shall be treated as several
and separate Indemnitees, but each of them together with its respective Related
Parties, shall be treated as a single Indemnitee). Subject to and without
limiting the

 

153



--------------------------------------------------------------------------------

generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable counsel
or consultant fees, charges and disbursements (limited to not more than one
counsel, plus, if necessary, one local counsel per jurisdiction) (except the
allocated costs of in-house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (A) any
claim related in any way to Environmental Laws and Holdings, the Borrower or any
of their Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on, from or to any property
currently or formerly owned or operated by Holdings, the Borrower or any of the
Subsidiaries; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties. None of the
Indemnitees (or any of their respective affiliates) shall be responsible or
liable to the Fund, Holdings, the Borrower or any of their respective
subsidiaries, Affiliates or stockholders or any other person or entity for any
special, indirect, consequential or punitive damages, which may be alleged as a
result of the Facilities or the Transactions. The provisions of this
Section 10.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Issuing Bank or any Lender. All amounts due under this
Section 10.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c) Except as expressly provided in Section 10.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 10.05 shall not apply to Taxes.

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, any Issuing Bank, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

 

154



--------------------------------------------------------------------------------

SECTION 10.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings
(prior to a Borrower Qualified IPO), the Borrower or any Subsidiary against any
of and all the obligations of Holdings (prior to a Borrower Qualified IPO) or
the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The rights of each Lender and each Issuing Bank under this
Section 10.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

SECTION 10.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

SECTION 10.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by Holdings (prior to a Borrower Qualified IPO), the Borrower or any
other Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on Holdings, the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.20, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders, and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the Revolving
Facility Maturity Date, or extend the date on which the Credit-Linked Deposits
are required to be returned in full to the Synthetic L/C Lenders, without the
prior written consent of each Lender directly

 

155



--------------------------------------------------------------------------------

affected thereby, except as provided in Section 2.05(c); provided, that any
amendment to the financial covenant definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

(iii) extend or waive any Term Loan Installment Date or Synthetic L/C
Installment Date or reduce the amount due on any Term Loan Installment Date or
Synthetic L/C Installment Date or extend any date on which payment of interest
on any Loan or any L/C Disbursement or any Fees is due, without the prior
written consent of each Lender adversely affected thereby,

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Loan Document, in a manner that would by its
terms alter the pro rata sharing among Facilities of payments required thereby,
without the prior written consent of a majority of the class of Lenders
adversely affected thereby,

(v) amend or modify the provisions of this Section 10.08 or the definition of
the terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi) release all or substantially all the Collateral or release any of Holdings
(prior to a Borrower Qualified IPO), the Borrower or all or substantially all of
the Subsidiary Loan Parties from their respective Guarantees under the
Collateral Agreement, unless, in the case of a Subsidiary Loan Party, all or
substantially all the Equity Interests of such Subsidiary Loan Party is sold or
otherwise disposed of in a transaction permitted by this Agreement, without the
prior written consent of each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lender participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

 

156



--------------------------------------------------------------------------------

provided, further, that any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a particular Facility (or Facilities) or Tranche
(or Tranches) may be effected by an agreement or agreements in writing entered
into by Holdings, the Borrowers and the requisite percentage in interest of the
Lenders of the affected Facility (or Facilities) or Tranche (or Tranches), as
the case may be (and without the consent of the Required Lenders), that would be
required to consent thereto if such Facility or Tranche were the only Facility
or Tranche, as the case may be, hereunder at the time; and provided further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or an Issuing Bank hereunder without the
prior written consent of the Administrative Agent or such Issuing Bank, as the
case may be, acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 10.08 and any consent by any Lender pursuant to this
Section 10.08 shall bind any assignee of such Lender.

(c) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the applicable Secured Parties, or as required by local law
to give effect to, or protect any security interest for the benefit of the
applicable Secured Parties, in any property or so that the security interests
therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
(including in respect of prepayments) with the Term Loans, the Revolving
Facility Loans, the Synthetic L/C Facility and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental Term
Loan Commitments or Incremental Revolving Facility Commitments on substantially
the same basis as the Term Loans or Revolving Facility Loans, as applicable.

SECTION 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or

 

157



--------------------------------------------------------------------------------

reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 10.10. Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

SECTION 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 10.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

SECTION 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

158



--------------------------------------------------------------------------------

SECTION 10.15. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof (collectively, “New York Courts”), in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction, except that each of the Loan
Parties agrees that (a) it will not bring any such action or proceeding in any
court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 10.16. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information (the
“Information”) relating to Holdings, the Borrower and any Subsidiary furnished
to it by or on behalf of Holdings, the Borrower or any Subsidiary (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank or such Agent without violating this
Section 10.16 or (c) was available to such Lender, such Issuing Bank or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 10.16),
except: (A) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National

 

159



--------------------------------------------------------------------------------

Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (C) to its parent companies, Affiliates or auditors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with this Section 10.16), (D) in order to enforce its rights under
any Loan Document in a legal proceeding, (E) to any pledgee under
Section 10.04(d) or any other prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (so long as such person
shall have been instructed to keep the same confidential in accordance with this
Section 10.16) and (F) to any direct or indirect contractual counterparty in
Swap Agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.16).

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.16 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS, THE BORROWER AND THEIR AFFILIATES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY HOLDINGS, THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO HOLDINGS, THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 10.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Holdings, the Borrower or their respective securities) (each, a “Public
Lender”). The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the Issuing Banks and
the Lenders to

 

160



--------------------------------------------------------------------------------

treat such Borrower Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to Holdings, the Borrower or their respective securities for purposes of United
States Federal and state securities laws, (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor,” (iv) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor,” and (v) notwithstanding any other provision of this
Section 10.17, the Administrative Agent and the Arrangers shall be entitled to
treat any Borrower Materials consisting of draft or final Loan Documents and any
other materials, in each case that are or have become generally available to the
public other than as a result of disclosure in violation of Section 10.16, as
having been marked “PUBLIC”.

SECTION 10.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party to
a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, the Administrative Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent to) take
such action and execute any such documents as may be reasonably requested by
Holdings or the Borrower and at the Borrower’s expense in connection with the
release of any Liens created by any Loan Document in respect of such Equity
Interests or assets, and, in the case of a disposition of the Equity Interests
of any Subsidiary Loan Party in a transaction permitted by Section 6.05
(including through merger, consolidation, amalgamation or otherwise) and as a
result of which such Subsidiary Loan Party would cease to be a Subsidiary, such
Subsidiary Loan Party’s obligations under its Guarantee of the Obligations shall
be automatically terminated and the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower to terminate such Subsidiary Loan Party’s obligations under its
Guarantee of the Obligations. In addition, the Administrative Agent agrees to
take such actions as are reasonably requested by Holdings or the Borrower and at
the Borrower’s expense to terminate the Liens and security interests created by
the Loan Documents when all the Obligations (other than contingent
indemnification Obligations and expense reimbursement claims to the extent no
claim therefor has been made) are paid in full and all Letters of Credit and
Commitments are terminated. Without limiting the foregoing, upon the
consummation of a Borrower Qualified IPO, Holdings shall be released from its
Guarantee of the Obligations, shall cease to be a Loan party, and any Liens
created by any Loan Documents on any assets or Equity Interests owned by
Holdings shall be released. Any representation, warranty or covenant contained
in any Loan Document relating to such Equity Interests, asset or subsidiary of
Holdings shall no longer be deemed made once such Equity Interest or asset is so
conveyed, sold, leased, assigned, transferred or disposed of.

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or

 

161



--------------------------------------------------------------------------------

the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable Law).

SECTION 10.20. USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA PATRIOT Act.

SECTION 10.21. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

 

162



--------------------------------------------------------------------------------

SECTION 10.22. Securitization Acknowledgement. Each Agent, Lender and Issuing
Bank hereby acknowledges and agrees to the terms of Section 7.20 of the
Collateral Agreement.

[Signature Pages Follow]

 

163



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

DOMUS INTERMEDIATE HOLDINGS CORP., By:  

/s/ Richard A. Smith

Name:   Richard A. Smith Title:   President REALOGY CORPORATION, By:  

/s/ Richard A. Smith

Name:   Richard A. Smith Title:   President

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Marian N. Schulman

Name:   Marian N. Schulman Title:   Managing Director

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Signature page to

Domus Intermediate Holdings Corp. &

Realogy Corporation 2007 Credit Agreement

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH                                      
       By:  

/s/ Ian Nalitt

Name:   Ian Nalitt Title:   Vice President By:  

/s/ James Neira

Name:   James Neira Title:   Associate

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Signature page to

Domus Intermediate Holdings Corp. &

Realogy Corporation 2007 Credit Agreement

 

BEAR STEARNS CORPORATE LENDING INC., as Lender By:  

/s/ Victor Bulzachelli

Name:   Victor Bulzachelli Title:   Vice President

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Signature page to

Domus Intermediate Holdings Corp. &

Realogy Corporation 2007 Credit Agreement

 

CITICORP NORTH AMERICA, INC. as a Documentation Agent and as a Lender By:  

/s/ Aaron Dannenberg

Name:   Aaron Dannenberg Title:   Vice President

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Signature page to

Domus Intermediate Holdings Corp. &

Realogy Corporation 2007 Credit Agreement

 

BARCLAYS BANK PLC By:  

/s/ Phil Capparis

Name:   Phil Capparis Title:   Director

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Signature page to

Domus Intermediate Holdings Corp. &

Realogy Corporation 2007 Credit Agreement

 

CALYON NEW YORK BRANCH By:  

/s/ Rod Hurst

Name:   Rod Hurst Title:   Managing Director By:  

/s/ Yuri Muzichenko

Name:   Yuri Muzichenko Title:   Director

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Signature page to

Domus Intermediate Holdings Corp. &

Realogy Corporation 2007 Credit Agreement

 

Sumitomo Mitsui Banking Corporation By:  

/s/ Natsuhiro Samejima

Name:   Natsuhiro Samejima Title:   Senior Vice President

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

Signature page to

Domus Intermediate Holdings Corp. &

Realogy Corporation 2007 Credit Agreement

 

Mizuho Corporate Bank, Ltd. By:  

/s/ James R. Fayen

Name:   James R. Fayen Title:   Deputy General Manager

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of April 10, 2007 (as the
same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement”), among DOMUS INTERMEDIATE HOLDINGS CORP., a Delaware
corporation (“Holdings”), REALOGY CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS party thereto from time to time, JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders (“Administrative Agent”), CREDIT
SUISSE, as syndication agent, and the other parties thereto. Terms defined in
the Credit Agreement are used herein with the same meanings.

1. The Assignor hereby irrevocably sells and assigns, without recourse, to the
Assignee, and the Assignee hereby irrevocably purchases and assumes, without
recourse, from the Assignor, effective as of the Effective Date set forth below
(the “Effective Date”) (but not prior to the registration of the information
contained herein in the Register pursuant to Section 10.04(b)(iv) of the Credit
Agreement), the interests set forth below (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Documents, including, without limitation, the amounts and percentages set forth
below of (i) the Commitments of the Assignor on the Effective Date set forth
below, (ii) the Loans owing to the Assignor which are outstanding on the
Effective Date. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date and (iii) the Credit-Linked
Deposits held by the Administrative Agent on the Assignor’s behalf on the
Effective Date.

2. By executing and delivering this Assignment and Acceptance, the assigning
Lender hereunder and the Assignee hereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:

(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned hereby free and clear of any adverse claim and that
its Term Loan B Commitment and Revolving Facility Commitment, and the
outstanding balances of its Credit-Linked Deposits, Term Loans and Revolving
Facility Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth in this Assignment and Acceptance;
(ii) except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto, or the
financial condition of Holdings, the Borrower or any Subsidiary or the
performance or observance by Holdings, the Borrower or any Subsidiary of any of
its obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto; (iii) the Assignee represents
and warrants that (a) it is legally authorized and has taken all action
necessary to enter into this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (b) it satisfies the



--------------------------------------------------------------------------------

requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender;
(iv) the Assignee confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 of the Credit Agreement (or delivered pursuant to Section 5.04 of
the Credit Agreement), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (v) the Assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (vi) the Assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and each other Loan Document as are
delegated to the Administrative Agent by the terms of the Credit Agreement and
the other Loan Documents, together with such powers as are reasonably incidental
thereto; and (vii) the Assignee hereby agrees that it will perform in accordance
with their terms all the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender. From and after the Effective
Date (i) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and the other Loan Documents and, to the extent of the
interests assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the Loan Documents and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

3. Pursuant to Section 10.04(b)(ii) of the Credit Agreement, this Assignment and
Acceptance is being delivered to the Administrative Agent together with (i) a
processing and recordation fee of $3,500, (ii) any forms referred to in
Section 2.17 of the Credit Agreement, duly completed and executed by such
Assignee and (iii) if the Assignee is not already a Lender under the Credit
Agreement, a completed Administrative Questionnaire.

4. This Assignment and Assumption shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Acceptance
shall be governed by and construed in accordance with the laws of the State of
New York.

Legal Name of Assignor (“Assignor”):                                    
                                         
                                                        

Legal Name of Assignee (“Assignee”):                                    
                                         
                                                        

[and is a Lender or an Affiliate/Approved Fund of [identify Lender]1]

 

1 Select as applicable.

 

2



--------------------------------------------------------------------------------

Assignee’s Address for Notices:                    Effective Date of Assignment:
    

[TO BE INSERTED BY ADMINISTRATIVE AGENT AND

WHICH SHALL BE THE EFFECTIVE DATE OF

RECORDATION OF TRANSFER IN THE REGISTER

THEREFORE.]

 

Facility Assigned

  

Aggregate Principal

Amount of

Commitments/Loans/

Credit-Linked

Deposits for all

Lenders2

   Principal of
Commitments/
Loans/Credit-
Linked Deposits
Assigned    Percentage Assigned of
Commitments/Loans/ Credit-
Linked Deposits

Revolving Facility

Commitments/Loans

   $    $    %

Delayed Draw Term B

Commitments

   $    $    %

Term B Loans

   $    $    %

Credit-Linked

Deposits

   $    $    %

Swingline Loans

   $    $    %

The Assignee shall deliver to the Administrative Agent an Administrative
Questionnaire in a form approved by the Administrative Agent in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

[Remainder of page intentionally left blank]

 

 

2 Amount of Commitments, Loans and/or Credit-Linked Deposits assigned is
governed by Section 10.04 of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:

 

                                         , as Assignor

   

Accepted*/3

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

by:           By:        

Name:

Title:

     

Name:

Title:

 

                                         , as Assignee     [REALOGY CORPORATION,
as Borrower]4 by:         By:      

Name:

Title:

     

Name:

Title:

 

*/ To be completed to the extent consents are required under Section 10.04(b)(i)
of the Credit Agreement.

 

3 Consent of the Administrative Agent shall not be required for an assignment of
all or any portion of a Term Loan or Credit-Linked Deposit to a Lender, an
Affiliate of a Lender or an Approved Fund.

 

4 Consent of the Borrower shall not be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Sections 8.01(b), (c), (h) or (i) has occurred and is continuing, any other
person.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING REQUEST

Date:5                     ,             

 

To: JPMorgan Chase Bank, N.A.

[Address]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of April 10, 2007 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Realogy Corporation (the “Borrower”), Domus
Intermediate Holdings Corp., (“Holdings”), the Lenders party thereto from time
to time, JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), and the other financial institutions
party thereto. Terms defined in the Credit Agreement, wherever used herein,
unless otherwise defined herein, shall have the same meanings herein as are
prescribed by the Credit Agreement. This notice constitutes a Borrowing Request,
and the Borrower hereby requests a Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such Borrowing requested hereby:

 

  1. The Borrowing will be a Borrowing of                      Loans.6

 

  2. The Business Day of the proposed Borrowing is:                     .

 

  3. The aggregate amount of the proposed Borrowing is: $            .

 

  4. The Borrowing is comprised of $             of ABR Loans and $            
of the Eurocurrency Loans.

 

  5. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be                      months.

 

  6. The location and number of Borrower’s account to which the proceeds of such
Borrowing are to be disbursed is                     .

 

 

5 Notice must be received by the Administrative Agent by telephone (confirmed
promptly by delivery of a Borrowing Request by hand or by telecopy) no later
than (a) 12:00 p.m., Local Time, three Business Days prior to the proposed
Borrowing in the case of a Eurocurrency Borrowing and (b) 11:00 a.m., Local
Time, on the date of the proposed Borrowing (which shall be a Business Day), in
the case of an ABR Borrowing; provided, that any such notice of an ABR Revolving
Facility Borrowing to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing.

6 Revolving Facility Loans, Initial Term B Loans, Delayed Draw Term B Loans or
Incremental Term Loans. Indicate whether Incremental Term Loans are to be Term B
Loans or Other Term Loans.



--------------------------------------------------------------------------------

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement executed as of the date set forth above. [The Borrower named below
hereby represents and warrants that the conditions specified in paragraphs
(b) and (c) of Section 4.01 of the Credit Agreement are satisfied.]7 8

[Signature Pages Follow]

 

 

7 To be deleted in respect of any Borrowing Request for Delayed Draw Term B
Loans.

8 For any Borrowing Request delivered prior to the Closing Date, insert the
following new paragraph: “The term “Credit Agreement” as used herein shall be
deemed to refer to the draft credit agreement dated [                    ]
[    ], 2007, and this Borrowing Request shall be deemed submitted as if the
Credit Agreement were effective. In such case, to induce each of the Lenders to
make Eurocurrency Loans under the Credit Agreement notwithstanding that the
Credit Agreement has not yet become effective, we hereby agree to compensate
each Lender for any loss, cost and expense attributable to the failure of such
Eurocurrency Loans to be borrowed on the Closing Date for any reason, such
compensation to be in the amount, and determined in the manner, contemplated by
Section 2.16 of the Credit Agreement.”

 

2



--------------------------------------------------------------------------------

Very truly yours, REALOGY CORPORATION, By:       Name:   Title:

 

 

[Signature Page to Form of Borrowing Request]



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SWINGLINE BORROWING REQUEST

Date:9                     ,             

To: JPMorgan Chase Bank, N.A.

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of April 10, 2007 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Realogy Corporation (the “Borrower”), Domus
Intermediate Holdings Corp., (“Holdings”), the Lenders party thereto from time
to time, JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), Credit Suisse, as syndication agent,
and the other financial institutions parties thereto. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. This
notice constitutes a Swingline Borrowing Request, and the Borrower hereby
requests a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such Borrowing
requested hereby:

The Business Day of the proposed Swingline Borrowing is:                     .

The aggregate amount of the proposed Swingline Borrowing is: $            .

The location and number of the account to which the proceeds of such Swingline
Borrowing are to be deposited is                     .

This Swingline Borrowing Request is issued pursuant to and is subject to the
Credit Agreement executed as of the date set forth above. The Borrower named
below hereby represents and warrants that the conditions specified in paragraphs
(b) and (c) of Section 4.01 of the Credit Agreement are satisfied.

[Signature Page Follows]

 

9 Notification must be received by the Administrative Agent and the Swingline
Lender by telephone (confirmed by a Swingline Borrowing Request by telecopy),
not later than 1:00 p.m., Local Time, on the day of the proposed Swingline
Borrowing.



--------------------------------------------------------------------------------

Very truly yours,

REALOGY CORPORATION,

By:

 

 

  Name:   Title:

[Signature Page to Form of Swingline Borrowing Request]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

Date:                     ,             

 

To: JPMorgan Chase Bank, N.A.

 

     [Address]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of April 10, 2007 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Realogy Corporation (the “Borrower”), Domus
Intermediate Holdings Corp., (“Holdings”), the Lenders party thereto from time
to time, JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), and the other financial institutions
party thereto. Terms defined in the Credit Agreement, wherever used herein,
unless otherwise defined herein, shall have the same meanings herein as are
prescribed by the Credit Agreement.

This notice constitutes an Interest Election Request, and the Borrower hereby
irrevocably requests that effective on                     10:

$[            ] of the presently outstanding principal amount of the [INDENTIFY
APPLICABLE BORROWING(S)]11, and all presently being maintained as [ABR /
Eurocurrency] [Term / Revolving] Loans,

be [converted into] [continued as] [Eurocurrency Loans having an Interest Period
of [one/two/three/six[/nine/twelve]12 months] [ABR Loans].

This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement executed as of the date set forth above.

[Signature Page Follows]

 

10 Notice must be received by the Administrative Agent by telephone (confirmed
promptly by delivery of an Interest Election Request by hand or by telecopy) no
later than (a) 12:00 p.m., Local Time, three Business Days prior to the proposed
continuance/conversion to a Eurocurrency Loan and (b) 11:00 a.m., Local Time, on
the date of the proposed conversion to an ABR Loan (which must be a Business
Day).

11 Applies to Revolving Facility Loans, Initial Term B Loans, Delayed Draw Term
B Loans, Incremental Term Loans or Other Term Loans. This request does not apply
to Swingline Loans.

12 Nine and twelve month Interest Periods permitted only if all Lenders consent
thereto.

 

6



--------------------------------------------------------------------------------

Very truly yours,

REALOGY CORPORATION,

By:

 

 

  Name:   Title:

[Signature Page to Form of Interest Election Request]



--------------------------------------------------------------------------------

SCHEDULE 1.01A

CERTAIN SUBSIDIARIES

Cartus Pty Ltd. (Australia)

Cendant Global Services East B.V. (The Netherlands)

Cendant Global Services, B.V. (The Netherlands)

HFS Mobility Services Inc. (Ontario)

PHH Network Services S.A. de C.V. (Mexico)

Cartus Puerto Rico Corporation (Puerto Rico)

Burrow Escrow Services, Inc. (California)*

West Coast Escrow Company (California)*

The NRT Foundation, Inc. (Delaware; not for profit)

Henry S. Miller Real Estate Institute, Inc. (Texas)

Providence Title Company (Texas)

 

 

 

* See Schedule 6.02(A)

* See Schedule 6.02(A)

 

1



--------------------------------------------------------------------------------

SCHEDULE 1.1AA

CERTAIN DOMESTIC SUBSIDIARIES

APEX Real Estate Information Services Alabama, L.L.C.

Prime Commercial, Inc.

Realty Stars, Ltd.

 

2



--------------------------------------------------------------------------------

SCHEDULE 1.01B

MORTGAGED PROPERTIES

None.

 

3



--------------------------------------------------------------------------------

SCHEDULE 1.01C

EXISTING LETTERS OF CREDIT

 

Issue Date

   Expiry Date    LC Number    Bank    Amount   

Beneficiary

9/20/2000    9/20/2007    P-205816    JPMorgan Chase    $ 1,000,000.00   

Cornhill Insurance PLC T/A

Allianz Cornhill International

c/o Mr. Alex Campbell

Manager- Global Risks

27 Leadenhall Street

London EC3A 1AA

9/5/2001    12/31/2007    P-217344    JPMorgan Chase    $ 500,000.00   

Virginia Surety Company, Inc.

1000 North Milwaukee Avenue

Glenview, IL 60025

4/17/2002    4/17/2008    P-224510    JPMorgan Chase    $ 342,000.00   

Lumbermans Mutual Casualty Company

American Motorists Insurance Company

American Manufacturers Mutual Insurance Company

American Protection Insurance Company

Att: Cash Management, 12 NWC

One Kemper Drive

Long Grove, IL 60049

4/17/2002    4/17/2008    P-224511    JPMorgan Chase    $ 800,000.00   

Liberty Mutual Insurance Company

H.O. Financial - Credit

175 Berkeley Street

Boston, MA 02117

Attn: S.J. Whalen - Securities Analyst

4/17/2002    4/17/2008    P-224517    JPMorgan Chase    $ 646,748.67   

Broadway 660 Madison Fee LLC

c/o Broadway Partners

375 Park Ave, Suite 2107

New York, NY. 10152

4/17/2002    4/17/2008    P-224518    JPMorgan Chase    $ 186,000.00   

Broadway Landmark Corporation

490 Broadway

New York, NY 10012

9/30/2003    9/28/2007    P-241627    JPMorgan Chase    $ 280,000.00   

Sterling Bank

P.O. Box 569787

Dallas, TX 75356-9787

Attn: J. Brigham North, CEO

Mailed to: 1250 W. Mockingbird, Suite100

Dallas, TX 75247

 

4



--------------------------------------------------------------------------------

Issue Date

   Expiry Date    LC Number    Bank    Amount   

Beneficiary

5/17/2004    5/17/2007    P-248159    JPMorgan Chase    $ 1,600,000.00   

38 East 61st Street, LLC C/O

Mosbacher Properties

545 Madison Avenue, 12th Floor

New York, NY 10022

Attn: Arline Vogel

9/19/2006    10/10/2007    TPTS-282619    JPMorgan Chase    $ 3,662,100.00   

American Casualty Insurance Company of Reading PA

333 S. Wabash

Chicago, IL 60604

10/16/2006    10/10/2007    TPTS-287149    JPMorgan Chase    $ 100,000.00   

Jordon Common Fundings, LLC

Operations Manager

9350 South 150 East, Suite 1000

Sandy, Utah 84070

2/1/2007    12/31/2007    TPTS-308585    JPMorgan Chase    $ 450,000.00   

Levi Strauss and Co.

A Delaware Corporation

Attn: Real Estate Manager

1155 Battery Street

San Francisco, CA 94111

2/9/1999    2/9/2008    TPTS-394398    JPMorgan Chase    $ 13,201,178.00   

Swiss Reinsurance America Corporation

237 Park Avenue

New York, NY 10017

Attn: Vicki Mace, Senior Credit Officer

12/17/2004    12/14/2007    P-617261    JPMorgan Chase    $ 692,545.00   

888 Seventh Avenue LLC

c/o Vornado Office Management LLC

210 Route 4 East

Paramus, NJ 07652

Attn: Senior Financial Officer - Office Division

         Total JPMorgan


US Outstanding

   $ 23,460,571.67    11/29/2006    7/15/2008    TPTS-296698    JPMorgan Chase
   $ 4,985,914.55   

Citibank, N.A. India Branches

Jeevan Vihar, 3, Sansad Marg

New Delhi 110001

India

 

5



--------------------------------------------------------------------------------

Issue Date

   Expiry Date    LC Number    Bank    Amount   

Beneficiary

1/4/2007    7/15/2008    TPTS-299315    JPMorgan Chase    $ 5,911,434.72   

Citibank, N.A. Indian Branches

Jeevan Vihar, 3, Sansad Marg

New Delhi 110001

India

         Total JPMorgan
International    $ 10,897,349.27             Total
Outstanding    $ 34,357,920.94   

 

6



--------------------------------------------------------------------------------

SCHEDULE 1.01D

IMMATERIAL SUBSIDIARIES

APEX Real Estate Information Services Alabama, L.L.C.

Prime Commercial, Inc.

Realty Stars, Ltd.

 

7



--------------------------------------------------------------------------------

SCHEDULE 1.01E

REFINANCED INDEBTEDNESS

Indebtedness in the outstanding principal amount of approximately $600 million
under the Credit Agreement, dated as of May 25, 2006, by and among Realogy
Corporation, as borrower, the lenders referred to therein, JPMorgan Chase Bank,
N.A., as administrative agent, Calyon New York Branch, as syndication agent, The
Bank of Nova Scotia, Barclays Bank Plc and The Bank of Tokyo-Mitsubishi UFJ,
Ltd, New York Branch, as documentation agents and Citicorp USA, Inc., as
co-documentation agent.

Existing Senior Notes

 

8



--------------------------------------------------------------------------------

SCHEDULE 1.01F

SUBSIDIARY LOAN PARTY

 

Kendall, Potter and Mann, Realtors, Inc.

Burrow Escrow Services, Inc.

Cosby-Tipton Real Estate, Inc.

Associates Realty, Inc.

Fred Sands School of Real Estate

Mid-Exchange, Inc.

West Coast Escrow Company

C21 TM Corp.

Valley of California, Inc.

AFS Mortgage

R.J. Young Co.

Guardian Title Company

Coldwell Banker Residential Brokerage Company

Associates Realty Network

CB TM Corp.

Coldwell Banker Residential Referral Network (a California corporation)

West Coast Escrow Closing Co.

Coldwell Banker Residential Real Estate, Inc.

National Coordination Alliance, Inc.

Coldwell Banker Real Estate Corporation

Summit Escrow

A Market Place, Inc.

Equity Title Company

Realogy Operations, Inc.

ERA TM Corp.

Associates Investments

Realogy Franchise Group, Inc.

Cartus Partner Corporation

Title Resources Incorporated

ERA Franchise Systems, Inc.

Guardian Holding Company

Title Resource Group Affiliates Holdings, Inc.

NRT Settlement Services of Missouri, Inc.

LMS (Delaware) Corp.

Hickory Title, LLC

 

9



--------------------------------------------------------------------------------

Keystone Closing Services LLC

NRT The Condo Store Incorporated

Realogy Services Venture Partner, Inc.

St. Joe Title Services, LLC

Realogy Global Services, Inc.

Real Estate Services, Inc.

Realogy Services Group LLC

Charter Title, LLC

Sotheby’s International Realty Referral Company, LLC

Realogy Franchise Finance, Inc.

Equity Title Messenger Service Holding Company

Realogy Licensing, Inc.

CGRN, Inc.

Sotheby’s International Realty Affiliates, Inc.

Sotheby’s International Realty Licensee Corporation

Title Resource Group Services Corporation

Realogy Intellectual Property Holdings I, Inc.

Realogy Intellectual Property Holdings II, Inc.

Coldwell Banker King Thompson Auction Services, Inc.

First California Escrow Corporation

The Sunshine Group Limited Partnership

Patriot Settlement Services, LLC

Cartus Corporation

Coldwell Banker Residential Brokerage Pardoe, Inc.

Franchise Settlement Services, Inc.

FedState Strategic Consulting, Incorporated

Gulf South Settlement Services, LLC

Mid-State Escrow Corporation

Grand Title, LLC

NRT Settlement Services of Texas, Inc.

FSA Membership Services, LLC

NRT Commercial, Inc.

Coldwell Banker Corporation

NRT Relocation LLC

Coldwell Banker Residential Brokerage, Inc.

Pacific Access Holding Company, LLC

Coldwell Banker Residential Brokerage Corporation

Texas American Title Company of Corpus Christi

 

10



--------------------------------------------------------------------------------

Scranton Abstract, LLC

NRT Sunshine Inc.

NRT Utah, Inc.

NRT Chicago LLC

CDRE TM Corp.

Advantage Title & Insurance, LLC

Rocky Mountain Settlement Services, LLC

NRT Arizona, Inc.

Corcoran MLS Holdings, LLC

NRT Commercial Utah, Inc.

Premier Settlement Services, LLC

NRT Incorporated

Lincoln Settlement Services, LLC

NRT Columbus, Inc.

Title Resource Group Holdings, Inc.

NRT New York, Inc.

Oncor International LLC

NRT Arizona Commercial, Inc.

NRT Arizona Exito, Inc.

NRT Arizona Referral, Inc.

Title Resource Group LLC

Century 21 Real Estate LLC

NRT New England Incorporated

NRT Hawaii Referral, LLC

Career Development Center, LLC

TBR Settlement Services, LLC

Batjac Real Estate Corp.

The Sunshine Group, Ltd.

Cook-Pony Farm Real Estate, Inc.

Corcoran Group—Brooklyn Landmark, LLC

The Corcoran Group Eastside, Inc.

Alpha Referral Network, Inc.

TAW Holding Inc.

NRT Texas, Inc.

Texas American Title Company of Austin

South Land Title Co., Inc.

ATCOH Holding Company

Referral Network Inc.

 

11



--------------------------------------------------------------------------------

Processing Solutions, Incorporated

South-Land Title of Montgomery County, Inc.

Texas American Title Company

NRT Texas Real Estate Services, Inc.

American Title Company of Houston

Colorado Commercial, LLC

Guardian Title Agency, LLC

Referral Network, LLC

NRT Colorado, Inc.

Bob Tendler Real Estate, Inc.

William Orange Realty, Inc.

Real Estate Referral, Inc.

Hillshire House, Incorporated

The Four Star Corp.

Signature Properties, Inc.

Soleil Florida Corp.

Central Florida Title Company

Terramar Guaranty Title & Trust, Inc.

Florida’s Preferred School of Real Estate, Inc.

Referral Network, Inc. (a Florida corporation)

St. Joe Title Services, Inc.

St Joe Real Estate Services, Inc.

Referral Associates of Florida, Inc.

Allmon, Tiernan & Ely, Inc.

Pacific Properties Referrals, Inc.

Coldwell Banker Pacific Properties, Ltd.

Coldwell Banker Commercial Pacific Properties, Ltd.

Coldwell Banker Residential Brokerage Insurance Agency of Maine, Inc.

Dewolfe Realty Affiliates

The Miller Group, Inc.

NRT Mid-Atlantic, Inc.

Real Estate Referrals, Inc.

NRT Mid-Atlantic Title Services, LLC

NRT Insurance Agency, Inc.

Trust of New England, Inc.

Referral Associates of New England, Inc.

DeWolfe Relocation Services, Inc.

Cotton Real Estate, Inc.

 

12



--------------------------------------------------------------------------------

The DeWolfe Company, Inc.

The DeWolfe Companies, Inc.

Sotheby’s International Realty, Inc.

Burnet Title, Inc.

Burnet Realty Inc. (a Minnesota corporation)

Home Referral Network, Inc.

Burnet Title, LLC

NRT Missouri, Inc.

ERA General Agency Corporation

NRT Missouri Referral Network, Inc.

Pacesetter Nevada, Inc.

Market Street Settlement Group, Inc.

ERA General Agency of New Jersey, Inc.

Coldwell Banker Real Estate Services, Inc.

Burgdorff Referral Associates, Inc.

Douglas and Jean Burgdorff, Inc.

Burnet Title of Ohio, LLC

NRT Commercial Ohio Incorporated

Secured Land Transfers, Inc.

Jack Gaughen, Inc.

Associated Client Referral Corp.

APEX Real Estate Information Services, LLC

APEX Real Estate Information Services, LLP

Coldwell Banker Real Estate, Inc.

Coldwell Banker Residential Referral Network, Inc. (a Pennsylvania corporation)

J.W. Riker - Northern R.I., Inc.

Burnet Realty, Inc. (a Wisconsin corporation)

Coldwell Banker Residential Real Estate Services of Wisconsin, Inc.

 

13



--------------------------------------------------------------------------------

SCHEDULE 1.01G

UNRESTRICTED SUBSIDIARIES

None.

 

14



--------------------------------------------------------------------------------

SCHEDULE 1.01H

EXISTING JOINT VENTURES

Majority-owned Joint Ventures

 

Atlantic Title & Trust, LLC

Associate Title, LLC

Baldwin County Settlement Services, LLC

Burnet Title of Indiana, LLC

Cambridge Settlement Services.Com, LLC

First Advantage Title, LLC

First Place Title, LLC

Island Settlement Services, LLC

Keystone Title, LLC

King Title Services, LLC

Lehigh Title, LLC

Lincoln Title, LLC

Mercury Settlement Services, LLC

Metro Title, LLC

NRT Title Agency, LLC

NRT Title Services of Maryland, LLC

Platinum Title & Settlement Services, LLC

Professionals’ Title Company, LLC

Quality Title, LLC

Residential Title Agency, LLC

Riverbend Title, LLC

Security Settlement Services, LLC

Skyline Title, LLC

St. Mary’s Title Services, LLC

Sunland Title, LLC

Susquehanna Land Transfers, LLC

 

15



--------------------------------------------------------------------------------

The Masiello Group Closing Services, LLC

The Sunshine Group (Florida) Ltd. Corp.

The Sunshine Group (Florida) Limited Partnership

West Coast Valencia Escrow Company, Inc.

Minority-owned Joint Ventures

Catalina Title LLC

Censtar Title Insurance Company

Cornerstone Title Company

Equity Title Agency, Inc.

NEWMLS LLC

NRT Titles Services of Virginia, LLC

Pacific Escrow Group, Inc.

PHH Home Loans, LLC

Progressive Holding Company

Property I.D. Associates, LLC

Regency Title Company, L.L.C.

Title Info Now, LLC

 

16



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Loan and Commitment      Initial Term B
Loan    Delayed Draw
Term B Loan    Revolving
Facility    Synthetic L/C
Credit Linked
Deposit

JPMorgan Chase Bank, N.A.

   $ 581,969,200    $ 453,840,000    $ 184,000,000    $ 174,678,800

Credit Suisse, Cayman Islands

   $ 581,969,200    $ 453,840,000    $ 184,000,000    $ 174,678,800

Bear Stearns Corporate Lending Inc.

   $ 204,940,767    $ 159,820,000    $ 98,250,000    $ 61,513,233

Citicorp North America, Inc.

   $ 195,554,166    $ 152,500,000    $ 93,750,000    $ 58,695,834

Barclays Bank PLC

   $ 138,666,667    $ 0    $ 100,000,000    $ 37,333,333

Calyon New York Branch

   $ 130,000,000    $ 0    $ 50,000,000    $ 0

Sumitomo Mitsui Banking Corporation

   $ 56,900,000    $ 0    $ 25,000,000    $ 18,100,000

Mizuho Corporate Bank, Ltd.

   $ 60,000,000    $ 0    $ 15,000,000    $ 0

Totals

   $ 1,950,000,000    $ 1,220,000,000    $ 750,000,000    $ 525,000,000

 

17



--------------------------------------------------------------------------------

SCHEDULE 3.01

ORGANIZATION AND GOOD STANDING

None.

 

18



--------------------------------------------------------------------------------

SCHEDULE 3.04

GOVERNMENTAL APPROVALS

None.

 

19



--------------------------------------------------------------------------------

SCHEDULE 3.07(B)

INTELLECTUAL PROPERTY

None.

 

20



--------------------------------------------------------------------------------

SCHEDULE 3.08

SUBSIDIARIES

Wholly-owned U.S. Subsidiaries

 

Name of Entity

   Jurisdiction of
Organization   

Ownership

APEX Real Estate Information Services Alabama, L.L.C.

   Alabama    APEX Real Estate Information Services, LLP - 100%

Kendall, Potter and Mann, Realtors, Inc.

   California    Valley of California, Inc. - 100%

Burrow Escrow Services, Inc.

   California    Title Resource Group LLC - 100%

Cosby-Tipton Real Estate, Inc.

   California    Coldwell Banker Residential Brokerage Company - 100%

Associates Realty, Inc.

   California    Associates Investments - 100%

Fred Sands School of Real Estate

   California    Coldwell Banker Residential Brokerage Corporation - 100%

Mid-Exchange, Inc.

   California    Title Resource Group LLC - 100%

West Coast Escrow Company

   California    NRT Incorporated - 100%

C21 TM Corp.

   California    Realogy Intellectual Property Holdings I, Inc. - 50% Realogy
Intellectual Property Holdings II, Inc. - 50%

Valley of California, Inc.

   California    Coldwell Banker Residential Brokerage Corporation - 100%

AFS Mortgage

   California    Realogy Operations, Inc. - 100%

R.J. Young Co.

   California    Sotheby’s International Realty, Inc. - 100%

Guardian Title Company

   California    Guardian Holding Company - 100%

Coldwell Banker Residential Brokerage Company

   California    Coldwell Banker Residential Brokerage Corporation - 100%

Associates Realty Network

   California    Associates Realty, Inc. - 100%

CB TM Corp.

   California    Realogy Intellectual Property Holdings I, Inc. - 50% Realogy
Intellectual Property Holdings II, Inc. - 50%

Coldwell Banker Residential Referral Network

   California    Coldwell Banker Residential Brokerage Corporation - 100%

West Coast Escrow Closing Co.

   California    Title Resource Group Affiliates Holdings, Inc. - 100%

 

21



--------------------------------------------------------------------------------

Name of Entity

   Jurisdiction of
Organization   

Ownership

Coldwell Banker Residential Real Estate, Inc.

   California    Coldwell Banker Residential Brokerage Corporation - 100%

National Coordination Alliance, Inc.

   California    Title Resource Group LLC - 100%

Coldwell Banker Real Estate Corporation

   California    Coldwell Banker Corporation - 100%

Summit Escrow

   California    Associates Investments - 100%

A Market Place, Inc.

   California    Coldwell Banker Residential Brokerage Company - 100%

Equity Title Company

   California    NRT Incorporated - 100%

Realogy Operations, Inc.

   California    Realogy Services Group LLC - 100%

ERA TM Corp.

   California    Realogy Intellectual Property Holdings I, Inc. - 50% Realogy
Intellectual Property Holdings II, Inc. - 50%

Associates Investments

   California    Realogy Services Group LLC - 100%

Realogy Franchise Group, Inc.

   Delaware    Realogy Services Group LLC

Cartus Partner Corporation

   Delaware    Cartus Corporation - 100%

Title Resources Incorporated

   Delaware    TAW Holding Inc. - 100%

ERA Franchise Systems, Inc.

   Delaware    Realogy Services Group LLC - 100%

Guardian Holding Company

   Delaware    Title Resource Group LLC - 100%

Title Resource Group Affiliates Holdings, Inc.

   Delaware    Title Resource Group Holdings, Inc. - 100%

NRT Settlement Services of Missouri, Inc.

   Delaware    Title Resource Group LLC - 100%

LMS (Delaware) Corp.

   Delaware    NRT Sunshine Inc. - 100%

Hickory Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

Keystone Closing Services LLC

   Delaware    Title Resource Group LLC - 100%

NRT The Condo Store Incorporated

   Delaware    NRT Incorporated - 100%

Realogy Services Venture Partner, Inc.

   Delaware    Realogy Services Group LLC - 100%

St. Joe Title Services, LLC

   Delaware    Title Resource Group LLC - 100%

Realogy Global Services, Inc.

   Delaware    Realogy Services Group LLC - 100%

Real Estate Services, Inc.

   Delaware    NRT Incorporated - 100%

Realogy Services Group LLC

   Delaware    Realogy Corporation - 100%

 

22



--------------------------------------------------------------------------------

Name of Entity

   Jurisdiction of
Organization   

Ownership

Charter Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

Sotheby’s International Realty Referral Company, LLC

   Delaware    Sotheby’s International Realty, Inc. - 100%

Realogy Franchise Finance, Inc.

   Delaware    Realogy Services Group LLC - 100%

Equity Title Messenger Service Holding Company

   Delaware    Title Resource Group LLC - 100%

Realogy Licensing, Inc.

   Delaware    Realogy Services Group LLC - 100%

CGRN, Inc.

   Delaware    Realogy Services Group LLC - 100%

Sotheby’s International Realty Affiliates, Inc.

   Delaware    Realogy Services Group LLC - 100%

Sotheby’s International Realty Licensee Corporation

   Delaware    Realogy Services Group LLC - 100%

Title Resource Group Services Corporation

   Delaware    St. Joe Title Services, Inc. - 100%

Realogy Intellectual Property Holdings I, Inc.

   Delaware    Realogy Services Group LLC - 100%

Realogy Intellectual Property Holdings II, Inc.

   Delaware    Realogy Services Group LLC - 100%

Coldwell Banker King Thompson Auction Services, Inc.

   Delaware    Coldwell Banker Residential Real Estate, Inc. - 100%

First California Escrow Corporation

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

The Sunshine Group Limited Partnership

   Delaware   

The Sunshine Group, Ltd. - 1%

LMS (Delaware) Corp. - 99%

Patriot Settlement Services, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

Cartus Corporation

   Delaware    Realogy Services Group LLC - 100%

Coldwell Banker Residential Brokerage Pardoe, Inc.

   Delaware    NRT Incorporated - 100%

Franchise Settlement Services, Inc.

   Delaware    Title Resource Group LLC - 100%

FedState Strategic Consulting, Incorporated

   Delaware    Realogy Operations, Inc. - 100%

Gulf South Settlement Services, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

Mid-State Escrow Corporation

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

 

23



--------------------------------------------------------------------------------

Name of Entity

   Jurisdiction of
Organization   

Ownership

Grand Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

NRT Settlement Services of Texas, Inc.

   Delaware    Title Resource Group LLC - 100%

FSA Membership Services, LLC

   Delaware    Realogy Services Group LLC - 100%

NRT Commercial, Inc.

   Delaware    NRT Incorporated - 100%

Coldwell Banker Corporation

   Delaware    Realogy Services Group LLC - 100%

NRT Relocation LLC

   Delaware    Realogy Operations, Inc. - 100%

Coldwell Banker Residential Brokerage, Inc.

   Delaware    NRT Incorporated - 100%

Pacific Access Holding Company, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

Coldwell Banker Residential Brokerage Corporation

   Delaware    NRT Incorporated - 100%

Texas American Title Company of Corpus Christi

   Delaware    Texas American Title Company - 100%

Scranton Abstract, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

NRT Sunshine Inc.

   Delaware    NRT Incorporated - 100%

NRT Utah, Inc.

   Delaware    NRT Incorporated - 100%

NRT Chicago LLC

   Delaware    NRT Incorporated - 100%

CDRE TM Corp.

   Delaware    NRT Incorporated - 100%

Advantage Title & Insurance, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

Rocky Mountain Settlement Services, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

NRT Arizona, Inc.

   Delaware    NRT Incorporated - 100%

Corcoran MLS Holdings, LLC

   Delaware    NRT New York, Inc. - 100%

NRT Commercial Utah, Inc.

   Delaware    NRT Incorporated - 100%

Premier Settlement Services, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

NRT Incorporated

   Delaware    Realogy Services Group LLC - 100%

Lincoln Settlement Services, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

NRT Columbus, Inc.

   Delaware    Coldwell Banker Residential Real Estate, Inc. - 100%

Title Resource Group Holdings, Inc.

   Delaware    Title Resource Group LLC - 100%

 

24



--------------------------------------------------------------------------------

Name of Entity

   Jurisdiction of
Organization   

Ownership

NRT New York, Inc.

   Delaware    NRT Incorporated - 100%

Oncor International LLC

   Delaware    Realogy Franchise Group, Inc. - 100%

NRT Arizona Commercial, Inc.

   Delaware    NRT Arizona, Inc. - 100%

NRT Arizona Exito, Inc.

   Delaware    NRT Arizona, Inc. - 100%

NRT Arizona Referral, Inc.

   Delaware    NRT Arizona, Inc. - 100%

Title Resource Group LLC

   Delaware    Realogy Services Group LLC - 100%

Century 21 Real Estate LLC

   Delaware    Realogy Services Group LLC - 100%

NRT New England Incorporated

   Delaware    NRT Incorporated - 100%

NRT Hawaii Referral, LLC

   Delaware    NRT Incorporated - 100%

Career Development Center, LLC

   Delaware    NRT Arizona, Inc. - 100%

TBR Settlement Services, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 100%

Realogy Cavalier Holdco, LLC1

   Delaware    Cartus Corporation - 100%

Cartus Relocation Corporation2

   Delaware    Cartus Corporation - 100%

Kenosia Funding, LLC3

   Delaware    Cartus Relocation Corporation - 100%

Cartus Financial Corporation4

   Delaware    Cartus Corporation - 100%

Apple Ridge Funding LLC5

   Delaware    Apple Ridge Services Corporation - 100%

Apple Ridge Services Corporation6

   Delaware    Cartus Financial Corporation - 100%

The NRT Foundation, Inc.

   Delaware    NRT Incorporated - 100%

Batjac Real Estate Corp.

   New York    Coldwell Banker Real Estate Services, Inc. - 100%

The Sunshine Group, Ltd.

   New York    NRT Sunshine Inc. - 100%

Cook-Pony Farm Real Estate, Inc.

   New York    NRT New York, Inc. - 100%

Corcoran Group—Brooklyn Landmark, LLC

   New York    NRT New York, Inc. - 100%

The Corcoran Group Eastside, Inc.

   New York    NRT New York, Inc. - 100%

Alpha Referral Network, Inc.

   Texas    Coldwell Banker Residential Referral Network, Inc. (CA) - 100%

 

1

Qualified CFC Holding Company.

 

2

Special Purpose Securitization Subsidiary

 

3

Special Purpose Securitization Subsidiary

 

4

Special Purpose Securitization Subsidiary

 

5

Special Purpose Securitization Subsidiary

 

6

Special Purpose Securitization Subsidiary

 

25



--------------------------------------------------------------------------------

Name of Entity

   Jurisdiction of
Organization   

Ownership

TAW Holding Inc.

   Texas    ATCOH Holding Company - 100%

NRT Texas, Inc.

   Texas    NRT Incorporated - 100%

Texas American Title Company of Austin

   Texas    Texas American Title Company - 100%

South Land Title Co., Inc.

   Texas    ATCOH Holding Company - 100%

ATCOH Holding Company

   Texas    Texas American Title Company - 100%

Referral Network Inc.

   Texas    NRT Incorporated - 100%

Processing Solutions, Incorporated

   Texas    Title Resource Group LLC - 100%

South-Land Title of Montgomery County, Inc.

   Texas    ATCOH Holding Company - 100%

Texas American Title Company

   Texas    Title Resource Group LLC - 100%

NRT Texas Real Estate Services, Inc.

   Texas    NRT Texas, Inc. - 100%

Henry S. Miller Real Estate Institute, Inc.

   Texas    Realogy Services Group, LLC - 100%

American Title Company of Houston

   Texas    ATCOH Holding Company - 100%

Providence Title Company

   Texas    Realogy Services Group, LLC - 100%

Title Resources Guaranty Company7

   Texas    Title Resources Incorporated - 100%

Colorado Commercial, LLC

   Colorado    NRT Colorado, Inc. - 100%

Guardian Title Agency, LLC

   Colorado    Title Resource Group LLC - 100%

Referral Network, LLC

   Colorado    NRT Colorado, Inc. - 100%

NRT Colorado, Inc.

   Colorado    NRT Incorporated - 100%

Bob Tendler Real Estate, Inc.

   Connecticut    Coldwell Banker Residential Real Estate, Inc. - 100%

William Orange Realty, Inc.

   Connecticut    Coldwell Banker Real Estate Services, Inc. - 100%

Real Estate Referral, Inc.

   Connecticut    Hillshire House, Incorporated - 100%

Hillshire House, Incorporated

   Connecticut    The DeWolfe Company, Inc. - 100%

The Four Star Corp.

   Connecticut    Coldwell Banker Real Estate Services, Inc. - 100%

Signature Properties, Inc.

   Florida    St. Joe Real Estate Services, Inc. - 100%

Soleil Florida Corp.

   Florida    NRT Sunshine Inc. - 100%

 

7

Insurance Company.

 

26



--------------------------------------------------------------------------------

Name of Entity

   Jurisdiction of
Organization   

Ownership

Central Florida Title Company

   Florida    Terramar Guaranty Title & Trust, Inc. - 100%

Terramar Guaranty Title & Trust, Inc.

   Florida    Title Resource Group LLC - 100%

Florida’s Preferred School of Real Estate, Inc.

   Florida    St. Joe Real Estate Services, Inc. - 100%

Referral Network, Inc. (a Florida corporation)

   Florida    Coldwell Banker Residential Referral Network, Inc. (CA) - 100%

St. Joe Title Services, Inc.

   Florida    Title Resource Group LLC - 100%

St Joe Real Estate Services, Inc.

   Florida    NRT Incorporated - 100%

Referral Associates of Florida, Inc.

   Florida    St. Joe Real Estate Services, Inc. - 100%

Allmon, Tiernan & Ely, Inc.

   Florida    NRT New York, Inc. - 100%

Pacific Properties Referrals, Inc.

   Hawaii    Coldwell Banker Real Estate Services, Inc. - 100%

Coldwell Banker Pacific Properties, Ltd.

   Hawaii    Coldwell Banker Real Estate Services, Inc. - 100%

Coldwell Banker Commercial Pacific Properties, Ltd.

   Hawaii    NRT Incorporated - 100%

Realty Stars, Ltd.

   Illinois    Coldwell Banker Residential Real Estate, Inc. - 100%

Coldwell Banker Residential Brokerage Insurance Agency of Maine, Inc.

   Maine    NRT Insurance Agency, Inc. - 100%

Dewolfe Realty Affiliates

   Maine    The DeWolfe Company, Inc. - 100%

The Miller Group, Inc.

   Maryland    NRT Commercial, Inc. - 100%

NRT Mid-Atlantic, Inc.

   Maryland    NRT Incorporated - 100%

Real Estate Referrals, Inc.

   Maryland    NRT Mid-Atlantic, Inc. - 100%

NRT Mid-Atlantic Title Services, LLC

   Maryland    Title Resource Group LLC - 100%

NRT Insurance Agency, Inc.

   Massachusetts    The DeWolfe Companies, Inc. - 100%

Trust of New England, Inc.

   Massachusetts    NRT New England Incorporated - 100%

Referral Associates of New England, Inc.

   Massachusetts    DeWolfe Relocation Services, Inc. - 100%

DeWolfe Relocation Services, Inc.

   Massachusetts    The DeWolfe Companies, Inc. - 100%

Cotton Real Estate, Inc.

   Massachusetts    Sotheby’s International Realty, Inc. - 100%

The DeWolfe Company, Inc.

   Massachusetts    The DeWolfe Companies, Inc. - 100%

 

27



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of
Organization

  

Ownership

The DeWolfe Companies, Inc.

   Massachusetts    NRT Incorporated - 100%

Sotheby’s International Realty, Inc.

   Michigan    NRT Incorporated - 100%

Burnet Title, Inc.

   Minnesota    Title Resource Group LLC - 100%

Burnet Realty Inc. (a Minnesota corporation)

   Minnesota    NRT Incorporated - 100%

Home Referral Network, Inc.

   Minnesota    NRT Incorporated - 100%

Burnet Title, LLC

   Minnesota    Title Resource Group LLC - 100%

NRT Missouri, Inc.

   Missouri    Coldwell Banker Residential Brokerage Corporation - 100%

ERA General Agency Corporation

   Missouri    ERA Franchise Systems, Inc. - 100%

NRT Missouri Referral Network, Inc.

   Missouri    Coldwell Banker Residential Referral Network, Inc. (CA) - 100%

Pacesetter Nevada, Inc.

   Nevada    Valley of California, Inc. - 100%

Market Street Settlement Group, Inc.

   New Hampshire    Title Resource Group Holdings, Inc. - 100%

ERA General Agency of New Jersey, Inc.

   New Jersey    ERA General Agency Corporation - 100%

Coldwell Banker Real Estate Services, Inc.

   New Jersey    Coldwell Banker Residential Real Estate, Inc. - 100%

Burgdorff Referral Associates, Inc.

   New Jersey    NRT Incorporated - 100%

Douglas and Jean Burgdorff, Inc.

   New Jersey    NRT Incorporated - 100%

Burnet Title of Ohio, LLC

   Ohio    Burnet Title, LLC - 100%

NRT Commercial Ohio Incorporated

   Ohio    NRT Incorporated - 100%

Secured Land Transfers, Inc.

   Pennsylvania    Title Resource Group LLC - 100%

Jack Gaughen, Inc.

   Pennsylvania    NRT Mid-Atlantic, Inc. - 100%

Associated Client Referral Corp.

   Pennsylvania    NRT Mid-Atlantic, Inc. - 100%

APEX Real Estate Information Services, LLC

   Pennsylvania    APEX Real Estate Information Services, LLP - 100%

APEX Real Estate Information Services, LLP

   Pennsylvania   

Title Resource Group LLC - 1%

 

Title Resource Group Services Corporation - 99%

Coldwell Banker Real Estate, Inc.

   Pennsylvania    Coldwell Banker Residential Real Estate, Inc. - 100%

 

28



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of
Organization

  

Ownership

Coldwell Banker Residential Referral Network, Inc. (a Pennsylvania corporation)

   Pennsylvania    Coldwell Banker Real Estate, Inc. - 100%

J.W. Riker—Northern R.I., Inc.

   Rhode Island    The DeWolfe Company, Inc. - 100%

Prime Commercial, Inc.

   Utah    NRT Commercial Utah, Inc. - 100%

Burnet Realty, Inc. (a Wisconsin corporation)

   Wisconsin    NRT Incorporated - 100%

Coldwell Banker Residential Real Estate Services of Wisconsin, Inc.

   Wisconsin    Coldwell Banker Residential Real Estate, Inc. - 100%

Foreign Subsidiaries

 

Name of Entity

  

Jurisdiction of
Organization

  

Ownership

Cartus Corporation (Canada)

   New Brunswick    Cartus Corporation - 100%

Cartus Holdings Limited

   United Kingdom    Cartus Corporation - 100%

Sotheby’s International Realty Limited

   United Kingdom    Sotheby’s International Realty, Inc. - 100%

Cartus Corporation Limited (HK)

   Hong Kong   

Realogy Cavalier Holdco, LLC - 99%

 

Realogy Services Group LLC - 1%

CARTUS CORPORATION PTE LTD.

   Singapore    Realogy Cavalier Holdco, LLC - 100%

Cartus Global Holdings Limited

   Hong Kong    Realogy Cavalier Holdco, LLC - 100%

Fairtide Insurance Ltd.

   Bermuda    Cartus Corporation - 100%

Cartus Pty Ltd.

   Australia    Cartus Corporation - 100%

Cartus Puerto Rico Corporation

   Puerto Rico    Cartus Corporation – 100%

Cendant Global Services East B.V.

   Netherlands    Realogy Global Services, Inc. - 100%

Cendant Global Services, B.V.

   Netherlands    Realogy Global Services, Inc. - 100%

HFS Mobility Services Inc.

   Ontario    Cartus Corporation - 100%

PHH Network Services S.A. de C.V.

   Mexico    Cartus Corporation - 100%

 

29



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of
Organization

  

Ownership

Cartus Business Answers No. 2 Plc

   United Kingdom    Cartus Limited - 100%

Cartus Funding Limited

   United Kingdom    Cartus Limited - 100%

Cartus II Limited

   United Kingdom    Cartus Limited - 100%

Cartus Limited

   United Kingdom    Cartus Holdings Limited - 100%

Cartus Property Services Limited

   United Kingdom    Cartus Holdings Limited - 100%

Cartus Services II Limited

   United Kingdom    Cartus Holdings Limited - 100%

Cartus Services Limited

   United Kingdom    Cartus II Limited - 100%

Cartus UK Plc

   United Kingdom    Cartus Limited - 100%

Cartus Management Consulting (Shanghai) Co., Ltd.

   China    Cartus Global Holdings Limited

Majority-owned Joint Ventures

 

Name of Entity

  

Jurisdiction of
Organization

  

Ownership

Atlantic Title & Trust, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 55%

Associates Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 73%

Baldwin County Settlement Services, LLC

   Alabama    Titles Resource Group Affiliates Holdings, Inc. - 55%

Burnet Title of Indiana, LLC

   Indiana    Burnet Title L.L.C. - 75%

Cambridge Settlement Services.Com, LLC

   Alabama    Title Resource Group Affiliates Holdings, Inc. - 51%

First Advantage Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 55%

First Place Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 51%

 

30



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of
Organization

  

Ownership

Island Settlement Services, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 60%

Keystone Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 51%

King Title Services, LLC

   Alabama    Title Resource Group Affiliates Holdings, Inc. - 51%

Lehigh Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 51%

Lincoln Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 55%

Mercury Settlement Services, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 55%

Metro Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 55%

NRT Title Agency, LLC

   Delaware    Title Resource Group LLC - 60%

NRT Title Services of Maryland, LLC

   Delaware    NRT Mid-Atlantic Title Services, LLC - 51%

Platinum Title & Settlement Services, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 51%

Professionals’ Title Company, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 55%

Quality Title, LLC

   Ohio    Title Resource Group Holdings, Inc. - 51%

Residential Title Agency, LLC

   Ohio    Burnet Title of Ohio, LLC - 51%

Riverbend Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 51%

Security Settlement Services, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 51%

 

31



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of
Organization

  

Ownership

Skyline Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 60%

St. Mary’s Title Services, LLC

   New Hampshire    Market Street Settlement Group, Inc. - 55%

Sunland Title, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 51%

Susquehanna Land Transfers, LLC

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 55%

The Masiello Group Closing Services, LLC

   New Hampshire    Market Street Settlement Group, Inc. - 55%

The Sunshine Group (Florida) Ltd. Corp.

   Florida    NRT Sunshine Inc. - 90%

The Sunshine Group (Florida) Limited Partnership

   Delaware   

The Sunshine Group (Florida) Ltd. Corp. – 75%

Soleil Florida Corp. – 25%

West Coast Valencia Escrow Company, Inc.

   Delaware    Title Resource Group Affiliates Holdings, Inc. - 55%

 

32



--------------------------------------------------------------------------------

SCHEDULE 3.13

TAXES

None.

 

33



--------------------------------------------------------------------------------

SCHEDULE 3.16

ENVIRONMENTAL MATTERS

None.

 

34



--------------------------------------------------------------------------------

SCHEDULE 3.20(d)

EXCLUSIVE LICENSING

None.

 

35



--------------------------------------------------------------------------------

SCHEDULE 4.02(B)

LOCAL COUNSEL

 

Jurisdiction

  

Local Counsel

Colorado

   Armstrong, Teasdale, Schlafly & Davis

Connecticut

   Wiggin & Dana

Florida

   Buchanan Ingersoll Professional Corporation

Hawaii

   Case Lombardi & Pettit A Law Corporation

Maine

   Verrill Dana, LLP

Maryland

   Cohen Mohr LLP

Massachusetts

   Nixon Peabody LLP

Michigan

   Dickinson Wright PLLC

Minnesota

   Faegre & Benson LLP

Missouri

   Armstrong, Teasdale, Schlafly & Davis

Nevada

   Fennemore Craig

New Hampshire

   Wiggin & Dana

New Jersey

   Connell Foley LLP

Ohio

   Hahn, Loeser & Parks LLP

Pennsylvania

   Fox Rothschild LLP

Rhode Island

   Duffy, Sweeney & Scott Ltd.

Wisconsin

   von Briesen & Roper, S.C.

United Kingdom

   Simpson Thacher & Bartlett LLP

 

36



--------------------------------------------------------------------------------

SCHEDULE 4.02D

CERTAIN COLLATERAL MATTERS

See Schedule 5.12

 

37



--------------------------------------------------------------------------------

SCHEDULE 5.12

POST-CLOSING MATTERS

Borrower shall use commercially reasonable efforts to cause (i) Cartus
Corporation and Fairtide Insurance Ltd. to obtain any and all consents necessary
to permit Cartus Corporation to pledge 65% of the issued and outstanding stock
of Fairtide Insurance Ltd. to the Collateral Agent for the benefit of the
applicable Secured Parties, and (ii) Cartus Corporation to so pledge such stock
in accordance with the requirements of the Security Documents, within 90
calendar days of the Closing Date.

Borrower shall cause each of Alpha Referral Network, Inc., The Miller Group,
Inc., Market Street Settlement Group, Inc. and AFS Mortgage to take all action
necessary to be in good standing in their respective jurisdictions of
organization, and shall deliver certificates certified by their respective
Secretary of State (or other similar official) evidencing such good standing to
the Administrative Agent, within 30 calendar days of the Closing Date.

Borrower shall, and shall cause each of its Subsidiaries to, execute and deliver
to the Collateral Agent one or more notarized Intellectual Property Security
Agreements and the schedules thereto to the extent required by the Guarantee and
Collateral Agreement within 15 calendar days of the Closing Date.

Borrower shall, and shall cause each of its Subsidiaries to, take all actions
with respect to trademarks as set forth in the notes to Schedule II to the
Guarantee and Collateral Agreement.

 

38



--------------------------------------------------------------------------------

SCHEDULE 6.01

INDEBTEDNESS

1. $91,000 owed by NRT New England Incorporated to Shaines McEachern Company
Portsmouth, LLC pursuant to the Lease Agreement dated 9/16/2005.

2. $1,324,000 owed by Sotheby’s International Realty to Real Estate Services,
Inc. pursuant to the Pines-Aspen Sublease and Option agreement dated 10/28/2003.

3. $129,000 owed by Coldwell Banker Ira E. Berry, Inc. and Frank Laiben Realty
Co. Inc pursuant to the Asset Purchase Agreement dated 7/8/1999.

4. $9,737,000 owed by Realogy Services Group, LLC to Herb Williams pursuant to
the Promissory Note dated 1/6/2006.

5. Capital Lease Obligations existing on the Closing Date set forth in the chart
below:

 

Business Unit

  

Activity

   Amount   

Comments

NRT

   Short-term    $ 9,322,000    Equipment Leases copies, printers

NRT

   Long-term    $ 9,369,000    Equipment Leases excluding NRT Arizona

RFG

   Short-term    $ 455,000    Microsoft License Agreement

RFG

   Long-term    $ 910,000    Microsoft License Agreement

CRT

   Short-term    $ 224,000    IBM contracts expiring end of 2007

TRG

   Short-term    $ 71,000    Computer equipment lease - expires 12/2007

Sub-total Leases

      $ 20,351,000   

Notes

NRT = NRT

RFG = Real Estate Franchise Group

TRG = Title Resources Group

 

39



--------------------------------------------------------------------------------

SCHEDULE 6.02(A)

LIENS

Lien securing the existing Capital Lease Obligations set forth on Schedule 6.01.

Liens by the California regulatory authority on the equity stock in Burrow
Escrow Services, Inc., West Coast Escrow Company and West Coast Valencia Escrow
Company, Inc. (including possession by the California regulatory authority of
stock certificates issued by these escrow companies).

Judgment lien against Coldwell Banker Real Estate Corporation (Case
No. 0229060327) for a monetary judgment in amount of $18,570 plus interest from
2002 in favor of John W. Richardson, trustee in bankruptcy of the estate of
Skyway Freigh Systems, Inc.

Judgment lien against Coldwell Banker Real Estate Services, Inc. (Case No.
DJ-335438-2006) for a judgment in the amount of $44,095.54 in favor of Division
of Employer Accounts; mercer.

Liens on trademark ANSWERS (owned by ERA TM Corp.) granted to Heller Financials.

Liens on trademark DISTINCTIVE HOMES (owned by Burnet Realty Inc.) granted to
Norwest Bank of Minnesota.

 

40



--------------------------------------------------------------------------------

SCHEDULE 6.04

INVESTMENT

Existing Investments as of the Closing Date in the minority-owned joint ventures
listed on Schedule 1.01H.

 

41



--------------------------------------------------------------------------------

SCHEDULE 6.07

TRANSACTIONS WITH AFFILIATES

None.

 

42



--------------------------------------------------------------------------------

SCHEDULE 10.01

NOTICE INFORMATION

To Holdings:

c/o Apollo Management, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Attention: Marc E. Becker

Facsimile: 212-515-3267

With a copy to

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, NY 10022

Attention: Stewart Kagan

Telephone: 212-872-8114

Facsimile: 212-872-1002

To other Loan Parties:

Realogy Corporation

One Campus Drive

Parsippany, New Jersey 07054

Attention: Anthony Hull

Facsimile: (973) 407-6651

Email: tony.hull@realogy.com

With a copy to

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, NY 10022

Attention: Stewart Kagan

Telephone: 212-872-8114

Facsimile: 212-872-1002

To Administrative Agent or Swingline Lender:

Attention:    Sylvia Trevino

                    JPMorgan Chase Bank, N.A.

                    AIBLO

                    1111 Fannin Street, 10th Floor

                    Houston, Texas 77002

 

43



--------------------------------------------------------------------------------

                    Fax:    713-750-2932

                    Tel:    713-750-3536

To Issuing Bank:

Attention:    Elsa Griffith

                    JPMorgan Chase Bank, N.A.

                    270 Park Avenue, 15th Floor

                    New York, New York 10017

                    Fax: 212-972-0009

                    Tel:    212-270-9811

 

44